

EXHIBIT 10.1



--------------------------------------------------------------------------------



ABL CREDIT AGREEMENT
Dated as of November 16, 2017
among
LANDS’ END, INC.,
as the Lead Borrower
For

The Borrowers Named Herein

The Guarantors Named Herein
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Agent, L/C Issuer and Swing Line Lender,

and

The Other Lenders Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Sole Lead Arranger and Sole Bookrunner
BMO HARRIS BANK N.A.,
as Syndication Agent
SUNTRUST BANK,
as Documentation Agent

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1


 
1.01


Defined Terms
 
1


 
1.02


Other Interpretive Provisions
 
55


 
1.03


Accounting Terms
 
56


 
1.04


Reserved
 
57


 
1.05


Rounding
 
57


 
1.06


Times of Day
 
57


 
1.07


Letter of Credit Amounts
 
57


 
1.08


Currency Equivalents Generally
 
57


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
 
58


 
2.01


Committed Loans; Reserves
 
58


 
2.02


Borrowings, Conversions and Continuations of Committed Loans
 
59


 
2.03


Letters of Credit
 
61


 
2.04


Swing Line Loans
 
69


 
2.05


Prepayments
 
71


 
2.06


Termination or Reduction of Commitments
 
72


 
2.07


Repayment of Obligations
 
73


 
2.08


Interest
 
73


 
2.09


Fees
 
73


 
2.10


Computation of Interest and Fees
 
74


 
2.11


Evidence of Debt
 
74


 
2.12


Payments Generally; Agent’s Clawback
 
74


 
2.13


Sharing of Payments by Lenders
 
76


 
2.14


Settlement Amongst Lenders
 
77


 
2.15


Increase in Commitments
 
77


 
2.16


Defaulting Lenders
 
79


 
2.17


Extensions of Loans.
 
82


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
 
85


 
3.01


Taxes
 
85


 
3.02


Illegality
 
88


 
3.03


Inability to Determine Rates
 
89


 
3.04


Increased Costs; Reserves on LIBOR Rate Loans
 
89


 
3.05


Compensation for Losses
 
91


 
3.06


Mitigation Obligations; Replacement of Lenders
 
91


 
3.07


Designation of Lead Borrower as Borrowers’ Agent
 
92


 
3.08


Survival
 
92


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
92


 
4.01


Conditions of Initial Credit Extension
 
92


 
4.02


Conditions to all Credit Extensions
 
95


ARTICLE V REPRESENTATIONS AND WARRANTIES
 
96


 
5.01


Existence, Qualification and Power
 
96


 
5.02


Authorization; No Contravention
 
96


 
5.03


Governmental Authorization; Other Consents
 
96


 
5.04


Binding Effect
 
97


 
5.05


Financial Statements; No Material Adverse Effect
 
97


(i)










--------------------------------------------------------------------------------





 
5.06


Litigation
 
97


 
5.07


Reserved
 
97


 
5.08


Ownership of Property; Liens
 
97


 
5.09


Environmental Compliance
 
98


 
5.10


Insurance
 
98


 
5.11


Taxes
 
99


 
5.12


ERISA Compliance
 
99


 
5.13


Subsidiaries; Equity Interests
 
100


 
5.14


Margin Regulations; Investment Company Act
 
100


 
5.15


Disclosure
 
100


 
5.16


Compliance with Laws
 
101


 
5.17


Intellectual Property; Licenses, Etc
 
101


 
5.18


Labor Matters
 
101


 
5.19


Security Documents
 
101


 
5.20


Solvency
 
102


 
5.21


Deposit Accounts; Credit Card Arrangements
 
102


 
5.22


Brokers
 
102


 
5.23


Customer and Trade Relations
 
102


 
5.24


Material Contracts
 
102


 
5.25


Casualty
 
102


 
5.26


OFAC/Sanctions
 
103


ARTICLE VI AFFIRMATIVE COVENANTS
 
103


 
6.01


Financial Statements
 
103


 
6.02


Certificates; Other Information
 
104


 
6.03


Notices
 
106


 
6.04


Payment of Obligations
 
107


 
6.05


Preservation of Existence, Etc
 
107


 
6.06


Maintenance of Properties
 
107


 
6.07


Maintenance of Insurance
 
107


 
6.08


Compliance with Laws
 
108


 
6.09


Books and Records; Accountants
 
108


 
6.10


Inspection Rights
 
109


 
6.11


Additional Loan Parties
 
109


 
6.12


Cash Management
 
110


 
6.13


Information Regarding the Collateral
 
112


 
6.14


Physical Inventories
 
112


 
6.15


Designation of Subsidiaries
 
112


 
6.16


Further Assurances
 
113


 
6.17


Compliance with Terms of Leaseholds
 
113


 
6.18


Material Contracts
 
114


ARTICLE VII NEGATIVE COVENANTS
 
114


 
7.01


Liens
 
114


 
7.02


Investments
 
114


 
7.03


Indebtedness
 
114


 
7.04


Fundamental Changes
 
114


 
7.05


Dispositions
 
115


 
7.06


Restricted Payments
 
115


 
7.07


Prepayments of Indebtedness
 
116


 
7.08


Change in Nature of Business
 
117


(ii)








--------------------------------------------------------------------------------





 
7.09


Transactions with Affiliates
 
117


 
7.10


Burdensome Agreements
 
118


 
7.11


Use of Proceeds
 
119


 
7.12


Amendment of Organization Documents and Material Indebtedness
 
119


 
7.13


Fiscal Year; Accounting Policies
 
119


 
7.14


Financial Covenant
 
119


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 
119


 
8.01


Events of Default
 
119


 
8.02


Remedies Upon Event of Default
 
121


 
8.03


Application of Funds
 
122


ARTICLE IX THE AGENT
 
123


 
9.01


Appointment and Authority
 
123


 
9.02


[Reserved]
 
124


 
9.03


Rights as a Lender
 
124


 
9.04


Exculpatory Provisions
 
124


 
9.05


Reliance by Agent
 
125


 
9.06


Delegation of Duties
 
125


 
9.07


Resignation of Agent
 
125


 
9.08


Non-Reliance on Agent and Other Lenders
 
126


 
9.09


No Other Duties, Etc
 
126


 
9.10


Agent May File Proofs of Claim
 
126


 
9.11


Collateral and Guaranty Matters
 
127


 
9.12


Notice of Transfer
 
128


 
9.13


Reports and Financial Statements
 
128


 
9.14


Agency for Perfection
 
129


 
9.15


Indemnification of Agent
 
129


 
9.16


Relation among Lenders
 
129


ARTICLE X MISCELLANEOUS
 
129


 
10.01


Amendments, Etc
 
131


 
10.02


Notices; Effectiveness; Electronic Communications
 
133


 
10.03


No Waiver; Cumulative Remedies
 
133


 
10.04


Expenses; Indemnity; Damage Waiver
 
135


 
10.05


Payments Set Aside
 
135


 
10.06


Successors and Assigns
 
135


 
10.07


Treatment of Certain Information; Confidentiality
 
139


 
10.08


Right of Setoff
 
140


 
10.09


Interest Rate Limitation
 
140


 
10.10


Counterparts; Integration; Effectiveness
 
140


 
10.11


Survival
 
141


 
10.12


Severability
 
141


 
10.13


Replacement of Lenders
 
141


 
10.14


Governing Law; Jurisdiction; Etc
 
142


 
10.15


Waiver of Jury Trial
 
143


 
10.16


No Advisory or Fiduciary Responsibility
 
143


 
10.17


USA PATRIOT Act Notice
 
143


 
10.01


Foreign Asset Control Regulations
 
144


 
10.01


Time of the Essence
 
144


 
10.01


Press Releases
 
144


(iii)








--------------------------------------------------------------------------------







 
10.21


Releases
 
144


 
10.22


No Strict Construction
 
145


 
10.23


Attachments
 
145


 
10.24


Electronic Execution of Assignments and Certain Other Documents
 
145


 
10.25


Intercreditor Agreement
 
146


 
10.26


Additional Waivers
 
146


 
10.27


Keepwell
 
147


 
10.28


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
147


 
 
 
 
 
SIGNATURES
S-1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(iv)








--------------------------------------------------------------------------------







SCHEDULES


 
 
 
 
 
 
 
 
 
1.01


 
Borrowers
 
 
 
1.02


 
Guarantors
 
 
 
1.03


 
Existing BAML Indebtedness
 
 
 
1.05


 
Account Debtors
 
 
 
2.01


 
Commitments and Applicable Percentages
 
 
 
5.18


 
Collective Bargaining Agreements
 
 
 
6.02


 
Financial and Collateral Reporting
 
 
 
6.12


 
Blocked Account Banks
 
 
 
6.16


 
Post-Closing Actions
 
 
 
7.01


 
Existing Liens
 
 
 
7.02


 
Existing Investments
 
 
 
7.03


 
Existing Indebtedness
 
 
 
7.09


 
Affiliate Transactions
 
 
 
10.02


 
Agent’s Office; Certain Addresses for Notices
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
 
 
 
Form of
 
 
 
A
 
LIBOR Rate Loan Notice
 
 
 
B-1
 
Revolving Note
 
 
 
B-2
 
Swing Line Note
 
 
 
C
 
Compliance Certificate
 
 
 
D
 
Assignment and Assumption
 
 
 
E
 
Borrowing Base Certificate
 
 
 
F-1
 
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
 
 
 
F-2
 
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
F-3
 
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
 
 
 
F-4
 
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
 
 
 
G
 
Credit Card Notification
 
 
 
H
 
Intercompany Note
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(v)








--------------------------------------------------------------------------------






CREDIT AGREEMENT
This ABL CREDIT AGREEMENT is entered into as of November 16, 2017, among
LANDS’ END, INC., a Delaware corporation (the “Lead Borrower”), the Persons
named on Schedule 1.01 hereto (together with the Lead Borrower, collectively,
the “Borrowers”),
the Persons named on Schedule 1.02 hereto (collectively, the “Guarantors”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing Line
Lender.
W I T N E S S E T H:
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.
The proceeds of Loans made and the Letters of Credit issued after the Closing
Date will be used for working capital and other general corporate purposes of
the Loan Parties.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to the greater of (x) $22,500,000 and (y)
fifteen percent (15%) of the Loan Cap. For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing (i) so long as such Event of Default has not been waived, and/or (ii)
if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of (x) $22,500,000 and (y) fifteen percent
(15%) of the Loan Cap for thirty (30) consecutive calendar days, in which case
an Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing. The termination of an Accelerated Borrowing Base Delivery Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in this definition again arise.
“Acceptable Document of Title” means, with respect to any Inventory, a tangible
bill of lading or other Document (as defined in the UCC) that (a) is issued by a
common carrier which is not an Affiliate of the applicable vendor or any Loan
Party which is in actual possession of such Inventory, (b) is issued


-1-



--------------------------------------------------------------------------------





to the order of a Loan Party or, if so requested by the Agent, to the order of
the Agent, (c) names the Agent as a notify party and bears a conspicuous
notation on its face of the Agent’s security interest therein, and (d) is on
terms otherwise reasonably acceptable to the Agent.
“ACH” means automated clearing house transfers.
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, or (b) for services rendered or to be rendered.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any Measurement Period, the amount for such
period of Consolidated EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary, as applicable, all as determined on a Consolidated basis
for such Acquired Entity or Business or Converted Restricted Subsidiary, as
applicable.
“Acquired Entity or Business” means any Person, property, business or asset
acquired by the Borrowers or any Restricted Subsidiary during any period to the
extent not subsequently sold, transferred or otherwise disposed of by the
Borrowers or such Restricted Subsidiary during such period.
“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit, division or line of business of another Person,
or (c) any merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or of any business unit, division or line of
business, of another Person, or a Controlling interest in the Equity Interests,
of any other Person, in each case in any transaction or series of transactions
which are part of a common plan, but in each case excluding any transaction or
series of transactions resulting in the acquisition solely of Store locations or
other interests in real property or of Equity Interests of Persons substantially
all of whose assets constitutes Store locations or other interest in real
property.
“Act” shall have the meaning provided in Section 10.17.
“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).
“Adjusted LIBOR Rate” means: (a) for any Interest Period with respect to any
LIBOR Borrowing, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent) equal to (i) the LIBOR Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate; and (b) for any interest
rate calculation with respect to any Base Rate Loan, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of one percent equal to
(i) the LIBOR Rate for an Interest Period commencing on the date of such
calculation and ending on the date that is thirty (30) days thereafter
multiplied by (ii) the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.
“Adjustment Date” means the first day of each Fiscal Quarter, commencing

February 3, 2018.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.


-2-



--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, and (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person.
“Agent” means Wells Fargo in its capacity as administrative agent and collateral
agent under any of the Loan Documents, or any successor thereto.
“Agent Parties” shall have the meaning specified in Section 10.02(c).
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders.
“Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the Closing Date, the Aggregate Commitments are $175,000,000.
“Agreement” means this ABL Credit Agreement as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Allocable Amount” has the meaning specified in Section 10.22(d).
“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.
“Applicable Margin” means:    
(a)    From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and
(b)    From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Availability as of the Fiscal Quarter ended
immediately preceding such Adjustment Date; provided that, if any Borrowing Base
Certificate is at any time restated or otherwise revised (including as a result
of an audit) or if the information set forth in any Borrowing Base Certificate
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand.
Level
Average Daily Availability
Applicable Margin for LIBOR Rate Loans
Applicable Margin for Base Rate Loans
Commercial Letter of Credit Fee
Standby Letter of Credit Fee
I
Equal to or greater than 66.67% of the Loan Cap
1.25%
0.50%
0.625%
1.25%



-3-



--------------------------------------------------------------------------------





II
Equal to or greater than 33.33% of the Loan Cap but less than 66.67% of the Loan
Cap
1.50%
0.75%
0.75%
1.50%
III
Less than 33.33% of the Loan Cap
1.75%
1.00%
0.875%
1.75%

“Applicable Percentage” means with respect to reference to all Lenders at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time, subject to
adjustment provided in Section 2.16. If the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 2.06 or Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Appraised Value” means, with respect to Eligible Inventory, the appraised
orderly liquidation values, net of costs and expenses to be incurred in
connection with any such liquidation, which values are expressed as one or more
applicable percentages of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the Borrowers, which values shall be determined from
time to time by the most recent appraisals undertaken by independent appraisers
engaged by the Agent.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.
“Arranger” means Wells Fargo, in its capacity as sole lead arranger and sole
bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit D or any other form approved by the Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended January 27,
2017, and the related consolidated


-4-



--------------------------------------------------------------------------------





statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year of the Lead Borrower and its Subsidiaries, including the notes
thereto.
“Auto-Extension Letter of Credit” has the meaning given to it in
Section 2.03(h).
“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of (a) the Loan Cap minus (B) the Total
Outstandings.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
the definition of “Borrowing Base” or “Appraised Value”, such reserves as the
Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Agent’s ability to realize
upon the ABL Priority Collateral, (b) to reflect claims and liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon the ABL Priority Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base, or (d) to reflect that a Default or an Event of Default then exists.
Without limiting the generality of the foregoing, Availability Reserves may
include, in the Agent’s Permitted Discretion (but are not limited to), reserves
based on: (i) rent; (ii) customs duties, and other costs to release Inventory
which is being imported into the United States; (iii) outstanding Taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, claims of the PBGC and other Taxes which may
have priority over the interests of the Agent in the ABL Priority Collateral;
(iv) salaries, wages, vacation pay, and benefits due to employees of any Loan
Parties, (v) Customer Credit Liabilities, (vi) customer deposits, (vii) reserves
for reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals, (viii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the Agent
in the ABL Priority Collateral, (ix) past due amounts owed to vendors supplying
web hosting, catalog, direct mailing, electronic mail blast, pay per click
advertising and shipping services, (x) amounts due from SHC and its Subsidiaries
equal to one week of cash receipts for Inventory of the Loan Parties sold in
store locations of SHC and its Subsidiaries, (xi) Cash Management Reserves,
(xii) Bank Products Reserves and (xiii) reserves of the type described in clause
(d) of the definition of “Eligible Inventory”.
“Average Daily Availability” shall mean the average daily Availability for the
immediately preceding Fiscal Quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bank Products” means (i) any services or facilities provided to any Loan Party
by the Agent or any of its Affiliates, and (ii) any services or facilities
provided to any Loan Party by any Lender or any of its Affiliates, in each case
under this clause (ii), are designated in writing by the Lead Borrower to the
Agent as Bank Products hereunder (and not, for the avoidance of doubt, under the
Term Facility),


-5-



--------------------------------------------------------------------------------





including, without limitation, on account of (a) Swap Contracts, (b) leasing,
(c) Factored Receivables, (d) supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivable purchases)
and (e) other extensions of credit (agreed by the Agent and the Lead Borrower as
being a “Bank Product” for purposes of this Agreement) to or for the benefit of
any Loan Party or to any other Person to the extent such other Person’s
obligations thereunder are guaranteed by any Loan Party, but excluding Cash
Management Services.
“Bank Product Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus one
half of one percent (0.50%), (b) the Adjusted LIBOR Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo,
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Account” means each DDA that is subject to a Blocked Account Agreement,
which shall not include zero balance accounts.
“Blocked Account Agreement” means, with respect to a DDA established by a Loan
Party, an agreement with the relevant Blocked Account Bank, in form and
substance reasonably satisfactory to the Agent, establishing control (as defined
in the UCC or other applicable Law) of such DDA by the Agent and whereby the
bank maintaining such DDA agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Agent without the further consent of any Loan Party.
“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” has the meaning specified in the Preamble of this Agreement.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by 90%;
plus


-6-



--------------------------------------------------------------------------------





(b)    the face amount of Eligible Trade Receivables (net of Receivables
Reserves applicable thereto) of the Loan Parties multiplied by 85% provided,
that in no event shall amounts under this clause (b) exceed twenty percent (20%)
of the “Borrowing Base”;
plus
(c)    the Cost of Eligible Inventory of the Loan Parties, net of Inventory
Reserves, multiplied by the Inventory Advance Rate multiplied by the Appraised
Value of Eligible Inventory of the Loan Parties;
minus
(d)    the then amount of all Availability Reserves in respect of the Loan
Parties.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located; and (b) if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the Agent
(or as the Agent shall otherwise direct) and under the sole and exclusive
dominion and control of the Agent, in which deposits are required to be made in
accordance with Section 2.03(k) or 8.02(c).
“Cash Collateralize” has the meaning given to such term in Section 2.03(k).
Derivatives of such terms have corresponding meanings.
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
of at least the greater of (x) 12.5% of the Loan Cap and (y) $18,750,000. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (i) so long as such Event of Default has not been waived,
and/or (ii) if the


-7-



--------------------------------------------------------------------------------





Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded the greater
of (x) 12.5% of the Loan Cap and (y) $18,750,000 for thirty (30) consecutive
days, in which case a Cash Dominion Event shall no longer be deemed to be
continuing for purposes of this Agreement; provided that, a Cash Dominion Event
shall be deemed continuing (even if an Event of Default is no longer continuing
and/or Availability exceeds the required amount for thirty (30) consecutive
days) at all times after a Cash Dominion Event has occurred and been
discontinued on two occasions in any twelve month period until both no Event of
Default is then continuing and Availability has exceeded the amounts set forth
above for ninety (90) consecutive days. The termination of a Cash Dominion Event
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Cash Dominion Event in the event that the conditions set forth in
this definition again arise.
“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means (i) any cash management services provided to
any Loan Party by the Agent or any of its Affiliates, and (ii) any cash
management services provided to any Loan Party by any Lender or any of its
Affiliates that, in each case under this clause (ii), are designated in writing
by the Lead Borrower to the Agent as Cash Management Services hereunder (and
not, for the avoidance of doubt, under the Term Facility), including, without
limitation, (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
credit card processing services, (d) credit or debit cards, (e) foreign exchange
facilities, and (f) purchase cards.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person


-8-



--------------------------------------------------------------------------------





or group has the right to acquire to the extent such right is exercisable
immediately (such right, an “option right”)), directly or indirectly, of both
(i) 35% or more of the Equity Interests of the Lead Borrower entitled to vote
for members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right), and (ii) a greater percentage of such Equity Interests than are
held by the Permitted Holders in the aggregate; or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Lead Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or by a Permitted Holder or (iii) whose election or nomination to that
board or other equivalent governing body was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body or by
a Permitted Holder; or
(c)    any “change in control” or similar event as defined in any document
governing Material Indebtedness (including, without limitation, the Term
Facility) of any Loan Party; or
(d)    other than in the case of any Permitted Disposition, the Lead Borrower
fails at any time to own, directly or indirectly, 100% of the Equity Interests
of the other Loan Parties.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.
“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent executed by (a) a bailee or other Person in
possession of ABL Priority Collateral, and (b) any landlord of Real Estate
leased by any Loan Party, pursuant to which such Person (i) acknowledges the
Agent’s Lien on the ABL Priority Collateral, (ii) releases or subordinates such
Person’s Liens in the ABL Priority Collateral held by such Person or located on
such Real Estate, (iii) provides the Agent with access to the ABL Priority
Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) provides the Agent with a reasonable time to sell and dispose of
the ABL Priority Collateral from such Real Estate, and (v) makes such other
agreements with the Agent as the Agent may reasonably require.
“Collection Account” has the meaning provided in Section 6.12.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.


-9-



--------------------------------------------------------------------------------





“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Commitments” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Closing Date, the Commitments are $175,000,000.
“Commitment Increases” has the meaning specified in Section 2.15(b)(i).
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Increase” has the meaning specified in Section 2.15(a).
“Committed Loan” has the meaning set forth in Section 2.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Restricted Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, without duplication,
an amount equal to Consolidated Net Income of the Lead Borrower and its
Restricted Subsidiaries on a Consolidated basis for the most recently completed
Measurement Period, plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income Taxes, (iii) depreciation
and amortization expense, (iv) any items of loss resulting from the sale of
assets other than in the ordinary course of business (it being understood that
gains and losses on sales of Inventory pursuant to “going out of business” or
similar sales with respect to 10.0% of the Lead Borrower’s and its Restricted
Subsidiaries’ Stores (measured at the commencement of the relevant period) shall
not be excluded pursuant to this clause), (v) other expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by the Lead Borrower and its Restricted
Subsidiaries for such Measurement Period), (vi) one-time costs incurred in
connection with acquisitions, divestitures or debt or equity financings after
the Closing Date or in connection with the Transactions contemplated hereby, and
(vii) any restructuring charge or reserve, integration cost or other business
optimization expense or cost that is deducted (and not added back) in such
period in computing Consolidated Net Income, including any one-time costs
related to the closure and/or consolidation of facilities and to exiting lines
of business; provided, all such amounts pursuant to this clause (vii), when
aggregated with the amount of increases pursuant to clause (b) of the definition
of Pro Forma Adjustment for such Measurement Period, shall not exceed 10.0% of
Consolidated EBITDA prior to giving effect to any add-back pursuant to this
clause


-10-



--------------------------------------------------------------------------------





(vii); minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits, (ii) any items of gain resulting from the sale of assets other than in
the ordinary course of business (it being understood that gains and losses on
sales of Inventory pursuant to “going out of business” or similar sales with
respect to 10% of the Lead Borrower’s and its Restricted Subsidiaries’ Stores
(measured at the commencement of the relevant period) shall not be excluded
pursuant to this clause) and (iii) all non-cash items increasing Consolidated
Net Income (in each case of or by the Lead Borrower and its Restricted
Subsidiaries for such Measurement Period), all as determined on a Consolidated
basis in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period (other than Financed Capital Expenditures),
minus (iii) the aggregate amount of Federal, state, local and foreign income
taxes paid in cash during such period net of cash refunds of such Taxes received
during such period (but in no event shall the amounts calculated under this
clause (iii) be less than zero) to (b) Debt Service Charges, in each case, of or
by the Lead Borrower and its Restricted Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under applicable Swap Contracts, but excluding any non-cash or deferred interest
financing costs, in each case, paid or payable by the Lead Borrower and its
Restricted Subsidiaries for the most recently completed Measurement Period, all
as determined on a Consolidated basis in accordance with GAAP (b) the portion of
rent expense with respect to such Measurement Period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, in each case,
paid or payable by the Lead Borrower and its Restricted Subsidiaries for the
most recently completed Measurement Period, all as determined on a Consolidated
basis in accordance with GAAP, and (c) all dividends or distributions in respect
of Disqualified Stock (other than dividends or distributions to the Lead
Borrower or a Restricted Subsidiary), in each case paid or payable by the Lead
Borrower and its Restricted Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Restricted Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP, provided, however, that there shall be excluded (a)
extraordinary or non-recurring gains and extraordinary or non-recurring losses
for such Measurement Period, (b) the income (or loss) of any Subsidiary that is
not a Restricted Subsidiary, and of any non-Subsidiary joint venture, except to
the extent of the amount of cash dividends or other distributions actually paid
or payable in cash to the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower during such period, (c) the income (or loss) of such Subsidiary during
such Measurement Period and accrued prior to the date it becomes a Restricted
Subsidiary of the Lead Borrower or any of its Restricted Subsidiaries or is
merged into or consolidated with the Lead Borrower or any of its Restricted
Subsidiaries or that Person’s assets are acquired by the Lead Borrower or any of
its Restricted Subsidiaries, and (d) the income of any direct or indirect
Restricted Subsidiary of the Lead Borrower that is not a Loan Party to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its Organization Documents or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary, except that the Lead Borrower’s equity in any net loss


-11-



--------------------------------------------------------------------------------





of any such Restricted Subsidiary for such Measurement Period shall be included
in determining Consolidated Net Income.  
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Lead Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a Consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Separation or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, Capital Lease Obligations and debt obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments minus (b)
the aggregate amount of unrestricted cash and Permitted Cash Equivalents
included in the Consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries as of such date, which aggregate amount of cash and
Permitted Cash Equivalents shall be determined without giving Pro Forma Effect
to the proceeds of Indebtedness incurred on such date. For the avoidance of
doubt, Consolidated Total Debt shall not include obligations under Swap
Contracts or obligations in respect of undrawn letters of credit.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Converted Restricted Subsidiary” means any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary.
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date as such calculated cost is determined from invoices
received by the Borrowers, the Borrowers’ purchase journals or the Borrowers’
stock ledger and on a consistent basis with the calculation of cost set forth in
the most recent Inventory appraisal delivered to the Agent. “Cost” does not
include inventory capitalization costs or other non-purchase price charges (such
as freight (other than inbound freight)) used in the Borrowers’ calculation of
cost of goods sold.
“Covenant Compliance Event” means, at any time, Availability is less than the
greater of (i) ten percent (10%) of the Loan Cap and (ii) $15,000,000. The
termination of a Covenant Compliance Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Covenant Compliance Event
in the event that the conditions set forth in this definition again arise.
“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, and other non-bank credit
or debit cards, including, without limitation, credit or debit cards issued by
or through American Express Travel Related Services Company, Inc., and other
issuers approved by the Agent.
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer


-12-



--------------------------------------------------------------------------------





and/or payment procedures with respect to any Borrower’s sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer. For the avoidance of doubt, Paypal
Inc. shall be a Credit Card Processor for all purposes under this Agreement and
the other Loan Documents.
“Credit Card Receivables” means each “Account” or “payment intangible” (each as
defined in the UCC or other applicable Law) together with all income, payments
and proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer in connection with the sale of
goods by a Loan Party, or services performed by a Loan Party, in each case in
the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger,
(v) any other Person to whom Obligations are owing, and (vii) the successors and
permitted assigns of each of the foregoing, and (b) collectively, all of the
foregoing, in each case, to the extent relating to the services provided to, and
obligations owing by or guaranteed by, the Loan Parties.
“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Agent, the Arranger and their respective Affiliates, in connection with
this Agreement and the other Loan Documents, including without limitation (i)
the reasonable fees, charges and disbursements of (A) one primary counsel, one
specialty counsel and one local counsel in each relevant jurisdiction for the
Agent and the Arranger, (B) outside consultants for the Agent, (C) appraisers
and (D) commercial finance examiners, and (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral or in connection with
any proceeding under any Debtor Relief Laws, or (D) any workout, restructuring
or negotiations in respect of any Obligations, and (b) with respect to the L/C
Issuer, and its Affiliates, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agent, the
Arranger, the L/C Issuer or any Affiliate of any of them in connection with the
enforcement and collection of the Loan Documents after the occurrence and during
the continuance of an Event of Default (including any workout, restructuring or
negotiation in respect thereof), provided that such Credit Parties shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).
“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits of the Borrowers.
“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator, or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator, or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject


-13-



--------------------------------------------------------------------------------





Inventory for the benefit of the Agent for the purpose of perfecting the Agent’s
lien on such Inventory and related Documents, and agrees, upon notice from the
Agent, to hold and dispose of the subject Inventory solely as directed by the
Agent.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties other than Excluded Accounts.
“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid in cash during such
Measurement Period, plus (b) scheduled principal payments made or required to be
made on account of Indebtedness (excluding the Obligations and any Synthetic
Lease Obligations but including, without limitation, principal payments made in
respect of Capital Lease Obligations) during such Measurement Period, in each
case determined on a Consolidated basis in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.
“Default Rate” means (a) when used with respect to Loans, an interest rate equal
to the interest rate (including the Applicable Margin) otherwise applicable to
such Loan plus two percent (2%) per annum, (b) when used with respect to Letter
of Credit Fees, a rate equal to the then Applicable Margin for Standby Letters
of Credit or Commercial Letters of Credit, as applicable, plus two percent (2%)
per annum, and (c) with respect to all other Obligations, an interest rate equal
to the Base Rate plus the then Applicable Margin, plus two percent (2%) per
annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder, or (ii) pay to the
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days of the date when due, (b) has notified the Lead Borrower, the Agent, the
L/C Issuer or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect, (c) has failed, within three (3) Business Days after written request by
the Agent or the Lead Borrower, to confirm in writing to the Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Lead Borrower), or (d) after the Closing Date, has, or has a direct or indirect
parent company that has, (i) become insolvent or otherwise the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination


-14-



--------------------------------------------------------------------------------





by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) as of the date
established therefor by the Agent in a written notice of such determination,
which shall be delivered by the Agent to the Lead Borrower, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions, of any property (including, without
limitation, any Equity Interests other than Equity Interests of the Lead
Borrower, but excluding any issuance of Equity Interests) by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof) or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the Maturity Date. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Lead Borrower and its Restricted Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any direct or indirect Restricted Subsidiary
organized under the laws of United States, any state thereof or the District of
Columbia.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




-15-



--------------------------------------------------------------------------------





“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any Person to
whom a Lender assigns its rights and obligations under this Agreement as part of
an assignment and transfer of such Lender’s rights in and to a material portion
of such Lender’s portfolio of asset based credit facilities; provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include a Permitted
Holder, a Loan Party or any of their respective Affiliates or Subsidiaries or
any natural Person.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such Loan Party, and (ii) in each case is not ineligible
for inclusion in the calculation of the Borrowing Base pursuant to any of
clauses (a) through (i) below. Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, a Credit Card Receivable shall indicate no
Person other than a Loan Party as payee or remittance party, it being understood
that Credit Card Receivables governed by credit card processing arrangements of
SHC and its Subsidiaries pursuant to which the Loan Parties also obtain services
shall not, if they otherwise satisfy the requirements of this definition, be
disqualified. In determining the amount to be so included, the face amount of a
Credit Card Receivable shall be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Loan Party may be obligated to rebate to a customer, a Credit Card Issuer
or Credit Card Processor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Credit Card Receivable but not yet applied by the Loan Parties to reduce
the amount of such Credit Card Receivable. Except as otherwise agreed by the
Agent, any Credit Card Receivable included within any of the following
categories shall not constitute an Eligible Credit Card Receivable:
(a)    Credit Card Receivables which do not constitute an “Account” or “payment
intangible” (each as defined in the UCC);
(b)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;
(c)    Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Agent (subject to Permitted
Encumbrances having priority over the Lien of the Agent by operation of
applicable Law), or (ii) with respect to which a Loan Party does not have good
and valid title thereto, free and clear of any Lien (other than (1) Liens in
favor of the Agent, (2) Permitted Encumbrances in favor of the Term Agent, and
(3) Liens permitted under clauses (a), (e) and (t) of the definition of
Permitted Encumbrances and other Permitted Encumbrances which are junior in
priority to the Liens in favor of the Agent);
(d)    Credit Card Receivables which are disputed or with respect to which a
claim, counterclaim, offset, chargeback or other recourse has been asserted (to
the extent of such dispute, claim, counterclaim, offset, chargeback or other
recourse);
(e)    Credit Card Receivables as to which a Credit Card Issuer or a Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the entire portfolio of Accounts from such Credit Card Issuer or
Credit Card Processor;


-16-



--------------------------------------------------------------------------------





(f)    Credit Card Receivables due from a Credit Card Issuer or a Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or insolvency proceedings;
(g)     Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or a Credit Card Processor with
respect thereto;
(h)    Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables; or
(i)    Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:
(a)    Which has been shipped by a vendor from a foreign location for receipt at
a facility of a Loan Party, but which has not yet been delivered to a facility
of such Loan Party, which In-Transit Inventory is scheduled to arrive at a
facility owned or leased by a Loan Party within fifty (50) days from the date of
shipment;
(b)    For which the purchase order is in the name of a Loan Party and title and
risk of loss has passed to such Loan Party;
(c)    For which an Acceptable Document of Title has been issued, and, except
with respect to Inventory not to exceed $100,000 in the aggregate at any time,
in each case as to which the Agent has control (as defined in the UCC or other
applicable Law) over the documents of title which evidence ownership of the
subject Inventory (including, if requested by the Agent, by the delivery of a
Customs Broker/Carrier Agreement);
(d)    Which is insured in accordance with Section 5.10 hereof (including,
without limitation, marine cargo insurance); and
(e)    Which otherwise would constitute Eligible Inventory;
provided that the Agent may, in its Permitted Discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Agent determines that such Inventory is subject to any Person’s right which
is (or is capable of being) senior to, or pari passu with, the Lien of the
Collateral Agent (including, without limitation, a right of stoppage in transit
reclamation or repudiation), which may otherwise adversely impact the ability of
the Agent to realize upon such Inventory.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) other items of
Inventory of a Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course of the applicable Loan Parties’
business, in each case that, except as otherwise agreed by the Agent, (A)
complies with each of the representations and warranties respecting Inventory
made by the applicable Loan Parties in the Loan Documents, and (B) is not
excluded as ineligible by virtue of one or more of the criteria set forth below.
Except as otherwise agreed by the Agent, in its Permitted Discretion, the
following items of Inventory shall not be included in Eligible Inventory:


-17-



--------------------------------------------------------------------------------





(a)    Inventory (i) that is not subject to a perfected first priority security
interest in favor of the Agent (subject to Permitted Encumbrances having
priority over the Lien of the Agent under applicable Law) or (ii) that is not
solely owned by a Loan Party or a Loan Party does not have good and valid title
thereto (other than (1) Liens in favor of the Agent, (2) Permitted Encumbrances
in favor of the Term Agent, and (3) Liens permitted under clauses (a), (b) and
(e) of the definition of Permitted Encumbrances and other Permitted Encumbrances
which are junior in priority to the Liens in favor of the Agent);
(b)    Inventory that is leased or consigned from a vendor to a Loan Party;
(c)    Inventory that is consigned by a Loan Party to a Person which is not a
Loan Party;
(d)    Inventory (other than Eligible In-Transit Inventory) that is (i) not
located in the United States of America (excluding territories or possessions of
the United States) or Puerto Rico or (ii) not at a location that is owned or
leased by the applicable Loan Party, except, in the case of clause (ii), (1)
Inventory in transit between such owned or leased locations, (2) Inventory at
locations owned or leased by SHC and its Subsidiaries (provided that the Agent
may establish an Availability Reserve in such amount as the Agent in its
Permitted Discretion deems appropriate with respect to Inventory at locations
owned or leased by SHC and its Subsidiaries if (a) SHC or such applicable
Subsidiary is subject to an insolvency proceeding under any Debtor Relief Laws,
(b) in any transaction or series of transactions which are part of a common
plan, 25% or more of the number of LE Shops (as defined in the Separation
Agreement referenced in clause (b) of the definition thereof) in existence on
the Closing Date operated by the Loan Parties under the Separation Agreements
referenced in clauses (c) and (h) of the definition thereof immediately prior to
such closings are closed, or (c) SHC or any of its Subsidiaries breach any of
the Material Contracts), and (3) Inventory constituting finished goods located
with providers of embroidery and similar services, not to exceed an aggregate of
$2,500,000 in Cost at any one time;
(e)    Inventory that is located in a distribution center leased by a Loan Party
unless the applicable lessor has delivered to the Agent a Collateral Access
Agreement; provided that if such a Collateral Access Agreement is not obtained,
Inventory at such locations shall constitute Eligible Inventory as long as the
Agent has established an Availability Reserve in such amount as the Agent in its
Permitted Discretion deemed appropriate;
(f)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete, work-in-process, raw materials, or that constitute samples,
spare parts, promotional, marketing, labels, bags and other packaging and
shipping materials or supplies used or consumed in a Loan Party’s business, (iv)
which have been held for more than 18 months, (v) are not in material compliance
with all standards imposed by any Governmental Authority having regulatory
authority over such Inventory, its use or sale, or (vi) are bill and hold goods;
(g)    Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
(h)    Inventory that has been sold by a Loan Party but not yet delivered or as
to which a Loan Party has accepted a deposit from a third party;




-18-



--------------------------------------------------------------------------------





(i)    Inventory that exhibits, includes or is identified by any trademark,
tradename or other Intellectual Property right which trademark, tradename or
other Intellectual Property right (i) is subject to a restriction that could
reasonably be expected to adversely affect the Agent’s ability to liquidate such
Inventory or (ii) the relevant Loan Party does not have the right to use in
connection with the sale of such Inventory, either through direct ownership or
through a written license or sublicense;
(j)    Inventory acquired in a Permitted Acquisition, unless and until the Agent
has completed or received (A) an appraisal of such Inventory from appraisers
reasonably satisfactory to the Agent and establishes Inventory Reserves (if
applicable) therefor, and (B) such other due diligence as the Agent may
reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Agent; provided that such Inventory shall be deemed to
constitute Eligible Inventory for a period of 45 days after the date of its
acquisition notwithstanding that the Agent has not completed such due diligence
as long as such Inventory is of the same kind and quality as other of the Loan
Parties’ Inventory and would otherwise constitute Eligible Inventory;
(k)    Inventory (other than Inventory acquired in a Permitted Acquisition which
is governed by clause (j) above) which is not of the type usually sold in the
ordinary course of any Loan Party’s business, unless and until the Agent agrees
in its Permitted Discretion that such Inventory shall be deemed Eligible
Inventory;
(l)    Inventory at closed ‘pop-up’ stores or closed temporary store locations
in excess of $50,000 in the aggregate at any time; or
(m)    Inventory which does not meet such other reasonable eligibility criteria
for Inventory as the Agent may determine in its Permitted Discretion.
“Eligible Trade Receivables” means Accounts arising from the sale of the
Inventory of the Loan Parties (but excluding, for the avoidance of doubt, Credit
Card Receivables) that satisfies the following criteria at the time of creation
and continues to meet the same at the time of such determination: such Account
(i) has been earned by performance and represents the bona fide amounts due to a
Loan Party from an account debtor, and in each case is originated in the
ordinary course of business of such Loan Party, and (ii) in each case is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (s) below. Without limiting the foregoing, to qualify
as an Eligible Trade Receivable, an Account shall indicate no Person other than
a Loan Party as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount but creditable
against such Account, (i) the amount of all accrued and actual discounts,
claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
Loan Party may be obligated to rebate to a customer pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the Loan
Parties to reduce the amount of such Eligible Trade Receivable. Except as
otherwise agreed by the Agent, any Account included within any of the following
categories shall not constitute an Eligible Trade Receivable:
(a)    Accounts that are not evidenced by an invoice;
(b)    (i) Accounts (other than Accounts due from any account debtor that
maintains an investment grade rating from Standard & Poor's or Moody's) that
have been outstanding for more than 90 days from the date of sale; (ii) Accounts
due from any account debtor that maintains an


-19-



--------------------------------------------------------------------------------





investment grade rating from Standard & Poor's or Moody's that have been
outstanding for more than 120 days from the date of sale; or (iii) Accounts that
are more than 60 days past the due date;
(c)    Accounts due from any account debtor for which more than fifty percent
(50%) of the Accounts due from such account debtor and its Affiliates are deemed
ineligible pursuant to clause (b), above;
(d)    All Accounts owed by an account debtor and/or its Affiliates in the
aggregate, calculated on a gross (not net) basis, in excess of ten percent (10%)
(or, with respect to the account debtors set forth on Schedule 1.05 hereof,
thirty-five percent (35%) individually or sixty percent (60%) in the aggregate,
calculated on a gross (not net) basis) of the amount of all Accounts of all
account debtors of the Loan Parties at any one time outstanding;
(e)    Accounts (i) that are not subject to a perfected first-priority security
interest in favor of the Agent (subject to Permitted Encumbrances having
priority over the Lien of the Agent by operation of applicable Law), or (ii)
with respect to which a Loan Party does not have good and valid title thereto,
free and clear of any Lien (other than (1) Liens in favor of the Agent, (2)
Permitted Encumbrances in favor of the Term Agent, and (3) Liens permitted under
clauses (a), (e) and (t) of the definition of Permitted Encumbrances and other
Permitted Encumbrances which are junior in priority to the Liens in favor of the
Agent);
(f)    Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
(g)    Accounts which arise out of any sale (i) not made in the ordinary course
of business, (ii) made on a basis other than upon credit terms usual to the
business of the Loan Parties, or (iii) not payable in Dollars;
(h)    Accounts which are owed by any account debtor whose principal place of
business is not within the United States;
(i)    Accounts which are owed by an employee of a Loan Party or by any
Affiliate (other than any portfolio companies of the Permitted Holders,
including SHC or any of its Subsidiaries) of a Loan Party;
(j)    Accounts which are owed by SHC or any of its Subsidiaries if such
Accounts relate to sales of the Loan Parties’ Inventory in store locations of
SHC or such Subsidiaries, unless the Agent otherwise agrees in its Permitted
Discretion;
(k)    Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;
(l)    Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;


-20-



--------------------------------------------------------------------------------





(m)    Accounts due from any Governmental Authority except to the extent that
the subject account debtor is the federal government, or any state government,
of the United States of America and the Loan Parties have complied with the
Federal Assignment of Claims Act of 1940 and any similar state legislation;
(n)    Accounts representing any manufacturer’s or supplier’s credits,
discounts, incentive plans or similar arrangements entitling a Loan Party or any
of its Subsidiaries to discounts on future purchase therefrom;
(o)    Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return;
(p)    Accounts arising out of sales to account debtors outside the United
States unless such Accounts are fully backed by an irrevocable letter of credit
on terms, and issued by a financial institution, acceptable to the Agent and
such irrevocable letter of credit is in the possession of the Agent;
(q)    Accounts evidenced by a promissory note or other instrument;
(r)    Accounts consisting of amounts due from vendors as rebates or allowances;
(s)    Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;
(t)    Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;
(u)    Accounts with respect to which the account debtor is a Sanctioned Person
or Sanctioned Entity; or
(v)    Accounts arising out of sales of gift cards unless such gift cards have
been activated; or
(w)    Accounts which do not meet such other reasonable eligibility criteria for
as the Agent may determine in its Permitted Discretion.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Restricted Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal or
presence of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,


-21-



--------------------------------------------------------------------------------





agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or non-voting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent or in reorganization (within the meaning of Title IV of ERISA); (d)
the filing of a notice of intent to terminate a Pension Plan, or the treatment
of a Multiemployer Plan amendment as a termination, under Section 4041 or 4041A
of ERISA, respectively; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan or a Multiemployer Plan; (f) any event or condition
determined by the PBGC to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or
that a Multiemployer Plan is in endangered or critical status within the meaning
of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(h) the failure by the Lead Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or a failure by the Lead Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan or (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.
“Excluded Accounts” means deposit accounts solely for the purposes of payroll,
trust, and tax withholding funded in the ordinary course of business, so long as
no other amounts are deposited or maintained in such accounts, and any Term Loan
Priority Account (as defined in the Intercreditor Agreement).




-22-



--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Guaranty and Security Agreement of, or the grant under a
Loan Document by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.28 hereof and any and all guarantees of such Loan
Party’s Swap Obligations by other Loan Parties) and the regulations thereunder
at the time the guaranty of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including any Taxes imposed in lieu of income Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Recipient with respect to an applicable interest
in a Loan or Commitment pursuant to a law in effect on the date on which (i)
such Recipient acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Lead Borrower under Section 10.13) or
(ii) in the case of a Lender, such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any Taxes imposed
pursuant to FATCA.
“Executive Order” has the meaning set forth in Section 10.18.
“Existing ABL Credit Agreement” means that certain ABL Credit Agreement, dated
as of April 4, 2014, among, Lands’ End, Inc., Lands’ End Europe Limited, Bank of
America, N.A. and the other lenders party thereto, as amended or otherwise
modified prior to the Closing Date.
“Existing ABL Facility” means the asset-based loan facility pursuant to the
Existing ABL Credit Agreement.
“Existing BAML Indebtedness” means Indebtedness owed to Bank of America, N.A.
with respect to the letters of credit, bank guarantees and certain cash
management obligations described on Schedule 1.03 hereto, in all cases, in such
amounts and as otherwise described therein and as in effect on the Closing Date
in an aggregate amount not to exceed $25,000,000.
“Existing Revolver Tranche” has the meaning provided in Section 2.17(a).
“Extended Commitments” has the meaning provided in Section 2.17(a).
“Extending Lender” has the meaning provided in Section 2.17(b).
“Extension Amendment” has the meaning provided in Section 2.17(d).


-23-



--------------------------------------------------------------------------------





“Extension Request” has the meaning provided in Section 2.17(a).
“Extension Election” has the meaning provided in Section 2.17(b).
“Extension Series” has the meaning provided in Section 2.17(a).
“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any other Lender or any of their Affiliates pursuant to a factoring
arrangement or otherwise with the Person that sold the goods or rendered the
services to the Loan Party which gave rise to such Account.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements (or related laws or official administrative guidance) implementing
any of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Agent.
“Fee Letter” means the letter agreement dated as of the date hereof among the
Borrowers, the Agent and the Arranger, as amended and in effect from time to
time.
“Financed Capital Expenditures” shall mean Capital Expenditures made with the
proceeds of Indebtedness (other than from Credit Extensions hereunder),
including capital lease transactions permitted hereunder.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on (i) with respect to the first fiscal quarter of any
Fiscal Year, the Friday preceding the Saturday of the thirteenth week of such
Fiscal Year, (ii) with respect to the second fiscal quarter of any Fiscal Year,
the Friday preceding the Saturday of the twenty- sixth week of such Fiscal Year,
(iii) with respect to the third fiscal quarter of any Fiscal Year, the Friday
preceding the Saturday of the thirty-ninth week of such Fiscal Year, and (iv)
with respect to the last fiscal quarter of any Fiscal Year, the last day of such
Fiscal Year, as such Fiscal Quarters may be amended in accordance with the
provisions of Section 7.13 hereof.
“Fiscal Year” means any period of twelve consecutive months ending on the Friday
preceding the Saturday closest to January 31 of any calendar year, as such
Fiscal Year may be amended in accordance with the provisions of Section 7.13
hereof.
“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.


-24-



--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means as to any Person, any Subsidiary of such Person that
is not a Domestic Subsidiary.
“Foreign Vendor” means a Person that sells In-Transit Inventory to a Loan Party.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to


-25-



--------------------------------------------------------------------------------





be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantor” means (a) with respect to all of the Obligations (excluding, as to
any Guarantor, Obligations as to which such Person is directly liable), the
Persons named on Schedule 1.02 hereof as Guarantors, the Lead Borrower and each
other Person that shall be required to execute and deliver a guaranty of all of
the Obligations pursuant to Section 6.11, and (b) with respect to any Swap
Obligation of a Qualified ECP Guarantor (determined before giving effect to
Section 10.27) under the Guaranty and Security Agreement, the Lead Borrower.
Notwithstanding anything to the contrary, no Foreign Subsidiary, Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, or a Domestic
Subsidiary that owns (directly or indirectly) no material assets other than debt
or Equity Interests in one or more Foreign Subsidiaries shall be required to be
a Guarantor.
“Guaranty and Security Agreement” means the Guaranty and Security Agreement
dated as of the Closing Date among the Loan Parties and the Agent, as amended
and in effect from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person in respect of Disqualified Stock of such
Person; and






-26-



--------------------------------------------------------------------------------







(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company unless the
Indebtedness of such joint venture is Guaranteed by such Person and covered by
clause (h) above) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
Indebtedness that is only Indebtedness pursuant to clause (e) shall be the
lesser of the indebtedness secured by a Lien on property of the applicable
Person and the fair market value of such property, as reasonably determined by
the Lead Borrower, so long as such Indebtedness is non-recourse to the Loan
Parties; provided that the full amount of Debt Service Charges paid by the Lead
Borrower or any Restricted Subsidiary in respect of any such Indebtedness shall
be included in the calculation of the Consolidated Fixed Charge Coverage Ratio.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Maturity Date” means the earlier of (a) November 16, 2022 and (b) the
date that is three (3) months prior to the maturity date of the Term Facility
if, on or prior to October 4, 2020, (i) the Term Facility has not been
refinanced with Indebtedness having a maturity date that is more than three (3)
months after November 16, 2022, (ii) the maturity date of the Term Facility has
not been extended to a date that is more than three (3) months after November
16, 2022, or (iii) the Term Facility has not been repaid in full in accordance
with the terms thereof.
“In-Transit Inventory” means Inventory (including, for the avoidance of doubt,
“landed Inventory”) of a Loan Party which is in the possession of a common
carrier and is in transit from a Foreign Vendor of a Loan Party from a location
outside of the United States to a location of a Loan Party that is within the
United States.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
April 4, 2014, among the Agent as successor “ABL Agent,” the Term Agent and the
applicable Loan Parties, as amended by


-27-



--------------------------------------------------------------------------------





that certain Intercreditor Agreement Joinder, dated as of the date hereof, and
as may be further amended, restated, or otherwise modified in accordance with
the terms of such agreement from time to time.
“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first day after the end of each
month and the Maturity Date.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Lead Borrower in its LIBOR Rate Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date; and
(iv)    notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Inventory Advance Rate” means (i) from October 1 through December 31 of each
year, ninety-two and one half percent (92.5%), and (ii) at all other times,
ninety percent (90%).
“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria or the definition of “Borrowing Base” or “Appraised Value”, with
respect to the determination of the saleability, at retail, of the Eligible
Inventory, which reflect such other factors as affect the market value of the
Eligible Inventory or which reflect claims and


-28-



--------------------------------------------------------------------------------





liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Agent’s Permitted Discretion, include
(but are not limited to) reserves based on:
(a)    Obsolescence;
(b)    Seasonality;
(c)    Shrink;
(d)    Imbalance;
(e)    Change in Inventory character;
(f)    Change in Inventory composition;
(g)    Change in Inventory mix;
(h)    Mark-downs (both permanent and point of sale);
(i)    Retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and
(j)    Out-of-date and/or expired Inventory.
“Investment” means, as to any Person, any direct or indirect (a) purchase or
other acquisition of Equity Interests of another Person, (b) loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement, in form satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest termination date of any Extended Commitment or New Commitment, as
applicable, as extended in accordance with this Agreement from time to time.


-29-



--------------------------------------------------------------------------------





“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.
“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, and
(b) any other Lender approved by each of the Agent, the Lead Borrower, and the
applicable Lender, each in their discretion. The L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the L/C Issuer (including, without limitation, Wells Fargo Bank, National
Association (London Branch)), in which case the term “L/C Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lead Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.
“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes the Swing Line Lender. Any
Lender may, in its reasonable discretion, arrange for one or more Loans to be
made by Affiliates or branches of such Lender, in which case the term “Lender”
shall include any such Affiliate or branch with respect to Loans made by such
Affiliate or branch.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.




-30-



--------------------------------------------------------------------------------





“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect.
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).
“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).
“Letter of Credit Sublimit” means an amount equal to $70,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.
“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.
“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Loan,
the rate per annum rate which appears on the Reuters Screen LIBOR01 page as of
11:00 a.m., London time, on the second London Business Day preceding the first
day of such Interest Period (or if such rate does not appear on the Reuters
Screen LIBOR01 Page, then the rate as determined by the Agent from another
recognized source or interbank quotation), for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with this Agreement (and, if any such rate is below
zero, the LIBOR Rate shall be deemed to be zero), which determination shall be
made by Agent and shall be conclusive in the absence of manifest error. If such
rate is not available at such time for any reason, then the “LIBOR Rate” for
such Interest Period shall be the rate per annum determined by the Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Rate
Loan being made, continued or converted by Wells Fargo and with a term
equivalent to such Interest Period would be offered to Wells Fargo by major
banks in the London interbank eurodollar market in which Wells Fargo
participates at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate.
“LIBOR Rate Loan Notice” means a notice for a LIBOR Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), charge, or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including the lien or retained security title of a
conditional vendor, any easement, right of way or other encumbrance on title to
real property, but excluding the interests of lessors under operating leases).
“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Laws as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or


-31-



--------------------------------------------------------------------------------





“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.
“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Perfection Certificate, the Fee Letter, all Borrowing Base Certificates, each
Request for Credit Extensions, the Blocked Account Agreements, the Credit Card
Notifications, the Security Documents, the Sears Tri-Party Agreement, the
Intercreditor Agreement, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Lead Borrower and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties taken as a whole to perform their obligations under the Loan
Documents to which they are a party; or (c) a material impairment of the rights
and remedies of the Agent or the Lenders under the Loan Documents taken as a
whole or a material adverse effect upon the legality, validity, binding effect
or enforceability against the Loan Parties of the Loan Documents to which they
are a party taken as a whole. In determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event in and of
itself does not have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other then existing
events would result in a Material Adverse Effect.
“Material Contract” means (a) the Separation Agreements described in clauses
(a), (b), (c), (e), (g) and (j) of the definition thereof, and (b) any
replacements of, or substitutions for, any of the foregoing.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $35,000,000.
Notwithstanding the foregoing, any Indebtedness incurred under clause (j) of the
definition of “Permitted Indebtedness” shall at all times be deemed Material
Indebtedness hereunder. For purposes of determining the amount of Material
Indebtedness at any time, (a) the amount of the obligations in respect of any
Swap Contract at such time shall be calculated at the Swap Termination Value
thereof, (b) undrawn and committed amounts shall be included, and (c) all
amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included.
“Maturity Date” means, as to any Loan or Commitment, (a) the Initial Maturity
Date, or, if applicable with respect to such Loan or Commitment, the date
determined pursuant to Section 2.17 in connection with an effective Extension
Election.




-32-



--------------------------------------------------------------------------------





“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, (i) at any time when
the Loan Parties are required to deliver monthly financial statements pursuant
to Section 6.01(c), the most recently completed twelve fiscal month period of
the Lead Borrower and its Subsidiaries for which financial statements have been,
or were required to be delivered pursuant to Section 6.01(c), and (ii) at all
other times, the most recently completed four fiscal quarter period of the Lead
Borrower and its Subsidiaries for which financial statements have been, or were
required to be delivered pursuant to Section 6.01(a) or (b), as applicable.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions or has any continuing liability.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Lead Borrower or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.
“New Commitment Lender” has the meaning provided therefor in Section 2.15(c).
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(h).
“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit B-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means, collectively, (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any Loan
Document with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such proceeding and
(b) all Other Liabilities; provided that the Obligations shall not include any
Excluded Swap Obligations.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or LLC agreement (or equivalent or
comparable constitutive


-33-



--------------------------------------------------------------------------------





documents with respect to any non-U.S. jurisdiction); (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability, is less than zero.
“Participant” has the meaning specified in Section 10.06(d).
“Participation Register” has the meaning provided therefor in Section 10.06(d).
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) after giving effect to such transaction or payment,
either (x)(i) the Pro Forma Availability Condition has been satisfied, and (ii)
after giving effect to such transaction or payment, the Consolidated Fixed
Charge Coverage Ratio, as calculated on a Pro Forma Basis for the Measurement
Period preceding such transaction or payment, is equal to or greater than
1.1:1.0, or (y) Pro Forma Availability will be equal to or greater than the
greater of (i) 20% of the Loan Cap and (ii) $25,000,000. Prior to undertaking
any transaction or payment which is subject to the Payment Conditions, the Loan
Parties shall deliver to the Agent evidence of satisfaction of the conditions
contained in clause (b) above on a basis reasonably satisfactory to the Agent.


-34-



--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Lead Borrower and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.
“Perfection Certificate” means the Perfection Certificate dated as of the
Closing Date executed by the Loan Parties, together with any other Perfection
Certificates delivered to the Agent in accordance with the Guaranty and Security
Agreement.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a)    No Event of Default then exists or would arise from the consummation of
such Acquisition;
(b)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
(c)    if the Payment Conditions are required to be satisfied pursuant to clause
(f) below, the Lead Borrower shall have furnished the Agent with five (5)
Business Days’ prior written notice of such intended Acquisition and a
calculation with respect to such Payment Conditions;
(d)    any assets acquired shall be utilized in, and if the Acquisition involves
a merger, consolidation or acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by the Lead Borrower and its Restricted Subsidiaries
under this Agreement;
(e)    any Equity Interests of a Person acquired in such transaction shall be of
a Person that becomes a Restricted Subsidiary; provided that the aggregate
consideration paid in respect of Persons that do not become Loan Parties shall
not exceed $25,000,000 in the aggregate for all Permitted Acquisitions; and
(f)    if the total consideration payable in connection with such Acquisition is
$20,000,000 or more, the Payment Conditions shall have been satisfied.






-35-



--------------------------------------------------------------------------------





“Permitted Cash Equivalents” shall mean:
(a)     readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, and (ii) has combined capital and surplus of at least $1,000,000,000, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
(e)    Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above; and
(f)    in the case of any Foreign Subsidiary, (x) such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business and (y) investments of comparable tenor and
credit quality to those described in the foregoing clauses (a) through (e) or
the definition of Permitted Cash Equivalents, in each case, customarily utilized
in countries in which such Foreign Subsidiary operates for short term cash
management purposes.
“Permitted Discretion” means a determination made by the Agent in good faith and
in the exercise of commercially reasonable business judgment (from the
perspective of a secured asset-based lender) and in accordance with customary
business practices of the Agent for asset-based lending transactions of this
type.
“Permitted Disposition” means any of the following:
(a)    Dispositions of Inventory in the ordinary course of business;




-36-



--------------------------------------------------------------------------------





(b)    (i) sales of Inventory not in the ordinary course of business in
connection with Store closings or closings of other locations where Inventory of
the Loan Parties is sold at retail (including without limitation, stores of SHC
and its Subsidiaries), at arm’s length; and (ii) sales of Inventory pursuant to
“going out of business” or similar sales in connection with closings of stores
of SHC and its Subsidiaries where Inventory of the Loan Parties is sold at
retail;
(c)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Restricted Subsidiaries in the ordinary course of business and the lapse or
abandonment of intellectual property rights in the ordinary course of business
which, in the reasonable good faith determination of Borrowers, are not material
to the conduct of the business of Borrower and its Restricted Subsidiaries taken
as a whole;
(d)    sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(e)    Dispositions of equipment and other property (other than Inventory) in
the ordinary course of business that is worn, damaged, obsolete or, in the
judgment of a Loan Party, no longer useful or necessary in its business or that
of any Restricted Subsidiary;
(f)    sales, transfers and other Dispositions among the Loan Parties or by any
Restricted Subsidiary to a Loan Party;
(g)    sales, transfers and other Dispositions by any Restricted Subsidiary
which is not a Loan Party to another Restricted Subsidiary that is not a Loan
Party;
(h)    Dispositions which constitute Restricted Payments that are otherwise
permitted hereunder;
(i)    Dispositions permitted pursuant to Section 7.04 hereof;
(j)     the Disposition of defaulted receivables and the compromise, settlement
and collection of receivables in the ordinary course of business or in
bankruptcy or other proceedings concerning the other account party thereon and
not as part of an accounts receivable financing transaction;
(k)    leases, licenses or subleases or sublicenses of any real or personal
property not constituting ABL Priority Collateral or Intellectual Property in
the ordinary course of business;
(l)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind to the
extent that any of the foregoing could not reasonably be expected to have a
Material Adverse Effect;
(m)    the sale of Permitted Cash Equivalents in the ordinary course of
business;
(n)     sales of Inventory (other than Eligible Inventory) determined by the
management of the applicable Loan Party not to be saleable in the ordinary
course of business of such Loan Party or any of the Loan Parties;
(o)    Dispositions of assets pursuant to condemnation proceedings;


-37-



--------------------------------------------------------------------------------





(p)    Dispositions of other property so long as the Payment Conditions are
satisfied; provided that, with respect to any Disposition of ABL Priority
Collateral, such Disposition shall be made at arm’s length and for fair market
value, and the applicable Loan Parties shall repay the applicable Obligations
(without any reduction to the Commitments in connection therewith) in an amount
equal to the net proceeds of such Disposition;
(q)    Other Dispositions (other than of ABL Priority Collateral, except to the
extent incidental to the primary transaction) so long as no Default or Event of
Default then exists or would arise as a result of such transaction; provided
that (i) such Disposition shall be for fair market value as reasonably
determined by the Lead Borrower in good faith and (ii) the Lead Borrower or any
of its Restricted Subsidiaries shall receive not less than 75.0% of such
consideration in the form of cash or cash equivalents (provided, however, that
for the purposes of this clause (q)(ii), the following shall be deemed to be
cash: (A) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Lead Borrower or any of its Restricted
Subsidiaries (other than Subordinated Debt) and the valid release of the Lead
Borrower or such Restricted Subsidiary, by all applicable creditors in writing,
from all liability on such Indebtedness or other liability in connection with
such Disposition, (B) securities, notes or other obligations received by the
Lead Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by such Lead Borrower or any of its Restricted Subsidiaries into cash
or cash equivalents within 180 days following the closing of such Disposition
and (C) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Lead Borrower
and each other Restricted Subsidiary are released from any Guarantee of payment
of such Indebtedness in connection with such Disposition, and provided further
that the aggregate non-cash consideration received by the Lead Borrower and its
Restricted Subsidiaries for all Dispositions under this clause (q) that shall be
deemed to be cash shall have an aggregate fair market value (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed $10,000,000);
(r)    Dispositions of property to any Subsidiary; provided, that, if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party (or must become a Loan Party substantially simultaneously with such
Disposition) or (ii) to the extent constituting an Investment in a non-Loan
Party, such Disposition must be a Permitted Investment in a non-Loan Party
Subsidiary;
(s)    the partial or total unwinding of any Swap Contracts or any Bank
Products;
(t)    Dispositions of cash and Permitted Cash Equivalents in the ordinary
course of business in a manner that is not otherwise prohibited by this
Agreement;
(u)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals, in each case, as required by applicable Law; and
(v)    other Dispositions (other than of ABL Priority Collateral, except to the
extent incidental to the primary transaction) in an aggregate amount not to
exceed $5,000,000;
provided, no Dispositions of Related Intellectual Property made to any Person
(other than a Loan Party) shall constitute a Permitted Disposition unless such
Disposition is subject to a non-exclusive royalty-free license of such Related
Intellectual Property in favor of the Agent for use in connection with the
exercise of rights and remedies of the Secured Parties under the Loan Documents
in respect of the ABL Priority Collateral, which license shall be substantially
similar


-38-



--------------------------------------------------------------------------------





to the license described in Section 9.6 of the Guaranty and Security Agreement
(or otherwise reasonably satisfactory to the Agent); provided further that, in
the case of a Disposition of Related Intellectual Property licensed by the Lead
Borrower or one of its Restricted Subsidiaries from any Person (other than a
Loan Party or any Restricted Subsidiary thereof), the transferee shall not be
required to provide the license described in the foregoing proviso if not
permitted to do so under the license from such other Person.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 6.04;
(c)    pledges, deposits or security under workmen’s compensation laws,
unemployment insurance, employers’ health tax, and other social security laws or
similar legislation, or other insurance related obligations (including, but not
limited to, in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto) or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance, or
good faith deposits in connection with bids, tenders, contracts (other than for
the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety, stay, customs or appeal bonds to
which such Person is a party, or deposits as security for the payment of rent,
performance and return of money bonds and other similar obligations (including
letters of credit issued in lieu of any such bonds or to support the issuance
thereof and including those to secure health, safety and environmental
obligations), in each case incurred in the ordinary course of business;
(d)    pledges or deposits made in the ordinary course of business to secure the
performance of tenders, bids, trade contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)    Liens in respect of judgments that would not constitute an Event of
Default hereunder;
(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property and
such other minor title defects or survey matters that are disclosed by current
surveys that, in each case, do not individually or in the aggregate materially
interfere with (i) the ordinary conduct of business of a Loan Party or (ii) the
current use of the real property subject to such encumbrances and/or defects;
(g)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
Lien granted as a replacement or substitute therefor; provided that any such
replacement or substitute Lien (i) does not secure an aggregate amount of
Indebtedness or other obligations, if any, greater than that secured on the
Closing Date and (ii) does not encumber any property other than the


-39-



--------------------------------------------------------------------------------





property subject thereto on the Closing Date (plus improvements and accessions
to such Property);
(h)    Liens (other than on ABL Priority Collateral) which secure Indebtedness
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after the acquisition thereof (or such Liens secure
Permitted Refinancing of such Indebtedness), (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of the applicable assets, and
(iii) such Liens shall attach only to the assets acquired, improved or
refinanced with such Indebtedness, and any replacements, additions or accessions
thereto and any proceeds therefrom and shall not extend to any other property or
assets of the Loan Parties;
(i)    Liens in favor of the Agent securing the Obligations;
(j)    landlords’ and lessors’ statutory Liens in respect of rent not in
default;
(k)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Closing Date
and other Permitted Investments, provided that such liens (a) attach only to
such Investments and (b) secure only obligations incurred in the ordinary course
and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
or customary contractual provisions relating to banker’s Liens, Liens in favor
of securities intermediaries, rights of setoff or similar rights and remedies as
to deposit accounts, securities accounts, commodity trading or other brokerage
accounts, or other funds maintained with depository institutions or securities
intermediaries, including rights of setoff relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness or relating to pooled deposit or sweep accounts of the Loan Parties
to permit the satisfaction of overdraft or similar obligations incurred in the
ordinary course of business;
(m)    any interest of a lessor or sublessor under, and Liens arising from,
precautionary UCC filings (or equivalent filings) regarding leases and subleases
permitted under the Loan Documents;
(n)    any interest of, and Liens granted to consignors in the ordinary course
of business with respect to the consignment of goods to a Loan Party;
(o)    Liens on property in existence at the time such property is acquired or
on such property of a Subsidiary in existence at the time such Subsidiary is
acquired; provided, that such Liens are not incurred in connection with or in
anticipation of such acquisition and do not attach to any other assets of any
Loan Party or any Subsidiary;
(p)    Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are not overdue by more than
thirty (30) days or are being contested in compliance with Section 6.04;
(q)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;


-40-



--------------------------------------------------------------------------------





(r)    Liens on property of the Loan Parties to secure Permitted Indebtedness
under clauses (j) or (s) of the definition thereof, any cash management services
and other bank products secured under the documentation governing such
Indebtedness and any Permitted Refinancings thereof; provided that, (i) any
Liens on the ABL Priority Collateral granted by the Loan Parties pursuant to
this clause (r) shall be junior and subordinate to the Agent’s Lien on the ABL
Priority Collateral pursuant to the Intercreditor Agreement or another
intercreditor agreement on terms substantially similar to those contained in the
Intercreditor Agreement and otherwise reasonably satisfactory to the Agent, and
(ii) if the Loan Parties grant Liens on both ABL Priority Collateral and on Term
Priority Collateral pursuant to this clause (r), the Loan Parties shall grant a
junior Lien on such Term Priority Collateral to the Agent, which Lien shall be
subject to the Intercreditor Agreement or another intercreditor agreement on
terms substantially similar to those contained in the Intercreditor Agreement
with respect to Term Priority Collateral and otherwise reasonably satisfactory
to the Agent;
(s)    Liens securing obligations in an amount not to exceed $15,000,000 in the
aggregate;
(t)    Liens in favor of Credit Card Issuers and Credit Card Processors arising
in the ordinary course of business securing the obligation to pay customary fees
and expenses in connection with credit card arrangements;
(u)     Liens on premium rebates securing financing arrangements with respect to
insurance premiums;
(v)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Cash Equivalents;
(w)    Liens on cash or Permitted Cash Equivalents posted as margin to secure
Indebtedness incurred pursuant to clause (e) of the definition of Permitted
Indebtedness;
(x)    Liens solely on any cash earnest money deposits made by any Loan Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder
(y)    any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;
(z)    Liens on assets of a Subsidiary other than a Loan Party securing
Permitted Indebtedness of such Subsidiary;
(aa)    leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the Lead
Borrower and its Subsidiaries, taken as a whole;
(bb)    Liens on Equity Interests owned by, and Indebtedness or other securities
of, an Unrestricted Subsidiary or any joint venture that is not a Subsidiary of
a Loan Party (i) securing Indebtedness or other obligations of such Unrestricted
Subsidiary or joint venture, or (ii) pursuant to the relevant joint venture
agreement or arrangement;




-41-



--------------------------------------------------------------------------------





(cc)    Liens in favor of the Borrower or any Subsidiary (other than Liens on
property or assets of any Loan Party in favor of any Subsidiary that is not a
Subsidiary Guarantor);
(dd)    Liens securing in an aggregate amount not to exceed $5,000,000 under
Swap Contracts;
(ee)    Liens on up to $25,000,000 in cash collateral in favor of Bank of
America, N.A. to secure Existing BAML Indebtedness.
“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than any of their portfolio companies.
“Permitted Indebtedness” means each of the following:
(a)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any Permitted Refinancing thereof;
(b)    (i) Indebtedness of any Loan Party to any other Loan Party; and
(ii) intercompany Indebtedness between a Loan Party and any Subsidiary that is
not a Loan Party, provided that any such Indebtedness (1) of a Loan Party owing
to any Subsidiary that is not a Loan Party must be subordinated to the
Obligations on terms and conditions reasonably acceptable to the Agent (provided
that the Agent agrees that the form of Intercompany Note attached hereto at
Exhibit H shall be acceptable), and (2) any Investment resulting from any such
Indebtedness of a Subsidiary that is not a Loan Party owing to any Loan Party
must be a Permitted Investment under clause (c) of such definition;
(c)    purchase money Indebtedness of the Lead Borrower or any Restricted
Subsidiary to finance the acquisition of any real or personal property (other
than ABL Priority Collateral), including Capital Lease Obligations, and any
finance or capital leases of vehicles, plant, equipment or computers, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancings thereof, provided, however, that the aggregate principal
amount of Indebtedness permitted by this clause (c) shall not exceed the greater
of $75,000,000 or 6.25% of the Lead Borrower’s consolidated total assets at any
time outstanding and further provided that, if reasonably requested by the Agent
with respect to property that is material to the realization on the ABL Priority
Collateral, the Loan Parties shall use commercially reasonable efforts to cause
the holders of such Indebtedness to enter into a Collateral Access Agreement on
terms reasonably satisfactory to the Agent;
(d)    contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business;
(e)     obligations (contingent or otherwise) of any Loan Party or any
Restricted Subsidiary thereof existing or arising under any Swap Contract,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of mitigating risks associated with
fluctuations in interest rates, commodity prices or foreign exchange rates, and
not for purposes of speculation;
(f)    Indebtedness arising from agreements of the Lead Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase or
acquisition price, deferred


-42-



--------------------------------------------------------------------------------





purchase price or similar obligations with respect to any Acquisition permitted
under Section 7.02 or Disposition permitted by Section 7.05;
(g)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in
connection with a Permitted Acquisition or other Permitted Investment, which
Indebtedness is existing at the time such Person becomes a Subsidiary of a Loan
Party (other than Indebtedness incurred solely in contemplation of such Person’s
becoming a Subsidiary of a Loan Party) and any Permitted Refinancing thereof;
(h)    the Obligations;
(i)    Subordinated Debt of any Loan Party and any Permitted Refinancing
thereof;
(j)    Indebtedness of a Borrower or a Guarantor in respect of the Term
Facility; provided that the principal amount of the Indebtedness outstanding at
any time pursuant to this clause (j) shall not exceed $496,975,000 plus the
Maximum Incremental Facilities Amount (as defined in the Term Credit Agreement
as in effect on the date hereof), and any Permitted Refinancing of any of the
foregoing, which Indebtedness, in each case, shall, to the extent secured by any
Collateral, be subject to the Intercreditor Agreement;
(k)    other Indebtedness not otherwise permitted hereunder in a principal
amount not to exceed $50,000,000 at any time outstanding;
(l)    (i) Indebtedness of any Restricted Subsidiary of the Lead Borrower that
is not a Loan Party to any other Restricted Subsidiary that is not a Loan Party,
(ii) Indebtedness of any Loan Party to any Restricted Subsidiary that is not a
Loan Party, provided such Indebtedness is subordinated to the Obligations on
terms reasonably satisfactory to the Agent, and (iii) Indebtedness of any
Restricted Subsidiary that is not a Loan Party to any Loan Party arising from a
Permitted Investment by such Loan Party in such Restricted Subsidiary that is
not a Loan Party;
(m)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations (including, in
each case, letters of credit issued to provide such bonds, guaranties and
similar obligations), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
(n)    Indebtedness arising from overdraft facilities and/or the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services (including, but not limited to, intraday, ACH and
purchasing card/T&E services) in the ordinary course of business; provided, that
(x) such Indebtedness (other than credit or purchase cards) is extinguished
within ten Business Days of notification to the applicable Loan Party of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;
(o)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(p)    To the extent constituting Indebtedness, obligations incurred in the
ordinary course of business in respect of private label trade letters of credit
not constituting Obligations;




-43-



--------------------------------------------------------------------------------





(q)    [Reserved];
(r)    Indebtedness arising from a Guarantee of any Indebtedness otherwise
constituting Permitted Indebtedness to the extent the Person providing such
Guarantee is not prohibited from directly incurring such Permitted Indebtedness;
(s)    (i) other Indebtedness; provided that (A) if such Indebtedness is
unsecured, after giving effect to such Indebtedness, the Total Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recent Measurement
Period is not greater than 4.75 to 1.00 and (B) if such Indebtedness is secured
by any Lien, after giving effect to such secured Indebtedness, the Senior
Secured Leverage Ratio (calculated on a Pro Forma Basis) as of the last day of
the most recently ended Measurement Period would not be greater than 3.75 to
1.00; provided further that, any Indebtedness incurred under this clause (s) (1)
shall not mature prior to the date that is 91 days after the Latest Maturity
Date and (2) shall not have mandatory prepayment, redemption or offer to
purchase events more onerous on the Borrowers than those applicable to the
initial loans under the Term Facility; provided further the maximum aggregate
principal amount of Indebtedness that may be incurred pursuant to this clause
(s) by Restricted Subsidiaries that are not Loan Parties shall not exceed
$25,000,000 and (ii) any Permitted Refinancing thereof;
(t)    Indebtedness of Subsidiaries other than Loan Parties not to exceed
$25,000,000;
(u)    the Existing BAML Indebtedness; and
(v)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (u) above.
“Permitted Investments” means each of the following:
(a)    cash and Permitted Cash Equivalents;
(b)    Investments existing on the Closing Date and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof, unless committed as of the Closing Date and set forth on Schedule
7.02;
(c)    (i) Investments by any Loan Party and its Restricted Subsidiaries in
their respective Restricted Subsidiaries outstanding on the Closing Date, (ii)
additional Investments by any Loan Party and the Restricted Subsidiaries in Loan
Parties, (iii) additional Investments by Restricted Subsidiaries of the Loan
Parties that are not Loan Parties in other Restricted Subsidiaries that are not
Loan Parties and (iv) additional Investments by the Loan Parties in Subsidiaries
or joint ventures that are not Loan Parties in an aggregate amount invested
after the Closing Date not to exceed $25,000,000;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees constituting Permitted Indebtedness and Guarantees of
operating leases or other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;


-44-



--------------------------------------------------------------------------------





(f)    [Reserved];
(g)    so long as no Default or Event of Default has occurred and is continuing
or would result from such Investments, Investments by any Loan Party in Swap
Contracts permitted hereunder;
(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)    advances to officers, directors and employees of the Loan Parties and
their Restricted Subsidiaries in the ordinary course of business in an amount
not to exceed $1,000,000 to any individual at any time outstanding or in an
aggregate amount not to exceed $2,500,000 at any time outstanding, for ordinary
business purposes;
(j)    Investments constituting Permitted Acquisitions and Investments held by
the Person acquired in such Acquisition at the time of such Acquisition (and not
acquired in contemplation of the Acquisition);
(k)    Investments arising out of the receipt of non-cash consideration for the
sale of assets otherwise permitted under this Agreement;
(l)    Investments in Swap Contracts not entered into for speculative purposes;
(m)     advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the
applicable Loan Party;
(n)    Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, provided
that no such Investment shall impair in any manner the limited license granted
to the Agent in such Intellectual Property pursuant to the Loan Documents;
(o)    Investments in joint ventures that solely own real properties (and
ancillary assets) upon which Stores are located existing as of the Closing Date
and entered into hereafter in the ordinary course of business in an amount not
to exceed $5,000,000 outstanding at any time;
(p)    as long as no Event of Default exists or would arise therefrom, other
Investments not to exceed $20,000,000 at any time outstanding irrespective of
whether the Payment Conditions have been satisfied;
(q)    other Investments so long as the Payment Conditions have been satisfied;
(r)    Investments in exchange for Qualified Equity Interests;
(s)    any Investment in securities or other assets not constituting cash or
Permitted Cash Equivalents and received in connection with a Disposition made
pursuant to Section 7.05;
(t)    any Investment in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business in an amount not to exceed $5,000,000 outstanding at
any time; and




-45-



--------------------------------------------------------------------------------





(u)    Investments arising directly out of the receipt by the Lead Borrower or
any Restricted Subsidiary of non-cash consideration for any Permitted
Disposition.
provided, however, with respect to any Permitted Investment consisting of (a)
assets of the type included in the Borrowing Base, the Loan Parties shall,
contemporaneously therewith, deliver to the Agent an updated Borrowing Base,
giving effect to such Investment; and (b) Related Intellectual Property, such
Investment of Related Intellectual Property in any Person (other than a Loan
Party) shall not constitute a Permitted Investment unless such Investment is
subject to a non-exclusive royalty-free license of such Related Intellectual
Property in favor of the Agent for use in connection with the exercise of rights
and remedies of the Secured Parties under the Loan Documents in respect of the
ABL Priority Collateral, which license shall be substantially similar to the
license described in Section 9.6 of the Guaranty and Security Agreement (or
otherwise reasonably satisfactory to the Agent); provided further that, in the
case of an Investment of Related Intellectual Property licensed by the Lead
Borrower or one of its Restricted Subsidiaries from any Person (other than a
Loan Party or any Restricted Subsidiary thereof), the transferee shall not be
required to provide the license described in the foregoing proviso if not
permitted to do so under the license from such other Person.
“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:
(a)    (i) Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or
(ii) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or
(iii) Is made to pay any other amount chargeable to any Loan Party hereunder;
and
(b)    Together with all other Permitted Overadvances then outstanding, shall
not (i) exceed five percent (5%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances, and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions (including any such Overadvance) would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Sections 2.06 or 8.02 hereof).
“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if


-46-



--------------------------------------------------------------------------------





applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premiums thereon and underwriting discounts, defeasance costs, fees, commissions
and expenses), (b) the Weighted Average Life to Maturity of such Permitted
Refinancing is greater than or equal to the Weighted Average Life to Maturity of
the Indebtedness being Refinanced (c) such Permitted Refinancing shall have a
final maturity earlier than the final maturity of the Indebtedness being
refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations, such Permitted Refinancing shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the Agent
and the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced and (e) no Permitted Refinancing shall have direct
or indirect obligors that are not Loan Parties who were not also obligors of the
Indebtedness being Refinanced, or greater guarantees or security, than the
Indebtedness being Refinanced, and (f) such Permitted Refinancing shall be
otherwise on terms not materially less favorable to the Credit Parties than
those contained in the documentation governing the Indebtedness being
Refinanced, including, without limitation, with respect to financial and other
covenants and events of default.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiemployer Plan) maintained
for employees of the Lead Borrower or any ERISA Affiliate or any such Plan to
which the Lead Borrower or any ERISA Affiliate is required to contribute on
behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Portal” has the meaning specified in Section 2.02.
“Pro Forma Adjustment” means, as to any Measurement Period, with respect to an
Acquired Entity or Business or Converted Restricted Subsidiary acquired or
converted during or following such Measurement Period, an adjustment to the
Consolidated EBITDA of the Lead Borrower for such Measurement Period equal to
the sum of, (a) (i) the applicable Acquired EBITDA and (ii) additional amounts
that are factually supportable and expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act and (b) additional pro forma adjustments, determined by the
Lead Borrower in good faith, arising out of synergies and cost savings
initiatives attributable to such transaction and/or the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Lead Borrower and its Restricted
Subsidiaries, not to exceed 10.0% of Consolidated EBITDA (prior to giving effect
to such non-S-X adjustments) in the aggregate for the relevant Measurement
Period; provided, that (i) such cost savings have been realized or (ii) such
initiatives will be implemented following such transaction and are supportable
and quantifiable and expected to be realized within the succeeding twelve (12)
months. Cost savings pursuant to the foregoing clause (b) may include, without
limitation, (w) reduction in personnel expenses, (x) reduction of costs related
to administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead and shall, in any event, take into account
the historical financial statements of the Acquired Entity or Business or
Converted Restricted Subsidiary and the consolidated financial statements of the
Lead Borrower and its Subsidiaries.
“Pro Forma Availability” shall mean, as of any date of calculation, after giving
pro forma effect to the transaction then to be consummated or the payment then
to be made, Availability as of the date of such transaction or payment and
projected average monthly Availability for each month during the subsequent
projected six (6) fiscal months.


-47-



--------------------------------------------------------------------------------





“Pro Forma Availability Condition” shall mean, as of any date of calculation,
Pro Forma Availability will be equal to or greater than the greater of (a) 15%
of the Loan Cap and (b) $20,000,000.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance of any
Specified Transaction with any test hereunder for an applicable period of
measurement, that in calculating such test (A) to the extent applicable, the Pro
Forma Adjustment shall have been made and (B) such Specified Transaction, all
other Specified Transactions occurring prior to such Specified Transaction, and
the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement (or as of
the last date in the case of a balance sheet item): (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a Disposition of all or
substantially all Equity Interests in any Restricted Subsidiary of the Lead
Borrower or any division, product line, or facility used for operations of the
Lead Borrower or any of its Restricted Subsidiaries, shall be excluded, and (ii)
in the case of a Permitted Acquisition or Investment, shall be included, (b) any
retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by the
Lead Borrower or any of its Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means Equity Interests of the Lead Borrower other
than Disqualified Stock.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Trade
Receivables, including, without limitation, on account of dilution.
“Recipient” means the Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.
“Related Intellectual Property” means such rights with respect to the
Intellectual Property of the Loan Parties as are reasonably necessary to permit
the Agent to enforce its rights and remedies under the Loan Documents with
respect to the ABL Priority Collateral, or the disposition of which would
otherwise materially adversely affect the Appraised Value of the ABL Priority
Collateral of the Loan Parties.


-48-



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, counsel, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.13(c).
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, an electronic notice via the
Portal or LIBOR Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, an electronic notice via
the Portal.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Aggregate Commitments or, if the Commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated, Lenders holding in the aggregate more
than 50% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided, that if there are more than two unaffiliated Lenders, then at least
two unaffiliated Lenders holding in the aggregate more than 50% of the Aggregate
Commitments or, if the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated,
at least two unaffiliated Lenders holding in the aggregate more than 50% of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition provided
further that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Reserves” means all Inventory Reserves and Availability Reserves. The Agent
shall have the right, at any time and from time to time after the Closing Date
in its Permitted Discretion to establish, modify or eliminate Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, controller or assistant treasurer of a Loan Party
or any of the other individuals designated in writing to the Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property and the amount of any Restricted Payment made
other than in cash being deemed to be the fair market value, as reasonably
determined by the Lead Borrower, of the property subject to such Restricted
Payment as of the time of such Restricted Payment) with respect to any capital
stock or other Equity Interest of any Person or any of its Subsidiaries, or (ii)
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to such Person’s stockholders, partners or members (or the equivalent of any
thereof).


-49-



--------------------------------------------------------------------------------





“Restricted Subsidiary” means any Subsidiary of the Lead Borrower other than an
Unrestricted Subsidiary.
“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.
“S&P” means Standard & Poor’s Ratings Services, Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country, in each case of clauses (a) through (d) that is a target of Sanctions,
including a target of any country sanctions program administered and enforced by
OFAC.
“Sanctioned Person” means, at any time, (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, or any
other Sanctions related list maintained by any relevant Sanctions authority, (b)
a Person or legal entity that is a target of Sanctions, (c) any Person
operating, organized or resident in a Sanctioned Entity, or (d) any Person
directly or indirectly owned or controlled (individually or in the aggregate) by
or acting on behalf of any such Person or Persons described in clauses (a)
through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic, trade, financial or other sanctions laws, regulations or embargoes
imposed, administered or enforced from time to time by: (a) the United States of
America, including, without limitation, those administered by the Office of
Foreign Assets Control (OFAC) of the U.S. Department of Treasury, the U.S.
Department of State, (b) the United Nations Security Council, (c) the European
Union or any European Union member state, (d) Her Majesty’s Treasury of the
United Kingdom, or (d) any other governmental authority in any jurisdiction in
which any Loan Party or any of its Subsidiaries is located or doing business.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“Sears Tri-Party Agreement” means the Tri-Party Agreement dated the Closing Date
among the Agent, the Loan Parties and SHC and certain of its Subsidiaries, as
the same may be amended and in effect from time to time.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Documents” means the Guaranty and Security Agreement, the Blocked
Account Agreements, the Credit Card Notifications, and each other security
agreement or other instrument or document executed and delivered to the Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Obligations.
“Senior Secured Leverage Ratio” means, with respect to any Measurement Period,
the ratio of (a) Consolidated Total Debt (other than any portion of Consolidated
Total Debt that is unsecured) as of the


-50-



--------------------------------------------------------------------------------





last day of such Measurement Period to (b) Consolidated EBITDA of the Lead
Borrower for such Measurement Period.
“Separation” means the spin-off by SHC on the April 4, 2014 of 100% of the
Equity Interests of the Lead Borrower in accordance with Lead Borrower’s Form 10
filed with the SEC on December 6, 2013, as amended or replaced from time to
time, as a result of which the Lead Borrower became a publicly traded company
independent from SHC and its Subsidiaries.
“Separation Agreements” means each of (a) the Separation and Distribution
Agreement dated April 4, 2014 between SHC and the Lead Borrower, (b) the Retail
Operations Agreement dated April 4, 2014 between the Lead Borrower and Sears,
Roebuck and Co., (c) the Master Lease Agreement dated April 4, 2014 between
Sears, Roebuck and Co. and the Lead Borrower, (d) the First Amended and Restated
Buying Agency Agreement dated July 1, 2017 between the Lead Borrower and
International Sourcing & Logistics Limited, (e) the Financial Services Agreement
dated April 4, 2014 between the Lead Borrower and Sears Holdings Management
Corporation, (f) the Tax Sharing Agreement dated April 4, 2014 between, among
others, SHC and the Lead Borrower, (g) the Shop Your Way Retail Establishment
Agreement dated April 4, 2014 between Sears Holdings Management Corporation and
the Lead Borrower, and (h) the Master Sublease Agreement dated April 4, 2014
between Sears, Roebuck and Co. and the Lead Borrower.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“SHC” means Sears Holding Corporation, a Delaware corporation.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” and “Solvency” means, with respect to any Person and its Subsidiaries
on a Consolidated basis on a particular date, that on such date (a) at fair
valuation, all of the properties and assets of such Person are greater than the
sum of the debts, including contingent liabilities, of such Person, (b) the
present fair saleable value of the properties and assets of such Person is not
less than the amount that would be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its properties and assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged. The amount of all guarantees at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at the
time, can reasonably be expected to become an actual or matured liability.
“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation or other
transaction by the Lead Borrower or any Restricted Subsidiary that by the terms
of this Agreement requires satisfaction of a financial test calculated on a “Pro
Forma Basis” or after giving “Pro Forma Effect” thereto; provided that any
Specified Transaction (other than a Restricted Payment) having an aggregate
value of less than $1,000,000 shall not be calculated in a “Pro Forma Basis” or
after giving “Pro Forma Effect”.




-51-



--------------------------------------------------------------------------------





“Spot Rate” has the meaning given to such term in Section 1.08 hereof.
“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit (as well as similar instruments and other equivalents thereof
issued in foreign jurisdictions, including, without limitation, bank guarantees)
and that (a) is used in lieu or in support of performance guaranties or
performance, surety or similar bonds (excluding appeal bonds) arising in the
ordinary course of business, (b) is used in lieu or in support of stay or appeal
bonds, (c) supports the payment of insurance premiums for reasonably necessary
casualty insurance carried by any of the Loan Parties, or (d) supports payment
or performance for identified purchases or exchanges of products or services in
the ordinary course of business.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment in full to the prior payment of all Obligations
and which is otherwise in a manner reasonably satisfactory to the Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Lead Borrower.




-52-



--------------------------------------------------------------------------------





“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit B-2, payable to the Swing Line Lender, evidencing the Swing
Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).






-53-



--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Agent” has the meaning assigned to such term in the Intercreditor
Agreement.
“Term Credit Agreement” has the meaning assigned to the term “Term Loan
Agreement” as defined in the Intercreditor Agreement.
“Term Facility” means the term loan facility pursuant to the Term Credit
Agreement.
“Term Loan Document” has the meaning assigned to the term “Term Documents” as
defined in the Intercreditor Agreement.
“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Termination Date” means the earliest to occur of (i) the applicable Maturity
Date, (ii) the date on which the maturity of the Obligations is accelerated (or
deemed accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.
“Total Leverage Ratio” means, with respect to any Measurement Period, the ratio
of (a) Consolidated Total Debt as of the last day of such Measurement Period to
(b) Consolidated EBITDA of the Lead Borrower for such Measurement Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trading with the Enemy Act” has the meaning set forth in Section 10.18.
“Transactions” means, collectively, (a) the entry into this Agreement and the
Borrowings and issuances of Letters of Credit, as applicable, hereunder on the
Closing Date, (b) the refinancing of the Existing ABL Facility and (c) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.
“Type” means, (i) with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan, and (ii) when used with respect to commitments,
refers to whether such commitment is a Commitment with a Maturity Date of the
Initial Maturity Date or an Extended Commitment of a given Extension Series.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.




-54-



--------------------------------------------------------------------------------





“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“UFCA” has the meaning specified in Section 10.22(d).
“UFTA” has the meaning specified in Section 10.22(d).
“Uncommitted Increase” has the meaning specified in Section 2.15(b).
“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the Agent
and the Lenders, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, an increase in
Reserves or misrepresentation by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of the Lead Borrower designated
by the board of directors of the Lead Borrower as an Unrestricted Subsidiary
pursuant to Section 6.15 subsequent to the date hereof, in each case, until such
Person ceases to be an Unrestricted Subsidiary of Lead Borrower in accordance
with Section 6.15 or ceases to be a Subsidiary of Lead Borrower. As of the
Closing Date, there are no “Unrestricted Subsidiaries”.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association, including acting
through its branches, and its successors.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed


-55-



--------------------------------------------------------------------------------





to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars (other than L/C Obligations and fees payable under Section 2.03(m), in
both cases, with respect to Letters of Credit denominated in Pounds Sterling,
which amounts shall be paid in Pounds Sterling) in full in cash or immediately
available funds (or, in the case of any contingent obligations, including
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts) and asserted contingent indemnification
obligations, providing Cash Collateral (or other collateral as may be requested
by the Agent) in accordance with the terms of this Agreement (or any other
arrangements (including the backstop of such Letters of Credit) satisfactory to
the applicable L/C Issuer or Person providing such Bank Products or Cash
Management Services) of all of the Obligations (including the payment of any
termination amount then applicable, or which would or would reasonably be
expected to become applicable as a result of the repayment of the other
Obligations, under Swap Contracts), other than the following: (i) unasserted
contingent indemnification Obligations, (ii) any Obligations relating to Swap
Contracts that, at such time, are allowed by the applicable provider of such
Swap Contracts to remain outstanding without being required to be repaid or Cash
Collateralized or otherwise collateralized, and (iii) any Obligations relating
to any other Bank Products or Cash Management Services that, at such time, are
allowed by the applicable Bank Product provider or Cash Management Services
provider to remain outstanding without being required to be repaid or Cash
Collateralized or otherwise collateralized.
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with


-56-



--------------------------------------------------------------------------------





that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. For the
avoidance of doubt, notwithstanding any changes in GAAP after the Closing Date
that would require lease obligations that would be treated as operating leases
as of the Closing Date to be classified and accounted for as Capital Lease
Obligations or otherwise reflected on the Lead Borrower’s consolidated balance
sheet, such obligations shall continue to be excluded from the definition of
Indebtedness.
(c)    Pro Forma Basis. Notwithstanding anything to the contrary herein, for
purposes of determining compliance with any test contained in this Agreement
with respect to any period during which (or after which, but on or prior to the
date of determination) any Specified Transaction occurs, the Consolidated Fixed
Charge Coverage Ratio, Senior Secured Leverage Ratio and Total Leverage Ratio
shall be calculated with respect to such period and such Specified Transaction
on a Pro Forma Basis; provided, that for purposes of Section 7.14 Pro Forma
Effect shall not be given to any event occurring after the end of the applicable
Measurement Period.
1.04    Reserved.
1.05    Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to two places
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.
1.08    Currency Equivalents Generally. (a) For purposes of determining
compliance with Sections 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder). (b) For purposes of calculating any
financial ratio hereunder, amounts


-57-



--------------------------------------------------------------------------------





denominated in a currency other than Dollars will be converted to Dollars at the
currency exchange rates used in preparing the Borrowers’ financial statements
corresponding to the test period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent (based
on the Spot Rate) of such Indebtedness; provided that, notwithstanding anything
to the contrary herein or in any other Loan Document, L/C Obligations and fees
payable under Section 2.03(m), in both cases, with respect to Letters of Credit
issued in a currency other than Dollars shall be converted into Dollars at the
Spot Rate (other than with respect to L/C Obligations and fees payable under
Section 2.03(m), in both cases, with respect to Letters of Credit issued in
Pounds Sterling, which will accrue and be payable in Pounds Sterling).
For purposes of this Section 1.08, the “Spot Rate” for a currency means the rate
determined by the Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Agent may obtain such spot rate from another
financial institution designated by the Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans; Reserves.
(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate principal amount not to exceed at any time outstanding the
lesser of (x) the amount of such Lender’s Commitment, or (y) such Lender’s
Applicable Percentage of the Borrowing Base; subject in each case to the
following limitations:
(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,
(ii)    after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment,
(iii)    The Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBOR Rate Loans, as further provided herein.
(b)    The Inventory Reserves and Availability Reserves as of the Closing Date
are set forth in the Borrowing Base Certificate delivered pursuant to
Section 4.01(c) hereof.




-58-



--------------------------------------------------------------------------------





(c)    The Agent shall have the right, at any time and from time to time after
the Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves upon three (3) Business Days’ prior written notice to the Lead Borrower
(during which period the Agent shall be available to discuss in good faith any
such proposed Reserve with the Borrowers); provided that no such prior written
notice shall be required (1) after the occurrence and during the continuance of
a Default or Event of Default, (2) for changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized, or (3) for
changes to Reserves or establishment of additional Reserves if a Material
Adverse Effect has occurred or it would be reasonably likely that a Material
Adverse Effect to the Lenders would occur were such Reserve not changed or
established prior to the expiration of such three (3) Business Day period;
provided, further, that no Borrowings shall be permitted (or Letters of Credit
issued) against the newly proposed Reserves during any such three (3) Business
Day period.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBOR Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
(b)    Each request for a Committed Borrowing consisting of a Base Rate Loan
shall be made by electronic request of the Lead Borrower through Administrative
Agent’s Commercial Electronic Office Portal or through such other electronic
portal provided by Administrative Agent (the “Portal”), which must be received
by the Agent not later than 1:00 p.m. on the requested date of any Borrowing of
Base Rate Loans. The Borrowers hereby acknowledge and agree that any request
made through the Portal shall be deemed made by a Responsible Officer of the
Borrowers. Each request for a Committed Borrowing consisting of a LIBOR Rate
Loan shall be made pursuant to the Lead Borrower’s submission of a LIBOR Rate
Loan Notice, which must be received by the Agent not later than 11:00 a.m. three
(3) Business Days prior to the requested date of any Borrowing or continuation
of LIBOR Rate Loans. Each LIBOR Rate Loan Notice shall specify (i) the requested
date of the Borrowing or continuation, as the case may be (which shall be a
Business Day), (ii) the principal amount of LIBOR Rate Loans to be borrowed or
continued (which shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof), and (iii) the duration of the
Interest Period with respect thereto. If the Lead Borrower fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. On the requested date of any LIBOR Rate Loan, (i) in the event that Base
Rate Loans are outstanding in an amount equal to or greater than the requested
LIBOR Rate Loan, all or a portion of such Base Rate Loans shall be automatically
converted to a LIBOR Rate Loan in the amount requested by the Lead Borrower, and
(ii) if Base Rate Loans are not outstanding in an amount at least equal to the
requested LIBOR Rate Loan, the Lead Borrower shall make an electronic request
via the Portal for additional Base Rate Loans in an such amount, when taken with
the outstanding Base Rate Loans (which shall be converted automatically at such
time), as is necessary to satisfy the requested LIBOR Rate Loan. If the Lead
Borrower fails to make such additional request via the Portal as required
pursuant to clause (ii) of the foregoing sentence, then the Borrowers shall be
responsible for all amounts due pursuant to Section 3.05 hereof arising on
account of such failure. If the Lead Borrower fails to give a timely notice with
respect to any continuation of a LIBOR Rate Loan, then the applicable Committed
Loans shall be converted to Base Rate Loans effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loans.
(c)    The Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Lead Borrower, the Agent
shall notify each Lender of the details of any automatic conversion to Base


-59-



--------------------------------------------------------------------------------





Rate Loans described in Section 2.02(b). In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the Agent
in immediately available funds at the Agent’s Office not later than 3:00 p.m. on
the Business Day specified in the applicable notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Agent shall make all funds so
received available to the Borrowers in like funds as received by the Agent
either by (i) crediting the account of the Lead Borrower on the books of Wells
Fargo with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Agent by the Lead Borrower.
(d)    The Agent, without the request of the Lead Borrower, may advance any
interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which the Agent, the L/C Issuer or any Lender is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby. The Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the Agent
shall not constitute a waiver of the Agent’s rights and the Borrowers’
obligations under Section 2.05(c). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.
(e)    Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBOR Rate
Loan. During the existence of a Default or an Event of Default, Loans may be
requested as, converted to or continued as LIBOR Rate Loans unless objected to
by the Required Lenders.
(f)    The Agent shall promptly notify the Lead Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than seven (7) Interest Periods
in effect with respect to LIBOR Rate Loans.
(h)    The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall
have no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrowers, the Lenders, the Swing Line
Lender and the L/C Issuer and the Borrowers and each Lender and L/C Issuer shall
be bound thereby. Any Permitted Overadvance may constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrowers and shall constitute a
Base Rate Loan and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Credit Party
shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).


-60-



--------------------------------------------------------------------------------





2.03    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of the Lead Borrower made in accordance herewith, and prior to the Maturity
Date, the L/C Issuer agrees to issue a requested Letter of Credit for the
account of the Loan Parties or their Subsidiaries. By submitting a request to
the L/C Issuer for the issuance of a Letter of Credit, the Borrowers shall be
deemed to have requested that the L/C Issuer issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be irrevocable
and shall be made in writing pursuant to a Letter of Credit Application by a
Responsible Officer and delivered to the L/C Issuer and the Agent via
telefacsimile or other electronic method of transmission reasonably acceptable
to the L/C Issuer not later than 11:00 a.m. at least two Business Days (or such
shorter date and time as the Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to the L/C Issuer and (i) shall specify (A)
the amount of such Letter of Credit, (B) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (C) the proposed expiration date
of such Letter of Credit, (D) the name and address of the beneficiary of the
Letter of Credit, and (E) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit, and (ii)
shall be accompanied by such Issuer Documents as the Agent or the L/C Issuer may
reasonably request or require, to the extent that such requests or requirements
are consistent with the Issuer Documents that the L/C Issuer generally requests
for Letters of Credit in similar circumstances. The Agent’s records of the
content of any such request will be conclusive.
(b)    The L/C Issuer shall have no obligation to issue a Letter of Credit if,
after giving effect to the requested issuance, (i) the Total Outstandings would
exceed Loan Cap, (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans would exceed such Lender’s
Commitment, or (iii) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit;
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.16 (ii) the L/C Issuer has not otherwise
entered into arrangements reasonably satisfactory to it and the Borrowers to
eliminate the L/C Issuer’s risk with respect to the participation in such Letter
of Credit of the Defaulting Lender, which arrangements may include the Borrowers
cash collateralizing such Defaulting Lender’s participation with respect to such
Letter of Credit in accordance with Section 2.16. Additionally, the L/C Issuer
shall have no obligation to issue and/or extend a Letter of Credit if (A) any
order, judgment, or decree of any Governmental Authority or arbitrator shall, by
its terms, purport to enjoin or restrain the L/C Issuer from issuing such Letter
of Credit, or any Law applicable to the L/C Issuer or any request or directive
(whether or not having the force of Law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit or request that the L/C Issuer
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of the L/C Issuer applicable to letters of credit
generally, or (C) if the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless either such Letter of
Credit is Cash Collateralized on or prior to the date of issuance of such Letter
of Credit (or such later date as to which the Agent may agree) or all the
Lenders have approved such expiry date.






-61-



--------------------------------------------------------------------------------





(d)    Any L/C Issuer (other than Wells Fargo or any of its Affiliates) shall
notify the Agent in writing no later than the Business Day immediately following
the Business Day on which such L/C Issuer issued any Letter of Credit; provided
that (i) until the Agent advises any such L/C Issuer that the provisions of
Section 4.02 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Agent and such L/C Issuer, such L/C Issuer shall be required to so notify
the Agent in writing only once each week of the Letters of Credit issued by such
L/C Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Agent and such L/C Issuer may agree. Each Letter of Credit shall be
in form and substance reasonably acceptable to the L/C Issuer, including the
requirement that the amounts payable thereunder must be payable in Dollars;
provided that if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars based on the Spot Rate (other than Letters of Credit denominated
in Pounds Sterling, which shall be paid in Pounds Sterling). If the L/C Issuer
makes a payment under a Letter of Credit, the Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement by 2:00 p.m. on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Committed Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 4.02 hereof)
and, initially, shall bear interest at the rate then applicable to Committed
Loans that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to
be a Committed Loan hereunder, the Borrowers’ obligation to pay the amount of
such Letter of Credit Disbursement to the L/C Issuer (plus any incremental
amounts due to any change in the applicable exchange rate) shall be
automatically converted into an obligation to pay the resulting Committed Loan.
Promptly following receipt by the Agent of any payment from the Borrowers
pursuant to this paragraph, the Agent shall distribute such payment to the L/C
Issuer or, to the extent that the Lenders have made payments pursuant to
Section 2.03(e) to reimburse the L/C Issuer, then to such Lenders and the L/C
Issuer as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Applicable
Percentage (which, for the avoidance of doubt, shall not exceed such Lender’s
Commitment) of any Committed Loan deemed made pursuant to Section 2.03(d) on the
same terms and conditions as if the Borrowers had requested the amount thereof
as a Committed Loan and the Agent shall promptly pay to the L/C Issuer the
amounts so received by it from the Lenders. By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of the L/C Issuer or the Lenders, the L/C
Issuer shall be deemed to have granted to each Lender, and each Lender shall be
deemed to have purchased, a participation in each Letter of Credit issued by the
L/C Issuer, in an amount equal to its Applicable Percentage of such Letter of
Credit, and each such Lender agrees to pay to the Agent, for the account of the
L/C Issuer, such Lender’s Applicable Percentage of any Letter of Credit
Disbursement made by the L/C Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of the L/C
Issuer, such Lender’s Applicable Percentage of each Letter of Credit
Disbursement made by the L/C Issuer and not reimbursed by Borrowers on the date
due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Agent or the L/C Issuer elects, based upon
the advice of counsel, to refund) to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to deliver to the Agent, for the
account of the L/C Issuer, an amount equal to its respective Applicable
Percentage of each Letter of Credit Disbursement pursuant to this
Section 2.03(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of a Default or Event of
Default or the failure to satisfy any condition set forth in Section 4.02
hereof. If any such Lender fails to make available to the Agent the amount of
such Lender’s Applicable Percentage of a Letter of Credit Disbursement as
provided in this Section, such Lender shall


-62-



--------------------------------------------------------------------------------





be deemed to be a Defaulting Lender and the Agent (for the account of the L/C
Issuer) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.
(f)    Each Borrower agrees to indemnify, defend and hold harmless each Credit
Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 3.01) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;


-63-



--------------------------------------------------------------------------------





in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. The Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.03(f). If and to the extent that the obligations of the Borrowers
under this Section 2.03(f) are unenforceable for any reason, the Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable Law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.
(g)    The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrowers’ aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against the L/C
Issuer or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by the
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by the Borrowers as
a result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had the Borrowers taken
all reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the L/C Issuer to effect a
cure.
(h)    
(i)    The Borrowers shall be responsible for preparing or approving the final
text of the Letter of Credit as issued by the L/C Issuer, irrespective of any
assistance the L/C Issuer may provide such as drafting or recommending text or
by the L/C Issuer’s use or refusal to use text submitted by the Borrowers. The
Borrowers are solely responsible for the suitability of the Letter of Credit for
the Borrowers’ purposes. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
the L/C Issuer, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the Borrowers do not at any time
want such Letter of Credit to be renewed, the Borrowers will so notify the Agent
and the L/C Issuer at least 15 calendar days before the L/C Issuer is required
to notify the beneficiary of such Letter of Credit or any advising bank of such
nonrenewal pursuant to the terms of such Letter of Credit.




-64-



--------------------------------------------------------------------------------





(ii)    If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the Agent or L/C Issuer, no Borrower shall be
required to make a specific request to the Agent or L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than (i) the Letter of Credit Expiration Date, or (ii) to a date
later than the Letter of Credit Expiration Date, if the Borrowers Cash
Collateralize such Letter of Credit on or prior to the date that is ten (10)
Business Days prior to the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.03 or
otherwise), or (B) the L/C Issuer has received notice (which may be
electronically or in writing) on or before the day that is twenty (20) Business
Days before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Lender or the applicable Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(i)    The Borrowers’ reimbursement and payment obligations under this
Section 2.03 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    the L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
(iv)    the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;




-65-



--------------------------------------------------------------------------------





(v)    the existence of any claim, set-off, defense or other right that the Lead
Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, the L/C Issuer or any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(j),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the L/C Issuer, the beneficiary or any
other Person; or
(vii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the L/C Issuer from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, the L/C Issuer
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the L/C Issuer’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors


-66-



--------------------------------------------------------------------------------





in interpretation of technical terms or in translation or any delay in giving or
failing to give notice to the Borrowers;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by the L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Upon the request of the Agent, (i) if the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Obligation that remains outstanding, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to 103% of the
Outstanding Amount of all L/C Obligations (other than L/C Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
L/C Obligations shall be Cash Collateralized in an amount equal to 110% of the
Outstanding Amount of such L/C Obligations), pursuant to documentation in form
and substance reasonably satisfactory to the Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). The Borrowers hereby grant to
the Agent a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wells Fargo
except that Permitted Investments of the type listed in clauses (a) and (b) of
the definition thereof may be made at the request of the Lead Borrower at the
option and in the sole discretion of the Agent (and at the Borrowers’ risk and
expense); interest or profits, if any, on such


-67-



--------------------------------------------------------------------------------





investments shall accumulate in such account. If at any time the Agent
reasonably determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the L/C Issuer and,
to the extent not so applied, shall thereafter be applied to satisfy other
Obligations then due and owing in accordance with Section 2.05 or 8.03, as
applicable.
(l)    The Borrowers shall pay to the Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Margin times the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.07, and, to the extent any Letter of Credit is issued under a foreign
currency, such Stated Amount shall be based on the Spot Rate as of such date of
determination. Letter of Credit Fees shall be (i) due and payable on the fifth
(5th) day after the end of April, July, October and January commencing with the
first such date to occur after the issuance of such Letter of Credit, and after
the Letter of Credit Expiration Date, on demand, and (ii) computed quarterly in
arrears. Notwithstanding anything to the contrary contained herein, upon request
of the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate as provided in Section 2.08(b).
(m)    In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrowers shall pay to the Agent for the account of the L/C Issuer as
non-refundable fees, commissions, and charges (it being acknowledged and agreed
that the Agent shall be permitted to charge such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.02(d)): (i) a
fronting fee which shall be imposed by the L/C Issuer upon the issuance of each
Letter of Credit of 0.125% per annum of the face amount thereof, plus (ii) any
and all other customary commissions, fees and charges then in effect imposed by,
and any and all expenses incurred by, the L/C Issuer, or by any adviser,
confirming institution or entity or other nominated person, relating to Letters
of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations). Such fees shall be (i) due and payable on the fifth (5th) day
after the end of April, July, October and January commencing with the first such
date to occur after the issuance of such Letter of Credit, and after the Letter
of Credit Expiration Date, on demand, (ii) computed quarterly in arrears, and,
to the extent any Letter of Credit is issued in Pounds Sterling, such amounts
shall be payable and paid to the Agent for the benefit of the applicable L/C
Issuer in Pounds Sterling.
(n)    Unless otherwise expressly agreed by the L/C Issuer and the Borrowers
when a Letter of Credit is issued, (i) the rules of the ISP and the UCP shall
apply to each Standby Letter of Credit as applicable, and (ii) the rules of the
UCP shall apply to each Commercial Letter of Credit.
(o)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX


-68-



--------------------------------------------------------------------------------





included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(p)    In the event of a direct conflict between the provisions of this
Section 2.03 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.03 shall control and
govern.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its discretion, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, make loans (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed Loan Cap, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender (other than the Swing Line Lender)
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Commitment, and provided, further, that the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage multiplied by
the amount of such Swing Line Loan. The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Agent in Article IX with respect to
any acts taken or omissions suffered by the Swing Line Lender in connection with
Swing Line Loans made by it or proposed to be made by it as if the term “Agent”
as used in Article IX included the Swing Line Lender with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.
(b)    Borrowing Procedures. Each request for a Swing Line Borrowing shall be
made by electronic request of the Lead Borrower through the Portal. The
Borrowers hereby acknowledge and agree that any request made through the Portal
shall be deemed made by a Responsible Officer of the Borrowers. Each such
request must be made in the Portal and received by the Swing Line Lender and the
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Unless the
Swing Line Lender has received written notice from the Agent at the request of
the Required Lenders prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 (and, if being made on the Closing Date, Section 4.01) is not
then satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 3:00 p.m. on the borrowing date specified in such
request made on the Portal, make the amount of its Swing Line Loan available to
the Borrowers at its office by crediting the account of the Lead Borrower on the
books of the


-69-



--------------------------------------------------------------------------------





Swing Line Lender in immediately available funds the account of the Lead
Borrower on the books of the Swing Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    In addition to settlements required under Section 2.14 hereof, the Swing
Line Lender at any time in its sole and absolute discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorize the Swing Line
Lender to so request on their behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender's Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Loan Cap and the conditions set forth in Section
4.02. Each Lender shall make an amount equal to its Applicable Percentage of the
amount of such outstanding Swing Line Loan available to the Agent in immediately
available funds for the account of the Swing Line Lender at the Agent’s Office
not later than 1:00 p.m. on the day specified by the Swing Line Lender,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C)


-70-



--------------------------------------------------------------------------------





any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender, in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrowers may, upon irrevocable (except as set forth in the remainder
of this paragraph) notice from the Lead Borrower to the Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Agent
not later than (A) 5:00 p.m. three Business Days prior to any date of prepayment
of LIBOR Rate Loans and (B) 1:00 p.m. on the date of prepayment of Base Rate
Loans; and (ii) any prepayment of LIBOR Rate Loans by the Borrowers shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Rate Loans, the
Interest Period(s) of such Loans. The Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Lead Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein (except that any
such notice may be conditioned on the receipt of proceeds from any refinancing
indebtedness or the consummation of a Change of Control that results in a


-71-



--------------------------------------------------------------------------------





refinancing and payment in full of the Obligations). Any prepayment of a LIBOR
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
(b)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that such notice must be received by the Swing Line Lender and
the Agent not later than 1:00 p.m. on the date of the prepayment. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Loan Cap
as then in effect, the Borrowers shall promptly prepay the Loans and Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Loan Cap
as then in effect.
(d)    Upon the occurrence and during the continuance of a Cash Dominion Event,
the Borrowers shall prepay the Loans and, if an Event of Default has occurred
and is continuing, Cash Collateralize the L/C Obligations with the proceeds and
collections received by the Loan Parties, in each case to the extent required
pursuant to the provisions of Section 6.12 hereof.
(e)    Prepayments made pursuant to Section 2.05(c), first, shall be applied to
the Swing Line Loans, second, shall be applied ratably to the outstanding
Committed Loans, third, after the occurrence and during the continuance of an
Event of Default, shall be used to Cash Collateralize the remaining L/C
Obligations; fourth, shall be applied ratably to any other Obligations that are
then due and owing, and, fifth, the amount remaining, if any, after the
application of prepayments pursuant to clauses first through fourth above shall
be deposited by the Agent in a deposit account of the Borrowers and may be
utilized by the Borrowers in the ordinary course of its business to the extent
otherwise permitted hereunder. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable, and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations that are then due and owing.
2.06    Termination or Reduction of Commitments.
(a)    The Lead Borrower may, upon irrevocable notice from the Lead Borrower to
the Agent, terminate the Aggregate Commitments, the Swing Line Sublimit or the
Letter of Credit Sublimit or from time to time permanently reduce in part the
Aggregate Commitments, the Swing Line Sublimit or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction (or
such later date as the Agent may agree), (ii) any such partial reduction shall
(A) be in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000
in excess thereof, and (B) except in connection with any payment in full of the
Obligations, not result in the Aggregate Commitments being less than
$100,000,000 after giving effect thereto, and (iii) the Borrowers shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C)
the Swing Line Sublimit if, after giving effect thereto, and to any concurrent


-72-



--------------------------------------------------------------------------------





payments hereunder, the Outstanding Amount of Swing Line Loans made to the
Borrowers hereunder would exceed the Swing Line Sublimit.
(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(c)    The Agent will promptly notify the Lenders of any termination or
reduction made pursuant to this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.
2.07    Repayment of Obligations. The Borrowers shall repay in full to the
Lenders on the Termination Date all Obligations outstanding on such date as
contemplated by Section 1.02(c).
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Margin for LIBOR Rate Loans, (ii) each Base
Rate Loan made to the Borrowers shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin for Base Rate Loans; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate,
plus the Applicable Margin for Base Rate Loans.
(b)    If any Event of Default exists, then the Agent may, and upon the request
of the Required Lenders shall, notify the Lead Borrower that all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter (for so long as such
Event of Default is continuing) such Obligations shall bear interest at the
Default Rate to the fullest extent permitted by Law. Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c)    Except as provided in Section 2.08(b), interest on each Loan shall be due
and payable in arrears on each Interest Payment Date applicable thereto and at
such other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (l) and (m)
of Section 2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Agent for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee equal
to 0.25% per annum multiplied by the actual daily amount by which the Aggregate
Commitments exceed the Total Outstandings (subject to adjustment as provided in
Section 2.16) during the immediately preceding quarter. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the 5th day subsequent to the last day of
each April, July, October and January, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
Solely for purposes of calculating the commitment fees owing pursuant to this
Section 2.09(a), Swing Line Loans shall not be included in determining Total
Outstandings.




-73-



--------------------------------------------------------------------------------





(b)    Other Fees. The Borrowers shall pay to the Arranger and the Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Agent’s “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.
2.12    Payments Generally; Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Agent, for the account of the respective Lenders to which
such payment is owed, at the Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The Agent
will promptly distribute to each


-74-



--------------------------------------------------------------------------------





Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in Dollars by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 2:00 p.m. shall, at the option of the
Agent, be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day (other than with respect to payment of a
LIBOR Rate Loan), and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received notice from a Lender prior to (A) the proposed date of any
Borrowing of LIBOR Rate Loans (or in the case of any Borrowing of Base Rate
Loans, prior to 2:00 p.m. on the date of such Borrowing), or (B) the date that
such Lender’s participation in a Letter of Credit or Swing Line Loan is required
to be funded, that such Lender will not make available to the Agent such
Lender’s share of such Borrowing or participation, the Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02), Section 2.03 or Section 2.05, as applicable, and may, in reliance
upon such assumption, make available to the Borrowers, the L/C Issuer or the
Swing Line Lender, as applicable, a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing or
participation available to the Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Agent for the same or an overlapping period, the Agent shall promptly remit
to the Borrowers the amount of such interest paid by the Borrowers for such
period. If such Lender pays its share of the applicable Committed Borrowing or
participation to the Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing or participation in
such Letter of Credit or Swing Line Loan. Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Agent.
(i)    Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the Lead Borrower prior to the time at which any payment is
due to the Agent for the account of any of the Lenders or the L/C Issuer
hereunder that the Borrowers will not make such payment, the Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Agent to any Lender or the Lead Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.






-75-



--------------------------------------------------------------------------------





(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of Section
4.02 hereof), the Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment hereunder on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Credit Party’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.




-76-



--------------------------------------------------------------------------------





2.14    Settlement Amongst Lenders.
(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including, for clarity, outstanding Swing Line Loans), shall be computed weekly
(or more frequently in the Agent’s discretion) and shall be adjusted upward or
downward based on all Loans and repayments of Loans received by the Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Agent.
(b)    The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Agent shall transfer to each Lender its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the Agent (as
provided below) or the Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Loans made by each Lender shall be equal to such Lender’s Applicable
Percentage of all Loans outstanding as of such Settlement Date. If the summary
statement requires transfers to be made to the Agent by the Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Agent. If and to the extent any
Lender shall not have so made its transfer to the Agent, such Lender agrees to
pay to the Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Agent, equal to the greater of the Federal Funds Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation
plus any administrative, processing, or similar fees customarily charged by the
Agent in connection with the foregoing.
2.15    Increase in Commitments.
(a)    Committed Increase. Provided no Default or Event of Default then exists
or would arise therefrom, upon notice to the Agent, the Lead Borrower may from
time to time, demand an increase in the Aggregate Commitments by an amount (for
all such requests under this clause (a)) not exceeding $25,000,000 (the
“Committed Increase”); provided that (i) any such Committed Increase shall be in
a minimum amount of $5,000,000, (ii) the amount of the Aggregate Commitments, as
the same may be increased pursuant to any Committed Increase and/or Uncommitted
Increase, shall not exceed $275,000,000 at any time, and (iii) the Lead Borrower
may make a maximum of three (3) such demands. Any such Committed Increase shall
be effectuated as soon as reasonably practicable after the request of the Lead
Borrower therefor, and in all cases, prior to the Initial Maturity Date. Any
such Committed Increase shall be provided solely by Wells Fargo (or any
Participant of Wells Fargo, or in the sole discretion of Wells Fargo, any
Eligible Assignee of Wells Fargo) and shall otherwise be on the same terms as
the existing facility under this Agreement; provided that the upfront fees
payable in connection with any such Committed Increase shall be in an amount
equal to the upfront fees payable to Wells Fargo under the Fee Letter. Upon the
effective date of any such Committed Increase (i) the Aggregate Commitments
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Committed Increase, and (ii) Schedule 2.01 shall be
deemed modified, without further action, to reflect the revised Commitments and
Applicable Percentages of the Lenders.
(b)    Uncommitted Increase.
(i)    Request for Increase. Provided no Event of Default then exists or would
arise therefrom, upon notice to the Agent (which shall promptly notify the
Lenders), the Borrowers may from time to time, request an increase in the
Aggregate Commitments by


-77-



--------------------------------------------------------------------------------





an amount (for all such requests under this clause (b)) not exceeding
$75,000,000 (the “Uncommitted Increases” and, together with all Committed
Increases, collectively, the “Commitment Increases”); provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, (ii) the
Borrowers may make a maximum of three (3) such requests, (iii) the amount of the
Aggregate Commitments, as the same may be increased pursuant to any Committed
Increase and/or Uncommitted Increase, shall not exceed $275,000,000 at any time,
and (iv) the Borrowers shall have previously fully exercised the Committed
Accordion in accordance with clause (a) above. At the time of sending such
notice, the Borrowers (in consultation with the Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders unless the Borrowers, in their discretion, specify a longer time
period).
(ii)    Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. For the
avoidance of doubt, no Lender shall have any obligation to increase its
Commitment under this Section 2.15.
(iii)    Notification by Agent; Additional Lenders. The Agent shall notify the
Lead Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent and the Lead Borrower (whose approval shall not be
unreasonably withheld), to the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Borrowers, the Lead Borrower may arrange for other
Eligible Assignees to become a Lender hereunder (each such Lender a “New
Commitment Lender”, and together with each existing Lender that provides and
additional commitment pursuant to a request by the Borrowers under this Section
2.15, an “Additional Commitment Lender”) and to issue commitments in an amount
equal to the amount of the increase in the Aggregate Commitments requested by
the Borrowers and not accepted by the existing Lenders, provided, however, that
without the consent of the Agent, at no time shall the Commitment of any New
Commitment Lender be less than $5,000,000.
(iv)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Borrowers, shall reasonably determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Agent shall
promptly notify the Borrowers and the Lenders of the final allocation of such
increase and the Increase Effective Date and on the Increase Effective Date (i)
the Aggregate Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, (ii) Schedule
2.01 shall be deemed modified, without further action, to reflect the revised
Commitments and Applicable Percentages of the Lenders, and (iii) all dollar
thresholds contained in the definitions of “Cash Dominion Event”, “Payment
Conditions”, “Accelerated Borrowing Base Delivery Event”, and Section 6.10(b)
and (c) shall be deemed to be proportionately increased in accordance with the
amount of each such Commitment Increase, without further action by any party.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant by the Agent and the Lead Borrower, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence


-78-



--------------------------------------------------------------------------------





and terms of the additional commitments incurred pursuant to this section, (ii)
make such other changes to this Agreement and the other Loan Documents (without
the consent of the Required Lenders) and (iii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Agent and the Lead Borrower, to effect the
provisions of this Section, and the Required Lenders hereby expressly authorize
the Agent to enter into any such amendment.
(c)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Agent (a) a certificate of
each Lead Borrower dated as of the Increase Effective Date signed by a
Responsible Officer of such Borrower certifying and attaching the resolutions
adopted by such Borrower approving or consenting to such increase, (b) a
certificate of the Lead Borrower that (1) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except (A) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, (B) in the case of any representation and warranty qualified
by materiality, in which case they shall be true and correct in all respects,
and (C) except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (2) before and after giving effect to
such increase, no Event of Default exists or would arise therefrom, (ii) the
Borrowers shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Lead Borrower and such Additional Commitment Lenders
shall agree; (iii) no Event of Default exists; and (iv) in the case of an
increase under clause (b) above, (1) the Loan Parties, the Agent, and any
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent shall reasonably require; (2) if
requested by the Agent, the Borrowers shall deliver an opinion or opinions, in
form and substance reasonably satisfactory to the Agent, from counsel to the
Borrowers reasonably satisfactory to the Agent and dated such date; and (3) the
Borrowers and the Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Agent may reasonably have
requested, including, without limitation, an amendment to the Term Facility in
connection with such increase if required. Any Committed Loans outstanding on
the Increase Effective Date shall be automatically adjusted to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section. Any increase under this Section 2.15 shall be on terms
identical to those applicable to the existing Commitments, except with respect
to any commitment, arrangement, upfront or similar fees that may be agreed to
among the Loan Parties and the Lenders and Additional Commitment Lenders
agreeing to participate in such increase.
(d)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.






-79-



--------------------------------------------------------------------------------





(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender (after giving effect to Section 2.16(a)(iv));
fourth, as the Lead Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Lead
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement (after giving
effect to Section 2.16(a)(iv)); sixth, to the payment of any amounts owing to
the Non-Defaulting Lenders, the L/C Issuer or the Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent


-80-



--------------------------------------------------------------------------------





allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Outstanding Amount of Obligations of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure (provided that such
prepayment shall be applied to reduce such Defaulting Lender’s participation in
such Swing Line Loans, and shall not reduce the participation of any
Non-Defaulting Lender in such Swing Line Loans) and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).
(b)    Defaulting Lender Cure. If the Lead Borrower, the Agent, the Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Committed Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to


-81-



--------------------------------------------------------------------------------





Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
2.17    Extensions of Loans.
(a)    Extension of Commitments. The Borrowers may at any time and from time to
time request that all or a portion of the Commitments of a given Type (each, an
“Existing Revolver Tranche”) be amended to extend the Maturity Date with respect
to all or a portion of any principal amount of such Commitments (any such
Commitments which have been so amended, “Extended Commitments”) and to provide
for other terms consistent with this Section 2.17; provided that there shall be
no more than three (3) Types of Commitments outstanding at any time; provided
further, that, in all cases, any such Extended Commitments shall mature at the
earlier of (a) at date to be mutually agreed upon, and (b) the date that is
three (3) months prior to the maturity date of the Term Facility if, on or prior
to October 4, 2020, (i) the Term Facility has not been refinanced with
Indebtedness having a maturity date that is more than three (3) months after
November 16, 2022, (ii) the maturity date of the Term Facility has not been
extended to a date that is more than three (3) months after November 16, 2022,
or (iii) the Term Facility has not been repaid in full in accordance with the
terms thereof. In order to establish any Extended Commitments, the Borrowers
shall provide a notice to the Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, an
“Extension Request”) setting forth the proposed terms (which shall be determined
in consultation with the Agent) of the Extended Commitments to be established,
which shall (x) be identical as offered to each Lender under such Existing
Revolver Tranche (including as to the proposed interest rates and fees payable)
and offered pro rata to each Lender under such Existing Revolver Tranche and (y)
be identical to the Commitments under the Existing Revolver Tranche from which
such Extended Commitments are to be amended, except that: (i) the Maturity Date
of the Extended Commitments shall be later than the Maturity Date of the
Commitments of such Existing Revolver Tranche, (ii) the Extension Amendment may
provide for other covenants and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Commitments);
(iii) the Extension Amendment may provide for different fees and interest rates
with respect to the Extended Commitments; and (iv) all borrowings under the
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (I) payments of interest and fees at different rates on Extended Commitments
(and related outstandings) in accordance with clause (iii) and (II) repayments
required upon the termination date of the non-extending Commitments); provided
further, that (A) the conditions precedent to a Borrowing set forth in
Section 4.02 shall be satisfied as of the date of such Extension Amendment, (B)
in no event shall the final maturity date of any Extended Commitments of a given
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Commitments hereunder, (C) any such
Extended Commitments (and the Liens securing the same) shall be permitted by the
terms of the Intercreditor Agreement (to the extent then in effect) and (D) all
documentation in respect of the such Extension Amendment shall be consistent
with the foregoing. Any Extended Commitments created pursuant to any Extension
Request shall be designated a series (each, an “Extension Series”) of Extended
Commitments for all purposes of this Agreement; provided that any Extended
Commitments may, to the extent provided in the applicable Extension Amendment,
be designated as an increase in any previously established Extension Series.
Each Extension Series of Extended Commitments incurred under this Section 2.17
shall be in an aggregate principal amount equal to not less than $75,000,000.
(b)    Extension Request. The Lead Borrower shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as may
be agreed by the Agent) prior to the date on which Lenders under the Existing
Revolver Tranche are requested to respond, and shall agree to such other
procedures, if any, as may be established by the Agent, acting reasonably, to
accomplish the purposes of this Section 2.17. No Lender shall have any
obligation to agree to provide any Extended


-82-



--------------------------------------------------------------------------------





Commitment pursuant to any Extension Request. Any Lender (each, an “Extending
Lender”) wishing to have all or a portion of its Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Commitments shall notify the Agent (each, an “Extension Election”) on or prior
to the date specified in such Extension Request of the amount of its Commitments
under the Existing Revolver Tranche which it has elected to request be amended
into Extended Commitments (subject to any minimum denomination requirements
imposed by the Agent). In the event that the aggregate principal amount of
Commitments under the Existing Revolver Tranche in respect of which applicable
Lenders shall have accepted the relevant Extension Request exceeds the amount of
Commitments requested to be extended pursuant to the Extension Request,
Commitments subject to Extension Elections shall be accepted ratably in
accordance with the amount of Commitments offered to be subject to extension.
(c)    New Revolving Commitment Lenders. Following any Extension Request made by
the Borrowers in accordance with Sections 2.17(a) and 2.17(b), if the Lenders
shall have declined to agree during the period specified in Section 2.17(b)
above to provide Extended Commitments in an aggregate principal amount equal to
the amount requested by the Borrowers in such Extension Request, the Borrowers
may request that existing Lenders and/or banks, financial institutions or other
institutional lenders or investors other than the Lenders which qualify as
Eligible Assignees (each such Lender or other Person, the “New Commitment
Extending Lenders”), provide an Extended Commitment hereunder (each such
Extended Commitment provided by a New Commitment Extending Lender pursuant to
this sentence, a “New Extended Commitment”); provided that such Extended
Commitments of such New Commitment Extending Lenders (i) shall be in an
aggregate principal amount for all such New Commitment Extending Lenders not to
exceed the aggregate principal amount of Extended Commitments so declined to be
provided by the existing Lenders and (ii) shall be on the terms specified in the
applicable Extension Request (and any Extended Commitments provided by existing
Lenders in respect thereof); provided further that, as a condition to the
effectiveness of any Extended Commitment of any New Commitment Extending Lender,
the Agent, the L/C Issuer and the Swing Line Lender shall have consented (such
consent not to be unreasonably withheld) to each New Commitment Extending Lender
if such consent would be required under Section 10.06(b) for an assignment of
Commitments to such Person. Upon effectiveness of the Extension Amendment to
which each such New Commitment Extending Lender is a party, (a) the Commitments
of all existing Lenders of each Type specified in the Extension Amendment in
accordance with this Section 2.17 will be permanently reduced pro rata by an
aggregate amount equal to the aggregate principal amount of the Extended
Commitments of such New Commitment Extending Lenders and (b) the Commitment of
each such New Commitment Extending Lender will become effective. The Extended
Commitments of New Commitment Extending Lenders will be incorporated as
Commitments hereunder in the same manner in which Extended Commitments of
existing Lenders are incorporated hereunder pursuant to this Section 2.17, and
for the avoidance of doubt, all Borrowings and repayments of Loans from and
after the effectiveness of such Extension Amendment shall be made pro rata
across all Types of Commitments including the Commitments of such New Commitment
Extending Lenders (based on the outstanding principal amounts of the respective
Types of Commitments) except for (x) payments of interest and fees at different
rates for each Type of Commitments and (y) repayments required on the Maturity
Date for any particular Type of Commitments. Upon the effectiveness of each New
Extended Commitment pursuant to this Section 2.17(c), (a) each Lender of all
applicable existing Types of Commitments immediately prior to such effectiveness
will automatically and without further act be deemed to have assigned to each
New Commitment Extending Lender, and each such New Commitment Extending Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the outstanding (i)
participations hereunder in Letters of Credit and (ii) participations hereunder
in Swing Line Loans held by each Lender of each Type of Commitments (including
each such New Commitment Extending Lender) will equal the


-83-



--------------------------------------------------------------------------------





percentage of the aggregate Commitments of all Types of Lenders represented by
such Lender’s Commitment and (b) if, on the date of such effectiveness, there
are any Loans outstanding, such Loans shall on or prior to the effectiveness of
such New Extended Commitment be prepaid from the proceeds of Loans outstanding
after giving effect to such New Extended Commitments, which prepayment shall be
accompanied by accrued interest on the Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.04. The Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
(d)    Extension Amendment. Extended Commitments and New Extended Commitments
shall be established pursuant to an amendment (each, an “Extension Amendment”)
to this Agreement among the Borrowers, the Agent and each Extending Lender and
each New Commitment Extending Lender, if any, providing an Extended Commitment
or a New Extended Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.17(a), (b) and (c) above
(but which shall not require the consent of any other Lender). As a condition
precedent to the effectiveness of any Extension Amendment, (i) the Lead Borrower
shall deliver to the Agent (a) a certificate of the applicable Borrower dated as
of the effective date of such Extension Amendment signed by a Responsible
Officer of such Borrower certifying and attaching the resolutions adopted by
such Borrower approving or consenting to such extension, (b) a certificate of
the Lead Borrower that (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of such effective date, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(B) in the case of any representation and warranty qualified by materiality, in
which case they shall be true and correct in all respects, and (C) except that
for purposes of this Section 2.17, the representations and warranties contained
in subsections (a) and (b) of Section 5.07 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a), (b) and (c), respectively,
of Section 6.01, and (2) before and after giving effect to such extension, no
Event of Default exists or would arise therefrom, (ii) the Borrowers shall have
paid such fees and other compensation to the Extending Lenders as the Lead
Borrower and such Extending Lenders shall agree; (iii) if requested by the
Agent, the Borrowers shall deliver an opinion or opinions, in form and substance
reasonably satisfactory to the Agent, from counsel to the Borrowers reasonably
satisfactory to the Agent and dated such date; (iv) the Loan Parties and the
Extending Lenders shall have delivered such other instruments, documents and
agreements as the Agent may reasonably have requested (including, without
limitation, reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Agent in order to ensure that
the Extended Commitments or the New Extended Commitments, as the case may be,
are provided with the benefit of the applicable Loan Documents); and (v) no
Default or Event of Default exists. The Agent shall promptly notify each Lender
as to the effectiveness of each Extension Amendment. Each of the parties hereto
hereby agrees that this Agreement and the other Loan Documents may be amended
pursuant to an Extension Amendment, without the consent of any other Lenders, to
the extent (but only to the extent) necessary to (i) reflect the existence and
terms of the Extended Commitments or the New Extended Commitments, as the case
may be, incurred pursuant thereto, and (ii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Lead Borrower, to effect the
provisions of this Section, and the Required Lenders hereby expressly authorize
the Agent to enter into any such Extension Amendment.
(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.17 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.


-84-



--------------------------------------------------------------------------------





ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent or a Loan Party, then
the Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.
(ii)    If any Loan Party or the Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
such Loan Party or the Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limitation or
duplication of the provisions of subsection (a) above, the Borrowers shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    In respect of the Loans, the Loan Parties shall, and each Loan Party does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand


-85-



--------------------------------------------------------------------------------





therefor, (x) the Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (y) the Agent and the Loan
Parties, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Agent under this clause
(ii).
(d)    Evidence of Payments. Upon request by the Lead Borrower or the Agent, as
the case may be, after any payment of Taxes by any Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Lead Borrower shall
deliver to the Agent or the Agent shall deliver to the Lead Borrower, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Lead Borrower or the Agent, as the case may be.
(e)    Status of Recipients; Tax Documentation.
(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Agent, at the time or times reasonably
requested by the Lead Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Lead Borrower or the Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by the Lead
Borrower or the Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Lead Borrower or the Agent as will
enable the Lead Borrower or the Agent to determine whether or not such Recipient
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is organized in the United States,
(A)    any Lender that is not a Foreign Lender shall deliver to the Lead
Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead


-86-



--------------------------------------------------------------------------------





Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Agent), whichever of the
following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of a tax treaty and (y) with respect to any
other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or
(4)    (IV)    to the extent that the Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Agent), executed copies of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Lead Borrower or the Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead


-87-



--------------------------------------------------------------------------------





Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Lead Borrower or the Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Lead Borrower or the Agent as may be necessary for the Lead
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Agent in writing of its legal
inability to do so.
(iv)    The Agent shall comply with this Section 3.01(e) as if it were a Lender
and provide any applicable tax forms to the Lead Borrower.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBOR Rate
Loans, or to determine or charge interest rates based upon the LIBOR Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Agent, (i) any obligation of such Lender to make or continue LIBOR
Rate Loans or to Convert Base Rate Loans to LIBOR Rate Loans shall be


-88-



--------------------------------------------------------------------------------





suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans, the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the LIBOR Rate
component of the Base Rate, in each case, until such Lender notifies the Agent
and the Lead Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Agent), prepay or, if applicable,
Convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the LIBOR, the
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the LIBOR Rate component thereof
until the Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBOR Rate. Upon any such prepayment or Conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or Converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Rate Loan or a Conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBOR Rate for any requested Interest Period with respect to
a proposed LIBOR Rate Loan, or (c) the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Lead Borrower and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain LIBOR Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the LIBOR Rate component of the Base Rate, the utilization of the LIBOR Rate
component in determining the Base Rate shall be suspended, in each case until
the until the Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of, Conversion to or continuation of LIBOR Rate Loans
or, failing that, will be deemed to have Converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on LIBOR Rate Loans.
(a)    Increased Costs Generally. If any Change in Law occurring after the date
that such Lender or L/C Issuer first became a Lender or L/C Issuer, as
applicable, shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) or
otherwise reflected in the LIBOR Rate;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes, and (C) Other Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;






-89-



--------------------------------------------------------------------------------





(iii)    [reserved]; or
(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrowers will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law occurring after the date that such Lender or L/C Issuer first
became a Lender or L/C Issuer, as applicable, affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital or liquidity of such Lender’s or the L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by the L/C Issuer, to a level below that which such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
include a written statement setting forth in reasonable detail the basis for
calculating such amount or amounts and be conclusive absent manifest error. The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or


-90-



--------------------------------------------------------------------------------





including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each LIBOR
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Lead Borrower shall have received
at least 10 days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender, together with a written statement setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 3.04(e). If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent), which demand shall include a written statement, setting forth in
reasonable detail the basis for calculating amounts owed to such Lender pursuant
to this Section 3.05, from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
actually incurred, without duplication of any amounts to which a Lender is
otherwise entitled pursuant to the other provisions of this Article III, by it
as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender or L/C Issuer
requests compensation under Section 3.04, or requires the Borrowers to pay any
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender or L/C Issuer shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or L/C Issuer to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or L/C Issuer.


-91-



--------------------------------------------------------------------------------





The Borrowers hereby agree to pay all reasonable costs and expenses incurred by
any Lender or L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, has invoked the provisions of Section 3.02, or if the Borrowers are
required to pay any additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 3.06(a) that eliminates such increased
compensation or other additional amounts, the Borrowers may replace such Lender
in accordance with Section 10.13.
3.07    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.
3.08    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif ”
via e-mail) (followed promptly by originals) unless otherwise specified, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date):
(i)    counterparts of this Agreement each properly executed by a Responsible
Officer of the signing Loan Party and the Lenders in such number as the Agent
may request;








-92-



--------------------------------------------------------------------------------





(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party and each in form and
substance reasonably satisfactory to the Agent;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably request as to good
standing in its jurisdiction of organization;
(v)    a favorable opinion of Latham & Watkins LLP addressed to the Agent and
each Lender on the Closing Date, as to such matters concerning the Loan Parties
and the Loan Documents as the Agent may reasonably request, in form and
substance reasonably satisfactory to the Agent;
(vi)    a certificate of a Responsible Officer of the Lead Borrower certifying
(A) that the conditions specified in Sections 4.01 and 4.02 have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties, on a Consolidated basis, as of the Closing Date
after giving effect to the transactions contemplated hereby, (D) to the
knowledge of such Responsible Officer, that all consents, licenses or approvals
required in connection with the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are party, if any, have been
obtained and are in full force and effect; and (E) that true, correct and
complete executed copies of each Separation Agreement have been furnished to the
Agent, which Separation Agreements are in full force and effect;
(vii)    evidence reasonably satisfactory to the Agent that all insurance
required to be maintained pursuant to the Loan Documents and, subject to Section
6.11, all endorsements in favor of the Agent required under the Loan Documents
have been obtained and are in effect;
(viii)    a payoff letter from the agent under the existing revolving credit
facility reasonably satisfactory in form and substance to the Agent evidencing
that such loan facility has been terminated, all obligations paid in full, and
all Liens securing obligations of the Loan Parties under such facility have been
or concurrently with the Closing Date are being released;
(ix)    subject to Section 6.16, the Security Documents and all other Loan
Documents (to the extent to be executed on the Closing Date), each duly executed
by the applicable Loan Parties;
(x)    (A)    an appraisal (based on net liquidation value) by a third party
appraiser acceptable to the Agent of all Inventory of the Loan Parties, the
results of which


-93-



--------------------------------------------------------------------------------





are satisfactory to the Agent, and (B) a written report regarding the results of
commercial finance examinations of the Loan Parties, which shall be reasonably
satisfactory to the Agent;
(xi)    results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Liens permitted by Section 7.01 and Liens for which termination statements and
releases, satisfactions and discharges of any mortgages, in each case
satisfactory to the Agent, are being tendered concurrently with such extension
of credit or other arrangements satisfactory to the Agent for the delivery of
such termination statements have been made;
(xii)    (A)    all documents and instruments (including Uniform Commercial Code
financing statements) reasonably requested by the Agent to be filed, registered
or recorded to create or perfect the first priority Liens (subject to the
Intercreditor Agreement) intended to be created under the Loan Documents shall
have been so filed, registered or recorded to the satisfaction of the Agent and
(B) the Credit Card Notifications and Blocked Account Agreements to the extent
required pursuant to Section 6.12 hereof shall have been obtained;
(xiii)    the Sears Tri-Party Agreement, fully executed by the Agent, the
applicable Loan Parties, SHC and certain of its Subsidiaries;
(xiv)    the Intercreditor Agreement Joinder, fully executed by Agent and Term
Agent, and acknowledged by the Loan Parties; and
(xv)    the Agent shall have received such other assurances, certificates,
documents, consents or opinions as the Agent reasonably may require.
(b)    After giving effect to the initial Credit Extensions hereunder,
Availability shall be not less than $150,000,000.
(c)    The Agent shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the month ended on October 27, 2017, and executed by a
Responsible Officer of each Borrower.
(d)    [Reserved].
(e)    The Agent shall have received and be satisfied with (i) a Borrowing Base
Availability analysis prepared on a monthly basis for December 2017, January
2018 and the Fiscal Year 2018, and (ii) a detailed forecast prepared on a
monthly basis for December 2017, January 2018 and the Fiscal Year 2018, and on
an annual basis thereafter through the Maturity Date, which shall include
Consolidated income statement, balance sheet, and statement of cash flow, in
each case prepared in conformity with GAAP and consistent with the Loan Parties’
then current practices.
(f)    [Reserved].
(g)    All fees and expenses required to be paid to the Agent or the Arranger on
or before the Closing Date shall have been paid in full, and all fees and
expenses required to be paid to the Lenders on or before the Closing Date shall
have been paid in full.






-94-



--------------------------------------------------------------------------------





(h)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Agent).
(i)    The Agent and the Lenders shall have received, at least four (4) Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act requested by the Agent or Lenders seven (7) Business Days prior to the
Closing Date.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a LIBOR Rate Loan Notice
requesting only a continuation of LIBOR Rate Loans) and of each L/C Issuer to
issue each Letter of Credit is subject to satisfaction of the following
conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, in which case they shall be true and correct
in all respects and (iii) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
(d)    After giving effect to the Credit Extension requested to be made on any
such date and the use of proceeds thereof, Availability shall not be less than
zero.
(e)    In the case of any Credit Extension the proceeds of which will be used to
fund a Restricted Payment, the Lead Borrower and its Restricted Subsidiaries,
taken as a whole on a Consolidated basis, shall be Solvent.
Each Request for Credit Extension (other than a LIBOR Rate Loan Notice
requesting only a continuation of LIBOR Rate Loans) submitted by any Borrower
shall be deemed to be a representation and warranty by the Borrowers that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension. The conditions set forth in this
Section 4.02 are for the sole benefit of the Agent, the L/C Issuer and the
Lenders, but until the Required Lenders otherwise direct the


-95-



--------------------------------------------------------------------------------





Agent to cease making Loans and issuing Letters of Credit, the Lenders will fund
their Applicable Percentage of all Loans and L/C Advances and participate in all
Swing Line Loans and Letters of Credit whenever made or issued, which are
requested by any Borrower and which, notwithstanding the failure of the Loan
Parties to comply with the provisions of this Article IV, agreed to by the
Agent, provided, however, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by the Agent, the
L/C Issuer or any Lender of the provisions of this Article IV on any future
occasion or a waiver of any rights or the Agent, the L/C Issuer or any Lender as
a result of any such failure to comply.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
To induce the Agent, the L/C Issuer and the Lenders to enter into this Agreement
and to make Loans and to issue Letters of Credit hereunder, the Borrowers, on
behalf of each Loan Party, represent and warrant to the Agent, the L/C Issuer
and the Lenders (on the Closing Date and each other date when the Loan Parties
are required to bring down the representations and warranties in a Loan
Document) that:
5.01    Existence, Qualification and Power. Each Loan Party (i) is a
corporation, limited liability company, partnership or limited partnership, duly
incorporated, organized or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation,
organization or formation, (ii) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (1) own or lease its assets and carry on its business and (2) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (iii) is duly qualified and is licensed and, where applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (iii), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Perfection Certificate sets forth, as of the
Closing Date, each Loan Party’s name as it appears in official filings in its
state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and if applicable, its federal employer
identification number.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) except where such conflict would
not reasonably be expected to have a Material Adverse Effect, conflict with or
result in any breach, termination, or contravention of, or constitute a default
under (i) any Material Contract or any Material Indebtedness to which such
Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Agent under the
Security Documents and Liens permitted by Section 7.01); or (d) except where
such violation would not reasonably be expected to have a Material Adverse
Effect, violate any Law.
5.03    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents, or (b) such as have been obtained or made and are in full force and
effect.


-96-



--------------------------------------------------------------------------------





5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.
(b)    The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated July 28, 2017, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    To the knowledge of the Loan Parties, no Internal Control Event has
occurred and is continuing that could reasonably be expected to materially
impair the calculation of the Borrowing Base.
(e)    The Consolidated forecasted balance sheet and statements of income and
cash flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Restricted Subsidiaries or against any of
its properties or revenues that (a) purport to materially adversely affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
5.07    Reserved.
5.08    Ownership of Property; Liens.
(a)    Each of the Loan Parties has good record and marketable title in fee
simple to or valid leasehold interests in, all Real Estate necessary or used in
the ordinary conduct of its business, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each of
the Loan Parties has good and marketable title to, valid leasehold interests in,
or valid licenses to


-97-



--------------------------------------------------------------------------------





use all personal property and assets used in the conduct of its business except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    As of the Closing Date, the Perfection Certificate sets forth the address
of all Real Estate (excluding Leases) that is owned by the Loan Parties. The
Perfection Certificate sets forth the address of all Leases of the Loan Parties,
together with the name of each lessor and its contact information with respect
to each such Lease as of the Closing Date. As of the Closing Date, each of such
Leases is in full force and effect and the Loan Parties are not in default of
the terms thereof, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.09    Environmental Compliance.
(a)    No Loan Party (i) has failed, within the preceding five (5) years, to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, except, in each case, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: none of the properties
currently or formerly owned or operated by any Loan Party is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; there are no and, to the best
knowledge of the Loan Parties, never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or, to the best of
the knowledge of the Loan Parties, on any property formerly owned or operated by
any Loan Party; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party; and Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party.
(c)    Except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Loan Party is
undertaking, and no Loan Party has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law. All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or, to the best knowledge of the Loan Parties, formerly owned or operated by any
Loan Party have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect.
5.10    Insurance. The properties of the Loan Parties are insured in accordance
with Section 6.07 hereof with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks (including, without limitation,
worker’s compensation, commercial general liability, insurance on real and
personal property and directors and officers liability insurance) as are
reasonably determined by the Lead Borrower and customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Parties operate. The Perfection Certificate sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. As of the Closing Date, each insurance policy listed in


-98-



--------------------------------------------------------------------------------





the Perfection Certificate is in full force and effect and all premiums in
respect thereof that are due and payable have been paid.
5.11    Taxes. The Loan Parties have filed all United States Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party that would, if made, have a Material Adverse
Effect. As of the Closing Date, no Loan Party or any Subsidiary thereof is a
party to any tax sharing agreement other than in connection with the Separation
Agreements.
5.12    ERISA Compliance.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan and, to the knowledge of the Loan Parties, any
Multiemployer Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state laws, and (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan and, to the knowledge of the Loan Parties, any Multiemployer
Plan that would reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or would reasonably be expected
to result in a Material Adverse Effect.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred, and neither the Lead Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) the Lead Borrower and each ERISA
Affiliate meet all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 80% or
higher; (iv) neither the Lead Borrower nor any ERISA Affiliate has incurred any
unsatisfied liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Lead Borrower nor any ERISA Affiliate has engaged in a transaction described
in Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    With respect to any Pension Plan under the laws of any foreign
jurisdiction, none of the following events or conditions exists and is
continuing that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect: (a) substantial non-compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders; (b) failure to be maintained, where required, in
good standing with applicable regulatory authorities; (c) any


-99-



--------------------------------------------------------------------------------





obligation of the Lead Borrower or its Restricted Subsidiaries in connection
with the termination or partial termination of, or withdrawal from, any such
foreign plan; (d) any Lien on the property of the Lead Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding such a foreign plan; (e) for each such foreign plan
which is a funded or insured plan, failure to be funded or insured on an ongoing
basis to the extent required by applicable non-U.S. law (using actuarial methods
and assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (f) any facts that, to the knowledge of
the Lead Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the knowledge of the Lead Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Lead Borrower or any of its Restricted Subsidiaries concerning the assets of
any such foreign plan (other than individual claims for the payment of
benefits); and (g) failure to make all contributions in a timely manner to the
extent required by applicable non-U.S. law.
5.13    Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those disclosed in the Perfection Certificate,
which sets forth the legal name, jurisdiction of incorporation or formation and
authorized Equity Interests of each such Subsidiary. All of the outstanding
Equity Interests in the Loan Parties (other than the Lead Borrower) and such
Subsidiaries have been validly issued, are fully paid and non-assessable (to the
extent such terms are applicable in the relevant jurisdiction) and, as of the
Closing Date, are owned by the Persons specified and in the amounts specified in
the Perfection Certificate free and clear of all Liens other than Liens
permitted by Section 7.01. Except as set forth in the Perfection Certificate,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary as of the Closing Date. As of the Closing Date, the Loan Parties have
no equity investments in any other corporation or entity other than those
specifically disclosed in the Perfection Certificate. The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 are true and correct copies of each such document as of
the Closing Date, each of which was valid and in full force and effect as of the
Closing Date.
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
(b)    None of the Loan Parties or any Restricted Subsidiary is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.
5.15    Disclosure. The reports, financial statements, certificates and other
written information (other than projections, estimates, other forward looking
information and information of a general economic or industry nature) concerning
the Lead Borrower or any of the Loan Parties and the Transactions furnished by
or on behalf of any Loan Party to the Agent or any Lender in connection with the
Transactions and the negotiation of this Agreement or delivered hereunder or
under any other Loan Document, when taken as a whole, do not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided, that, with respect to projected
financial information, and pro forma financial information, estimates and other
forward looking information, the Lead Borrower


-100-



--------------------------------------------------------------------------------





represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; it being understood that such
financial information as it relates to future events is not to be viewed as fact
and that such projections may vary from actual results and that such variances
may be material.
5.16    Compliance with Laws. Each of the Loan Parties is in compliance (a) in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
and (b) with Sections 10.17 and 10.18.
5.17    Intellectual Property; Licenses, Etc. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the Loan Parties own, or possess the right to use, all of the Intellectual
Property, licenses, permits and other authorizations that are reasonably
necessary for the operation of their respective businesses, without, to the
knowledge of the Loan Parties, conflict with the rights of any other Person or
infringement upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the Loan
Parties, threatened, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
5.18    Labor Matters.
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (i) there are no strikes, lockouts, slowdowns or
other labor disputes against any Loan Party pending or, to the knowledge of any
Loan Party, threatened; (ii) the hours worked by and payments made to employees
of the Loan Parties comply with the Fair Labor Standards Act (where applicable)
and any other applicable federal, state, local or foreign Law dealing with such
matters; (iii) no Loan Party has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state Law; and (iv)
all payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or properly accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth on Schedule
5.18, as of the Closing Date, no Loan Party is a party to or bound by any
collective bargaining agreement. As of the Closing Date, there are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party has made a pending demand for
recognition. There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party pending or, to the knowledge of any Loan
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party which
would individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound.
5.19    Security Documents.
(a)    The Guaranty and Security Agreement creates in favor of the Agent, for
the benefit of the Credit Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Guaranty and Security Agreement), subject to applicable bankruptcy,


-101-



--------------------------------------------------------------------------------





insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the making of the filings
contemplated in the Guaranty and Security Agreement and/or the obtaining of
“control” (as defined in the UCC) of the Collateral under the Guaranty and
Security Agreement, the Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the Loan Parties
thereunder in all Collateral that may be perfected under the UCC (in effect on
the date this representation is made) by filing, recording or registering a
financing statement or analogous document (including without limitation the
proceeds of such Collateral subject to the limitations relating to such proceeds
in the UCC) or by obtaining control, in each case prior and superior in right to
any other Person (other than Permitted Encumbrances).
5.20    Solvency.
As of the Closing Date, and after giving effect to the Transactions, the Lead
Borrower and its Restricted Subsidiaries, taken as a whole on a Consolidated
basis, are Solvent.
5.21    Deposit Accounts; Credit Card Arrangements.
(a)    The Perfection Certificate sets forth a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.
(b)    The Perfection Certificate sets forth all arrangements as of the Closing
Date to which any Loan Party is a party with respect to the processing and/or
payment to such Loan Party of the proceeds of any credit card charges and debit
card charges for sales made by such Loan Party.
5.22    Brokers. No Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection with the entry
into this Agreement, other than as set forth in the Fee Letter.
5.23    Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
adverse modification or change in the business relationship of any Loan Party
with any supplier that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.24    Material Contracts. The Loan Parties have delivered to the Agent true,
correct and complete copies of the Material Contracts, as in effect on the
Closing Date. As of the Closing Date, the Loan Parties are not in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of material default under, or of the intention of any other
party thereto to terminate, any Material Contract. Following the Closing Date,
except as would not reasonably be expected to result in a Material Adverse
Effect, the Loan Parties are not in breach or in default in any material respect
of or under any Material Contract and have not received any notice of material
default under, or of the intention of any other party thereto to terminate, any
Material Contract.
5.25    Casualty. Since the date of the Audited Financial Statements, the
businesses and properties of the Loan Parties and their Restricted Subsidiaries,
considered as a whole, have not been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty event (whether or
not covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.






-102-



--------------------------------------------------------------------------------





5.26    OFAC/Sanctions.
No Loan Party nor any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with the applicable anti-corruption Laws. Each of the Loan Parties
and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with the applicable anti-corruption Laws
in all material respects. No proceeds of any loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
applicable sanction by any Person (including any Credit Party or other
individual or entity participating in any transaction).
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (except to the extent
otherwise contemplated by Section 1.02(c)), or any Letter of Credit shall remain
outstanding (except to the extent otherwise contemplated by Section 1.02(c)),
the Lead Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, and 6.03) cause each of its Restricted
Subsidiaries to:
6.01    Financial Statements. Deliver to the Agent, in form and detail
reasonably satisfactory to the Agent:
(a)    as soon as available, but in any event within 95 days after the end of
each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended
February 2, 2018), a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit other than any such
qualification or exception that is solely with respect to, or resulting solely
from, an upcoming maturity date under this Agreement, the Term Loan Facility or
any other Indebtedness occurring within one year from the time such report is
delivered;
(b)    as soon as available, but in any event within 50 days after the end of
Fiscal Quarter of each Fiscal Year of the Lead Borrower (commencing with the
Fiscal Quarter ended February 2, 2018), a Consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and the
related consolidated statements of income or operations, Shareholders’ Equity,
cash flows and borrowing base availability for such Fiscal Quarter and for the
portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) the corresponding Fiscal Quarter of
the previous Fiscal Year and (B) the corresponding portion of the previous
Fiscal Year, all in


-103-



--------------------------------------------------------------------------------





reasonable detail, such Consolidated statements to be certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity, cash flows and borrowing base
availability of the Lead Borrower and its Subsidiaries as of the end of such
Fiscal Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
(c)    as soon as available, but in any event within 30 days after the end of
each fiscal month (commencing with the fiscal month ended November 24, 2017)
during which Availability is, at any time, less than the greater of (i)
$131,250,000 and (ii) eighty percent (80%) of the Loan Cap, a Consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
month, and the related Consolidated statements of income or operations,
Shareholders’ Equity, cash flows and borrowing base availability for such month,
and for the portion of the Lead Borrower’s Fiscal Year then ended, setting forth
in each case in comparative form the figures for (A) the corresponding month of
the previous Fiscal Year and (B) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such Consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as, to its knowledge,
fairly presenting the financial condition, results of operations, Shareholders’
Equity, cash flows and borrowing base availability of the Lead Borrower and its
Subsidiaries as of the end of such month in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;
(d)    as soon as available, but in any event no more than 60 days after the end
of each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended
February 2, 2018), forecasts prepared by management of the Lead Borrower, in
form reasonably satisfactory to the Agent, consisting of a projected balance
sheet, income statement, cash flows and Availability on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs);
(e)    simultaneously with the delivery of each set of Consolidated financial
statements pursuant to Section 6.01(a), (b) and (c) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
Consolidated financial statements in reasonable detail (it being understood that
full financial statements for any applicable Unrestricted Subsidiaries shall not
be required).
6.02    Certificates; Other Information. Deliver to the Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) (b) and (c), a duly completed Compliance Certificate signed by
a Responsible Officer of Lead Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, a statement of reconciliation conforming such financial
statements to GAAP;
(b)    within ten (10) Business Days after the end of each fiscal month, a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding month, each Borrowing
Base Certificate to be certified as complete and correct by a Responsible
Officer of each Borrower; provided that at any time that an Accelerated
Borrowing Base Delivery Event has occurred and is continuing, such Borrowing
Base Certificate shall be delivered on Friday of each week (or, if Friday is not
a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Friday (it being understood that any
weekly Borrowing Base Certificate shall constitute the results of rolled forward
information regarding Eligible Inventory and other items, as applicable);
(c)    promptly upon receipt, copies of any report submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by its Registered Public Accounting Firm in


-104-



--------------------------------------------------------------------------------





connection with any Internal Control Event or any other event that would
reasonably be expected, individually or in the aggregate with other events, to
result in a Material Adverse Effect;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange;
(e)    the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;
(f)    promptly upon renewal or replacement thereof, certificates and, in the
case of replacement, endorsements evidencing insurance renewals as required
under Section 6.07 hereof;
(g)    (i) promptly after the Agent’s reasonable request therefor, copies of all
documents evidencing Material Indebtedness, (ii) promptly after receipt thereof
by any Loan Party, copies of all notices (other than notices delivered in the
ordinary course) received from SHC and its Subsidiaries in respect of the
Material Contracts, and (iii) prompt notice of any transaction or series of
transactions which are part of a common plan whereby 25% or more of the number
of LE Shops (as defined in the Separation Agreement referenced in clause (b) of
the definition thereof) in existence on the Closing Date operated by the Loan
Parties under the Separation Agreements referenced in clauses (c) and (j) of the
definition thereof immediately prior to such closings are closed;
(h)    Concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Agent, or any Lender through the
Agent, may reasonably specify; and
(i)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the Agent (on
its own behalf or on behalf of any Lender) may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered by electronic mail or by posting to a website and, if so delivered
by posting to a website, shall be deemed to have been delivered on the date (i)
on which the Lead Borrower posts such documents, or provides a link thereto on
the Borrowers’ website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrowers’ behalf on an
Internet or intranet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent and including, without limitation, the website of the SEC). The Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public


-105-



--------------------------------------------------------------------------------





information with respect to the Loan Parties or their securities) (each, a
“Public Lender”). The Loan Parties hereby agree that so long as any Loan Party
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities they will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of the Securities Laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Agent and the Arranger shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
6.03    Notices. Promptly notify the Agent upon obtaining knowledge:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect,
(c)    of any breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness (including, without
limitation, the Term Facility) of any Loan Party or any Restricted Subsidiary
thereof, in each case, to the extent such breach, non-performance or default is
material or would otherwise give the other party to such Material Contract or
Material Indebtedness the right to terminate such agreement;
(d)    of receipt by any Loan Party or any Restricted Subsidiary thereof of a
notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Restricted
Subsidiary thereof or any other matter which, if adversely determined, could
reasonably expected to have a Material Adverse Effect;
(e)    of any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Restricted Subsidiary thereof and any Governmental
Authority; or the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Restricted Subsidiary
thereof, including pursuant to any applicable Environmental Laws, in each case
which would be reasonably expected to result in a Material Adverse Effect;
(f)    of the occurrence of any ERISA Event;
(g)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof;
(h)    of any change in the Lead Borrower’s senior executive officers (which
notice may be accomplished by the filing of a Form 8-K in connection with such
change);




-106-



--------------------------------------------------------------------------------





(i)    of the discharge by the Lead Borrower of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm (which notice may be accomplished by the filing of a Form 8-K in
connection with such discharge, withdrawal or resignation);
(j)    of the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $5,000,000;
(k)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;
(l)    of any failure by any Loan Party to pay rent when due at any of the Loan
Parties’ distribution centers or warehouses; and
(m)    any material changes in the payment of credit card proceeds or any other
payments from any Credit Card Issuer or Credit Card Processor to any Loan Party
outside the ordinary course of business (including, without limitation, any
material changes to holdbacks, chargebacks or other any setoff rights asserted
by any Credit Card Issuer or Credit Card Processor against any Loan Party).
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto.
6.04    Payment of Obligations. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law
become a Lien upon its property and any other obligations and liabilities;
provided that neither the Lead Borrower, nor any of its Subsidiaries, shall be
required to pay or discharge any such tax, assessment, charge or claim (x) that
is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors or (y) if such non-payments, either individually or in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent the failure to
do so would not reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. Except, in each case, where the failure to do
so would not reasonably be expected to have a Material Adverse Effect: (a)
maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof.
6.07    Maintenance of Insurance. (a) Maintain or cause to be maintained with
financially sound and reputable insurance companies and not Affiliates of the
Loan Parties, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons


-107-



--------------------------------------------------------------------------------





engaged in the same or similar business and operating in the same or similar
locations or as is required by Law, of such types and in such amounts (after
giving effect to any self-insurance compatible with the following standards) as
are customarily carried under similar circumstances by such other Persons.
(a)    Maintain for themselves and their Restricted Subsidiaries, a Directors
and Officers insurance policy, and, in respect of the Loan Parties, a “Blanket
Crime” policy or in respect of any other Restricted Subsidiary an equivalent
policy in the relevant jurisdiction, in each case with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.
(b)    Cause marine cargo, fire and extended coverage policies maintained with
respect to any ABL Priority Collateral to be endorsed or otherwise amended to
include (i) a lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Agent and (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer.
(c)    Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.
(d)    Cause business interruption policies, if any, to name the Agent as a loss
payee and to be endorsed or amended to include (i) a provision that, from and
after the Closing Date, the insurer shall pay all proceeds otherwise payable to
the Loan Parties under the policies directly to the Agent, and (ii) a provision
to the effect that none of the Loan Parties, the Agent, the Agent or any other
party shall be a co‑insurer.
(e)    Use commercially reasonable efforts to cause each such policy referred to
in this Section 6.07 to also provide that it shall not be canceled, modified or
non-renewed (i) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Agent (giving the
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Agent.
(f)    Deliver to the Agent, prior to the cancellation or non-renewal of any
such policy of insurance, evidence of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Agent, including an
insurance binder), together with evidence reasonably satisfactory to the Agent
of payment of the premium therefor.
6.08    Compliance with Laws. Comply (a) in all material respects with the
requirements of all Laws (including all Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been set
aside and maintained by the Loan Parties in accordance with GAAP; and (ii) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect, and (b) with Sections 10.17 and 10.18.
6.09    Books and Records; Accountants.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Restricted Subsidiary, as the case may be;


-108-



--------------------------------------------------------------------------------





and (ii) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Restricted Subsidiary, as the case
may be.
(b)    at all times retain a Registered Public Accounting Firm and, on request
of the Agent, instruct such Registered Public Accounting Firm to cooperate with,
and be available to, the Agent or its representatives to discuss the Loan
Parties’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
Registered Public Accounting Firm, as may be raised by the Agent.
6.10    Inspection Rights.
(a)    Permit representatives and independent contractors of the Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, the insurance policies maintained by or on behalf of the Loan
Parties and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Lead Borrower; provided, that, so long as no Default or Event of Default shall
have occurred and be continuing, the Agent shall be limited to one (1) such
visit at the Loan Parties’ expense in any Fiscal Year; provided, however, that
when a Default or an Event of Default exists the Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.
(b)    Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Borrowers’
practices in the computation of the Borrowing Base (ii) the assets included in
the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves, and (iii) the Loan
Parties’ business plan, forecasts and cash flows. The Loan Parties shall pay the
reasonable fees and expenses of the Agent and such professionals for one (1)
commercial finance examination during each twelve month period, provided that if
Availability is less than the greater of 22.5% of the Loan Cap or $35,000,000,
the Loan Parties shall pay the reasonable fees and expenses of the Agent and
such professionals for up to two (2) commercial finance examinations in any
twelve month period. Notwithstanding the foregoing, the Agent may cause
additional commercial finance examinations to be undertaken (i) as it in its
discretion deems necessary or appropriate, at the Credit Parties’ expense or,
(ii) if required by law or if a Default or Event of Default shall have occurred
and be continuing, at the expense of the Loan Parties.
(c)    Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the ABL Priority Collateral, including, without limitation, the
assets included in the Borrowing Base. The Loan Parties shall pay the reasonable
fees and expenses of the Agent and such professionals for one (1) appraisal
during each twelve month period, provided that if Availability is less than the
greater of 22.5% of the Loan Cap or $35,000,000, the Loan Parties shall pay the
reasonable fees and expenses of the Agent and such professionals for up to two
(2) appraisals in any twelve month period. Notwithstanding the foregoing, the
Agent may cause additional appraisals to be undertaken (i) as it in its
discretion deems necessary or appropriate, at the Credit Parties’ expense or,
(ii) if required by law or if a Default or Event of Default shall have occurred
and be continuing, at the expense of the Loan Parties.
6.11    Additional Loan Parties. Promptly notify the Agent at the time that any
Person becomes a Subsidiary or any Person that is an Unrestricted Subsidiary
becomes a Restricted Subsidiary,


-109-



--------------------------------------------------------------------------------





and cause any such Person that is a wholly-owned Domestic Subsidiary of the Lead
Borrower that is a Restricted Subsidiary (other than a Domestic Subsidiary that
is a Subsidiary of a Foreign Subsidiary or a Domestic Subsidiary that owns
(directly or indirectly) no material assets other than debt or Equity Interests
in one or more Foreign Subsidiaries) to (a) promptly thereafter (and in any
event within fifteen (15) Business Days of such Person becoming a Subsidiary or
a Restricted Subsidiary, as the case may be, or such later date as the Agent may
agree), (i) become a Loan Party (including, if acceptable to the Agent, an
additional borrower) by executing and delivering to the Agent a Joinder
Agreement or such other documents as the Agent shall reasonably deem appropriate
for such purpose, (ii) grant a Lien to the Agent on such Person’s assets of the
same type that constitute Collateral to secure the Obligations and take such
actions as may be required under the Security Documents to perfect such Lien,
and (iii) deliver to the Agent documents of the types referred to in clauses
(iii) and (iv) of Section 4.01(a); and (b) if reasonably requested by the Agent,
deliver customary opinions of counsel to such Person in connection with the
foregoing clause (a) in form, content and scope reasonably satisfactory to the
Agent; provided that, for the avoidance of doubt, in no event shall any
Subsidiary that is not a Domestic Subsidiary be required to guarantee or provide
Collateral to secure any Obligations. In no event shall compliance with this
Section 6.11 waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 6.11 if such transaction was not
otherwise expressly permitted by this Agreement or permit the inclusion of any
acquired assets in the computation of the Borrowing Base until such time as the
Agent has conducted its diligence with respect thereto.
6.12    Cash Management.
(a)    (i) On the Closing Date (as such time period may be extended by the Agent
in its sole discretion), deliver to the Agent copies of notifications in the
form of Exhibit G hereto (each, a “Credit Card Notification”), or otherwise
reasonably satisfactory in form and substance to the Agent which have been
executed by the applicable Loan Parties and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed in the Perfection
Certificate, and (ii) other than with respect to Bank of Montreal (which shall
be delivered on the Closing Date), on or prior to the date that is sixty (60)
days following the Closing Date (as such time period may be extended by the
Agent in its sole discretion), enter into a Blocked Account Agreement with each
Blocked Account Bank set forth on Schedule 6.12.
(b)    Cause the ACH or wire transfer no less frequently than daily, or, so long
as no Cash Dominion Event has occurred and is continuing, as to the DDAs
identified as “Inlet Accounts” on the Perfection Certificate, monthly (provided
that the Loan Parties shall not maintain an amount greater than $1,000,000 in
the aggregate with respect to such Inlet Accounts at any time outstanding), and
as to additional DDAs that are not Blocked Accounts, weekly (provided that the
Loan Parties shall not maintain an amount greater than $50,000 in the aggregate
at any time in such additional DDAs that are not Blocked Accounts) (and in each
case, whether or not there are then any outstanding Obligations) to a Blocked
Account all amounts on deposit in each DDA net of any minimum balance as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments received from all Credit Card Issuers
and Credit Card Processors and from SHC and its Subsidiaries pursuant to the
Separation Agreements.
(c)    After the occurrence and during the continuance of a Cash Dominion Event,
subject to the Intercreditor Agreement with respect to Term Loan Priority
Accounts (as defined therein), upon the request from the Agent, cause the ACH or
wire transfer to the collection account maintained by the Agent at Wells Fargo
or with another financial institution acceptable to the Agent in its sole
discretion (the “Collection Account”), no less frequently than daily (and
whether or not there are then any outstanding Obligations), all cash receipts
and collections from all sources, including, without limitation, the following:




-110-



--------------------------------------------------------------------------------





(i)    all available cash receipts from the sale of Inventory (including without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral);
(ii)    all proceeds of collections of Accounts;
(iii)    all net proceeds received by a Loan Party from any Person or from any
source or on account of any Disposition of ABL Priority Collateral;
(iv)    the then contents of each DDA (other than, so long as the Term Facility
is in effect, Term Loan Priority Accounts) (net of any minimum balance, not to
exceed $2,500.00, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained); and
(v)    the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $50,000.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank);
All funds in each DDA and each Blocked Account shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA or
Blocked Account.
(d)    Each Collection Account shall at all times during the continuance of a
Cash Dominion Event be under the sole dominion and control of the Agent. The
Loan Parties hereby acknowledge and agree that (i) during the continuance of a
Cash Dominion Event, the Loan Parties have no right of withdrawal from the
Collection Accounts, (ii) the funds on deposit in the Collection Account shall
at all times be collateral security for all of the Obligations, and (iii) during
the continuance of a Cash Dominion Event, (A) unless the Obligations have been
accelerated pursuant to Section 8.02 hereof, the funds on deposit in the
Collection Account shall be applied to the Obligations as provided in Section
2.05(e) hereof, and (B) if the Obligations have been accelerated pursuant to
Section 8.02 hereof, the funds on deposit in the Collection Accounts shall be
applied to the Obligations as provided in Section 8.03 hereof. In the event
that, notwithstanding the provisions of this Section 6.12, any Loan Party
receives or otherwise has dominion and control of any such cash receipts or
collections while a Cash Dominion Event exists, such receipts and collections
shall be held in trust by such Loan Party for the Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Collection Account or dealt with in such other fashion as
such Loan Party may be instructed by the Agent.
(e)    Upon entering into any agreements with any new Credit Card Issuer or
Credit Card Processor (or no later than such later date as may be agreed to by
the Agent), the Loan Parties shall deliver to the Agent a Credit Card
Notification as set forth in Section 6.12(a) hereof with respect to such
agreement.
(f)    The Agent agrees that (1) it shall (i) not direct any Credit Card Issuer
or Credit Card Processor to transfer any proceeds pursuant to any Credit Card
Notification unless a Cash Dominion Event has occurred and is continuing and
(ii) upon the termination of a Cash Dominion Event, if the Agent has previously
delivered a notice to such person to modify the transfer of funds, direct the
applicable Credit Card Issuer or Credit Card Processor to transfer any proceeds
to the DDA immediately prior to the Cash Dominion Event (or such other DDA as
the Lead Borrower directs) and (2) if any Loan Party shall so request, unless a
Cash Dominion Event has occurred and is continuing, the Agent shall countersign
any notification, request, order or direction from such Loan Party to any Credit
Card Issuer or


-111-



--------------------------------------------------------------------------------





Credit Card Processor directing payments from such Credit Card Issuer or Credit
Card Processor to be made to a new or different DDA, provided such DDA is a
Blocked Account.
(g)    Upon the request of the Agent, cause bank statements and/or other reports
to be delivered to the Agent not less often than monthly, accurately setting
forth all amounts deposited in each Blocked Account to ensure the proper
transfer of funds as set forth above.
6.13    Information Regarding the Collateral.
Furnish to the Agent at least seven (7) Business Days’ prior written notice of
any change in: (i) any Loan Party’s name; (ii) the location of any Loan Party’s
chief executive office, registered office, its principal place of business, any
office in which it maintains books or records relating to ABL Priority
Collateral (including the establishment of any such new office); (iii) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of organization
or incorporation.
6.14    Physical Inventories.
(a)    Cause one physical inventory to be undertaken, at the expense of the Loan
Parties, in each Fiscal Year and periodic cycle counts, in each case consistent
with past practices, conducted by such inventory takers as are reasonably
satisfactory to the Agent and following such methodology as is consistent with
past practice or as otherwise may be reasonably satisfactory to the Agent. The
Agent, at the expense of the Loan Parties, may participate in and/or observe
each scheduled physical count of Inventory which is undertaken on behalf of any
Loan Party. The Lead Borrower, within 45 days following the completion of such
inventory, shall provide the Agent with a reconciliation of the results of such
inventory (as well as of any other physical inventory or cycle counts undertaken
by a Loan Party) and shall post such results to the Loan Parties’ stock ledgers
and general ledgers, as applicable.
(b)    Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent reasonably
requests (each, at the expense of the Loan Parties).
6.15    Designation of Subsidiaries.
The board of directors of the Lead Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing, (ii)
immediately after giving effect to such designation, the Payment Conditions
shall have been satisfied (and, as a condition precedent to the effectiveness of
any such designation, the Lead Borrower shall deliver to the Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating satisfaction thereof), (iii) no Borrower may be designated as an
Unrestricted Subsidiary, (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of the Term Facility or any other Indebtedness of any Loan Party
that contemplates “unrestricted” subsidiaries, (v) no Unrestricted Subsidiary
shall own any Equity Interests in the Loan Parties or their Restricted
Subsidiaries, (vi) no Unrestricted Subsidiary shall hold any Indebtedness of, or
any Lien on any property of, the Loan Parties and their Restricted Subsidiaries,
(vii) the holder of any Indebtedness of any Unrestricted Subsidiary shall not
have any recourse to the Loan Parties and their Restricted Subsidiaries with
respect to such Indebtedness, and (vii) no Unrestricted Subsidiary shall be a
party to any transaction or arrangement with the Loan Parties and their
Restricted Subsidiaries that would not be permitted by Section 7.09. The
designation of any Subsidiary as an


-112-



--------------------------------------------------------------------------------





Unrestricted Subsidiary shall constitute an Investment by the Lead Borrower and
its Restricted Subsidiaries therein at the date of designation in an amount
equal to the fair market value as determined by the Lead Borrower in good faith
of the Lead Borrower’s or Restricted Subsidiary’s (as applicable) Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time and a return on
any Investment by the Lead Borrower and its Restricted Subsidiaries in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value as determined by the Lead Borrower in good faith at the
date of such designation of the Lead Borrower’s or its Restricted Subsidiary’s
(as applicable) Investment in such Subsidiary.
6.16    Further Assurances.
(a)    Take the actions specified in Schedule 6.16 as promptly as reasonably
practicable, and in any event within the periods after the Closing Date
specified in Schedule 6.16 (as such time periods may be extended by the Agent in
its sole discretion). The provisions of Schedule 6.16 shall be deemed
incorporated by reference herein as fully as if set forth herein in their
entirety.
(b)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which the Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties; provided, notwithstanding any other provision hereof or in any Loan
Document, the Loan Parties shall not be required to take any action with respect
to Real Estate, including without limitation in respect of Mortgages, title
insurance, surveys and other matters.
(c)    If any material assets of the type which constitute Collateral under the
Security Documents are acquired by any Loan Party after the Closing Date (other
than assets constituting Collateral under the Security Documents that become
subject to the perfected Lien under the Security Documents upon acquisition
thereof), notify the Agent thereof, and the Loan Parties will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be reasonably requested by the Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
6.16, all at the expense of the Loan Parties. In no event shall compliance with
this Section 6.16(b) waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 6.16(b) if such transaction
was not otherwise expressly permitted by this Agreement or constitute or be
deemed to constitute consent to the inclusion of any acquired assets in the
computation of the Borrowing Base.
(d)    Upon the reasonable request of the Agent, use commercially reasonable
efforts to cause each of its customs brokers, freight forwarders, consolidators
and/or carriers having possession of any ABL Priority Collateral of any material
amount (average daily fair market value in excess of $1,000,000) to deliver an
agreement to the Agent covering such matters and in such form as the Agent may
reasonably require.
6.17    Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, and except where the failure to do so, either individually
or in the aggregate, would not be reasonably likely to have a Material Adverse
Effect (a) make all payments and otherwise perform all obligations in respect of
all Leases to which any Loan Party or any of its Subsidiaries is a party, to the
extent necessary to keep such Leases in full force and effect (b)


-113-



--------------------------------------------------------------------------------





not allow such Leases to lapse or be terminated or any rights to renew such
Leases to be forfeited or cancelled except in the ordinary course of business,
consistent with past practices, (c) notify the Agent of any default by any party
with respect to such Leases and cooperate with the Agent in all respects to cure
any such default, and (d) cause each of its Subsidiaries to do the foregoing.
6.18    Material Contracts. Except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect, perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it to the extent required
to maintain each such Material Contract in full force and effect and enforce
each such Material Contract in accordance with its terms.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (except to the extent
otherwise contemplated under Section 1.02(c)), or any Letter of Credit shall
remain outstanding (except to the extent otherwise contemplated by Section
1.02(c)), Lead Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, other than Permitted Encumbrances.
7.02    Investments. Make any Investments, except Permitted Investments.
7.03    Indebtedness.
Create, incur, assume, guarantee, suffer to exist or otherwise become or remain
liable with respect to, any Indebtedness, except Permitted Indebtedness.
7.04    Fundamental Changes. Merge, dissolve, liquidate or consolidate with or
into another Person, except that:
(a)    any Subsidiary which is not a Loan Party may merge or consolidate with
(i) a Loan Party, provided that the Loan Party shall be the continuing or
surviving Person or the non-Loan Party surviving such merger shall execute such
documentation as the Agent may reasonably request to confirm its assumption of
the obligations of such Loan Party under the Loan Documents, or (ii) any one or
more other Restricted Subsidiaries which are not Loan Parties, provided that
when any Restricted Subsidiary is merging with another Subsidiary, the
continuing or surviving Person shall be a Restricted Subsidiary;
(b)    any Loan Party may merge into or consolidate with another Loan Party,
provided that in any merger involving a Borrower, a Borrower shall be the
continuing or surviving Person;
(c)    in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party to the extent required in accordance
with the provisions of Section 6.11 hereof, and (ii) in the case of any such
merger to which any Loan Party is a party, such Loan Party is the surviving
Person or the Person surviving such merger shall execute such documentation as
the Agent may reasonably request to confirm its assumption of the obligations of
such Loan Party under the Loan Documents;




-114-



--------------------------------------------------------------------------------





(d)    any Restricted Subsidiary may liquidate or dissolve into its parent
entity to the extent the Lead Borrower reasonably determines that the continued
existence of such Subsidiary is no longer in the best interests of the Lead
Borrower and its Restricted Subsidiaries; and
(e)    so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect thereto, in connection
with a Permitted Disposition of a Restricted Subsidiary, such Subsidiary may
merge or consolidate into any Person that is not a Subsidiary.
7.05    Dispositions. Make any Disposition, except Permitted Dispositions.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except the following:
(a)    each Restricted Subsidiary of a Loan Party may make Restricted Payments
to the holder of its Equity Interests, provided that any such Restricted Payment
to a Person that is not a Loan Party shall not exceed such Person’s ratable
share of the Restricted Payments so made;
(b)    the Loan Parties and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other Equity Interests of such Person, other than Disqualified Stock;
(c)    if and for so long as the Lead Borrower is a member of a group filing a
consolidated or combined Tax return with any parent entity, Lead Borrower may
pay to any parent entity amounts to fund any income Taxes for which such parent
entity is liable up to an amount not to exceed the amount of any such Taxes that
the Borrower and its Subsidiaries would have been required to pay on a separate
company basis or on a consolidated basis (provided that payments with respect to
any Taxes attributable to any Unrestricted Subsidiary for any taxable period
shall be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to the Lead Borrower or its Restricted Subsidiaries for
the purposes of paying such consolidated or combined income Taxes);
(d)    the Lead Borrower or any Restricted Subsidiary may pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of it or any direct or indirect parent thereof held by any
future, present or former employee, director, manager, officer or consultant (or
any Affiliates, spouses, former spouses, other immediate family members,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Lead Borrower (or any direct or indirect parent of the
Lead Borrower) or any of its Subsidiaries pursuant to any employee, management,
director or manager equity plan, employee, management, director or manager stock
option plan or any other employee, management, director or manager benefit plan
or any agreement (including any stock subscription or shareholder agreement)
with any employee, director, manager, officer or consultant of the Lead Borrower
or any Subsidiary; provided that such payments do not exceed $2,000,000 in any
calendar year, provided that any unused portion of the preceding basket for any
calendar year may be carried forward to succeeding calendar years, so long as
the aggregate amount of all Restricted Payments made pursuant to this Section
7.06(d) in any calendar year (after giving effect to such carry forward) shall
not exceed $5,000,000; provided further that cancellation of Indebtedness owing
to the Lead Borrower (or any direct or indirect parent thereof) or any of its
Subsidiaries from members of management of the Lead Borrower, any of the Lead
Borrower’s direct or indirect parent companies or any of the Lead Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Lead Borrower’s direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;




-115-



--------------------------------------------------------------------------------





(e)    the redemption, repurchase, retirement or other acquisition of any Equity
Interests of the Lead Borrower in exchange for, or out of the proceeds of the
substantially concurrent issuance or sale (other than to a Restricted Subsidiary
or to an employee stock ownership plan) of Equity Interests of the Lead Borrower
(other than Disqualified Stock);
(f)    repurchases of Equity Interests deemed to occur (i) upon exercise of
stock options, stock appreciation rights or warrants if such Equity Interests
represent a portion of the exercise price of such options, stock appreciation
rights or warrants or (ii) for purposes of satisfying any required tax
withholding obligation upon the exercise or vesting of a grant or award that was
granted or awarded to an employee or director;
(g)    the repurchase, redemption or other acquisition for value of Equity
Interests of the Lead Borrower deemed to occur in connection with paying cash in
lieu of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Lead Borrower or its
Subsidiaries, in each case, permitted under this Agreement;
(h)    so long as clauses (a) and (b)(x)(i) of the Payment Conditions are
satisfied, other Restricted Payments, in cash or in kind, not to exceed
$25,000,000 in the aggregate (minus any amounts used for prepayments of
Permitted Indebtedness under Section 7.07(b)(y)); and
(i)    if the Payment Conditions are satisfied, the Lead Borrower may make other
Restricted Payments, including, without limitation, (i) the purchase, redemption
or otherwise acquisition of Equity Interests issued by it and (ii) declaration
of dividends to its stockholders in cash or in kind.
7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof, or, as applicable,
the time of any otherwise applicable mandatory payment thereof in accordance
with the terms thereof (including as a result of the Permitted Disposition of
any collateral therefor) (it being understood that payments of regularly
scheduled principal and interest and mandatory prepayments of principal and
interest shall be permitted), in any manner any (1) Subordinated Indebtedness or
any other Indebtedness secured by a Lien that is junior in priority to the Lien
securing the Obligations or is unsecured, or (2) any Material Indebtedness
(including, without limitation, the Term Loan Obligations), except (a) so long
as no Change of Control would result therefrom, the conversion (or exchange) of
any Indebtedness to, or the payment of any Indebtedness from the proceeds of the
issuance of, Equity Interests, (b) voluntary prepayments, repurchases,
redemptions or defeasances of Permitted Indebtedness in an amount equal to the
sum of (x) $10,000,000 per year so long as no Event of Default has occurred or
would result therefrom, (y) any unused amounts under Section 7.06(h), and (z) in
unlimited amounts provided the Payment Conditions are then satisfied, (c)
payment or prepayment of Indebtedness owed to (x) the Lead Borrower or any
Restricted Subsidiary that is a Loan Party or (y) any other Restricted
Subsidiary so long as in the case of this clause (y) either (1) such payment or
prepayment is of Indebtedness having a term not in excess of sixty (60) days,
(2) such payment is made by a Restricted Subsidiary that is not a Loan Party or
(3) after giving effect to such payment or prepayment, clauses (a) and (b)(x)(i)
of the Payment Conditions will be satisfied, (d) prepayment of Permitted
Indebtedness of the type set forth in clause (c) of the definition thereof, (e)
prepayment of Permitted Indebtedness of the type set forth in clause (g) of the
definition thereof, so long as such prepayment is made within ninety (90) days
following the date of the consummation of the applicable Permitted Acquisition,
and (f) Permitted Refinancings of any such Indebtedness; provided that any
payments or prepayments of Subordinated Debt hereunder shall be made in
accordance with the subordination terms applicable thereto.






-116-



--------------------------------------------------------------------------------





7.08    Change in Nature of Business. Engage in any line of business
substantially different from the business conducted by the Loan Parties and
their Restricted Subsidiaries on the Closing Date or any business reasonably
related, incidental, ancillary, or complementary to, or a reasonable extension,
development or expansion of, the businesses conducted or proposed to be
conducted by the Loan Parties and their Restricted Subsidiaries on the Closing
Date.
7.09    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Restricted Subsidiary as
would be obtainable by the Loan Parties or such Restricted Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
(a)    (i) transactions between or among the Loan Parties and (ii) transactions
between or among Restricted Subsidiaries that are not Loan Parties,
(b)    transactions described in the Separation Agreements,
(c)    transactions described in the Lead Borrower’s Form 10 under the Section
titled “Certain Relationships and Related Party Transactions”,
(d)    advances for commissions, travel and other similar purposes in the
ordinary course of business to directors, officers and employees,
(e)    the payment of reasonable fees and out-of-pocket costs to directors, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Lead Borrower or any
of its Restricted Subsidiaries,
(f)    the provision of ordinary course administrative services to the
Subsidiaries that are not Loan Parties,
(g)    Restricted Payments otherwise permitted under this Agreement,
(h)    as long as no Change of Control results therefrom, any issuances of
securities of the Lead Borrower (other than Disqualified Stock) or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans (in
each case in respect of Equity Interests in the Lead Borrower) of the Lead
Borrower or any of its Restricted Subsidiaries,
(i)    payments by Lead Borrower or any of its Loan Parties pursuant to tax
sharing agreements among the Lead Borrower and any of its Subsidiaries that are
Loan Parties on customary terms that require each party to make payments when
such taxes are due or refunds received of amounts equal to the income tax
liabilities and refunds generated by each such party calculated on a separate
return basis and payments to the party generating tax benefits and credits of
amounts equal to the value of such tax benefits and credits made available to
the group by such party;
(j)    intercompany transactions undertaken in good faith (as determined by a
Responsible Officer of the Lead Borrower in good faith) for the purpose of
improving the consolidated tax efficiency of the Lead Borrower and its
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein and not materially adverse to the interests of any Credit Party;




-117-



--------------------------------------------------------------------------------





(k)    payments to and from and transactions with any joint venture in the
ordinary course of business; provided such joint venture is not controlled by an
Affiliate (other than a Restricted Subsidiary) of the Lead Borrower;
(l)    the existence of, or the performance by the Loan Parties or any
Restricted Subsidiary of, the obligations under the terms of any agreement to
which it is a party as of the Closing Date, as set forth on Schedule 7.09;
(m)    (i) any transaction or series of related transactions involving one or
more payments by the Lead Borrower or its Restricted Subsidiaries of less than
$1,000,000 in the aggregate; and (ii) additional transactions between or among
Loan Parties and Restricted Subsidiaries that are not Loan Parties entered into
in the ordinary course of business for cash management or operational purposes,
so long as the aggregate value of all payments made, services provided, or other
value given, by the Loan Parties to any Restricted Subsidiaries that are not
Loan Parties is less than $5,000,000 in the aggregate; and
(n)    guarantees by the Loan Parties of operating leases of Restricted
Subsidiaries in the ordinary course of business; and
(o)    transactions (i) in which the Lead Borrower or any of its Subsidiaries,
as the case may be, delivers to the Agent a letter from an independent financial
advisor stating that such transaction is fair to the Parent or such Subsidiary
from a financial point of view or (ii) approved by a majority of the
Disinterested Directors of the board of directors of the Lead Borrower or such
Subsidiary, as applicable.
7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document, the Material
Contracts as in effect on the Closing Date, the Term Credit Agreement or any
other Term Loan Document) that limits the ability (a) of any Restricted
Subsidiary to make Restricted Payments or other distributions to any Loan Party
or to otherwise transfer property to or invest in a Loan Party, (b) of any
Restricted Subsidiary which is a wholly owned Domestic Subsidiary to Guarantee
the Obligations in accordance with the terms hereof or (c) of the Loan Parties
or any Restricted Subsidiary which is a wholly owned Domestic Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of the Agent, in each case, except for encumbrances and restrictions under
Contractual Obligations existing under or by reason of (i) this Agreement, the
Term Credit Agreement, the other Loan Documents, the other Term Loan Documents
and the documents governing the Other Liabilities; (ii) any restrictions with
respect to a Borrower or Restricted Subsidiary imposed pursuant to (A) an
agreement that has been entered into in connection with the disposition of all
or any portion of the equity interests or assets of such Borrower or Restricted
Subsidiary or (B) contracts for the sale of assets that impose restrictions
solely on the assets to be sold; (iii) the provisions contained in any Permitted
Indebtedness (and in any refinancing of such indebtedness so long as no more
restrictive than those contained in the respective Indebtedness so refinanced);
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Borrower or a Restricted Subsidiary of any
Borrower entered into in the ordinary course of business and customary
provisions contained in other leases, sub-leases, licenses or sub-licenses and
other agreements, in each case, entered into in the ordinary course of business;
(v) customary provisions restricting assignment of any contract entered into by
any Borrower or any Restricted Subsidiary of any Borrower in the ordinary course
of business; (vi) any agreement or instrument of a Person acquired as permitted
hereunder, which restriction is not applicable to any Person or the properties
or assets of any Person, other than the Person or the properties or assets of
the Person acquired pursuant to the respective acquisition and so long as the
respective encumbrances or restrictions were not created (or made more
restrictive) in connection with or in anticipation of the respective
acquisition; (vii) customary provisions restricting the assignment of licensing
agreements, management agreements or franchise agreements entered into by any
Borrower or any of its Subsidiaries in the ordinary course of business;


-118-



--------------------------------------------------------------------------------





(viii) restrictions on the transfer of assets securing purchase money
obligations and capitalized lease obligations which are permitted hereunder;
(ix) customary net worth provisions contained in real property leases entered
into by Subsidiaries of any Borrower, so long as the Lead Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrowers and their Restricted
Subsidiaries to meet their ongoing obligations, (x) restrictions on cash or
other deposits or net worth imposed by customers under contracts entered into in
the ordinary course of business; and (xi) customary provisions in joint venture
agreements or arrangements and other similar agreements or arrangements relating
solely to such joint venture.
7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
immediately, incidentally or ultimately, (a) to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose, (b) in violation of Sections 5.26, 10.17
or 10.18, or (c) for any purposes other than (i) the acquisition of working
capital assets in the ordinary course of business, (ii) to finance Capital
Expenditures of the Loan Parties, (iii) the refinancing of the Existing ABL
Facility, and (iv) for general corporate purposes (including, for the avoidance
of doubt, to finance Permitted Acquisitions), in each case to the extent
permitted under Law and the Loan Documents.
7.12    Amendment of Organization Documents and Material Indebtedness.
Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Agent and the Lenders, or (b)
any Material Indebtedness if such amendment, modification or waiver would be in
violation of any intercreditor agreement among the Agent and the holder of such
Material Indebtedness (including, without limitation, the Intercreditor
Agreement).
7.13    Fiscal Year; Accounting Policies.
(a)    Change the Fiscal Year of any Loan Party, except as required by GAAP or
to coincide with the calendar year; provided, however, that the Lead Borrower
may, upon written notice to the Agent, change its Fiscal Year to any other
fiscal year reasonably acceptable to the Agent, in which case the Lead Borrower
and the Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.
(b)    Change the accounting policies or reporting practices of the Loan Parties
relating to calculation of the Borrowing Base except upon thirty (30) days prior
notice to the Agent, upon which Agent may impose Reserves relating thereto as
determined in its Permitted Discretion.
7.14    Financial Covenant.
Consolidated Fixed Charge Coverage Ratio. During the continuance of a Covenant
Compliance Event, permit the Consolidated Fixed Charge Coverage Ratio,
calculated on a trailing twelve month basis, to be less than 1.0:1.0, commencing
with the month ending immediately preceding the date on which a Covenant
Compliance Event first occurred.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:






-119-



--------------------------------------------------------------------------------





(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay (i) when
and as required to be paid, any amount of principal of, any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same is due, any amount of
interest due on any Loan or any L/C Obligation, or any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01 (other than
clauses (a) and (b) thereof), 6.02(b), 6.03(a), 6.05, 6.07 (with respect to
property of the type included in the Borrowing Base), 6.10, or 6.12 or Article
VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe (i) any term,
covenant or agreement contained in any of Sections 6.03(b), (j) or (k) and such
failure continues for fifteen (15) days; or (ii) any other covenant or agreement
(not specified in subsection (a), (b) or (c)(i) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days; or
(d)    Representations and Warranties. Any representation, warranty, or
certification made or deemed made by or on behalf of any Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith (including, without limitation, any Borrowing Base Certificate) or in
completing any request for a borrowing under the Portal (as and to the extent
such representations and warranties or other certifications made under the
Portal are required to be made in accordance with Sections 4.01 and 4.02 of this
Agreement), shall be incorrect in any material respect when made or deemed made
(or, in the case of any representation and warranty qualified by materiality, in
any respect when made or deemed made); or
(e)    Cross-Default. Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), become payable or cash collateral in
respect thereof to be demanded prior to its stated maturity; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof (except to the extent the aggregate assets or revenue of all Restricted
Subsidiaries who are not Loan Parties subject to such an event is not in excess
of 5% of all of the Lead Borrower’s consolidated total revenue or consolidated
total assets) institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for 60 calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or






-120-



--------------------------------------------------------------------------------





(g)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (except to the extent the aggregate assets or revenue of all
Restricted Subsidiaries who are not Loan Parties subject to such an event is not
in excess of 5% of all of the Lead Borrower’s consolidated total revenue or
consolidated total assets) one or more judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$35,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), and (i)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or
(h)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which would reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan which would reasonably be expected to result in a
Material Adverse Effect; or
(i)    [Reserved];
(j)    Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason,
ceases to be in full force and effect; or any Loan Party or any Affiliate
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any material provision of any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any other Person not to be, a valid and perfected
Lien on any portion of the Collateral with an aggregate fair market value
exceeding $15,000,000, with the priority required by the applicable Security
Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    [Reserved]; or
(m)    Material Contracts. Any Material Contract is terminated prior to its
stated term if such termination would reasonably be expected to result in a
Material Adverse Effect; or
(n)    Guaranty. The termination or attempted termination by any Loan Party of
any guaranty set forth in the Guaranty and Security Agreement or any Joinder
Agreement except as expressly permitted hereunder or under any other Loan
Document.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties;




-121-



--------------------------------------------------------------------------------





(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Agent under this Agreement, any of the other Loan Documents
or Law, including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent;
provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party thereof under Section 8.01(f), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans, all interest accrued thereon and all other Obligations
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Obligations have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received from or on account of the Loan Parties (including, without limitation,
any Collateral furnished by any of them) on account of the Obligations shall,
subject to the provisions of Section 2.16, be applied by the Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent;
Second, to payment of that portion of the Obligations constituting indemnities
(including indemnities due under Section 10.03 hereof), Credit Party Expenses,
and other amounts payable to the Lenders and the L/C Issuer (including Credit
Party Expenses to the respective Lenders and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances made to or for the benefit of the
Loan Parties;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting principal and accrued and unpaid interest on the Swing
Line Loans;




-122-



--------------------------------------------------------------------------------





Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Obligations and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Fifth payable to them;
Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Obligations, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Sixth held by them;
Seventh, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;
Eighth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other Liabilities), ratably among the Credit Parties in proportion
to the respective amounts described in this clause Eighth held by them;
Ninth, to payment of that portion of the Other Liabilities arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Ninth held by them;
Tenth, to payment of all Other Liabilities arising from Bank Products, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(k), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX    
THE AGENT
9.01    Appointment and Authority.
Each of the Lenders (in its capacity as a Lender), the Swing Line Lender and the
L/C Issuer hereby irrevocably appoints Wells Fargo to act on its behalf as the
administrative agent and collateral agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the other Credit Parties, and no Loan Party or any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions (other than
Sections 9.07 and 9.11). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market


-123-



--------------------------------------------------------------------------------





custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
9.02    [Reserved].
9.03    Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
9.04    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Applicable Lenders, provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by a Loan Party, a Lender or the L/C Issuer. In the event
that the Agent obtains such actual knowledge or receives such a notice, the
Agent shall give prompt notice thereof to the L/C Issuer and the Lenders. Upon
the occurrence of a Default or an Event of Default, the Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Applicable Lenders. Unless and until the Agent shall have
received such direction, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to any such Default or
Event of Default as it shall deem advisable in the best interest of the Credit
Parties. In no event shall the Agent be required to comply with any such


-124-



--------------------------------------------------------------------------------





directions to the extent that the Agent believes that its compliance with such
directions would be unlawful.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.
9.05    Reliance by Agent.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally,
electronically or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
9.06    Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by the Agent. The Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
9.07    Resignation of Agent. The Agent may at any time give written notice of
its resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Lead Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall


-125-



--------------------------------------------------------------------------------





nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent hereunder.
9.08    Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agent shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent.
9.09    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Agent, a Lender or the L/C Issuer hereunder.
9.10    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(i), 2.03(j), 2.09 and 10.04) allowed in such
judicial proceeding; and






-126-



--------------------------------------------------------------------------------





(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party in any such proceeding.
9.11    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent,
(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations in accordance with Section 1.02(c), and/or the
expiration, termination or Cash Collateralization of all Letters of Credit (or
other arrangements acceptable to the L/C Issuer), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of (to a Person that is not a
Loan Party) as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10.01;
(b)    to subordinate, make senior or make pari passu any Lien on any Term
Priority Collateral granted to or held by the Agent under any Loan Document to
or with the Lien of any other Person on such property, as contemplated by
clauses (q) or (r) of the definition of Permitted Encumbrances and to enter into
the applicable Intercreditor Agreement and other intercreditor arrangements
contemplated under clause (r) of the definition of Permitted Encumbrances or
otherwise under this Agreement; and
(c)    to release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Restricted Subsidiary, becomes an Unrestricted
Subsidiary as a result of a transaction permitted hereunder or to release any
Loan Party from its obligations under the Loan Documents in the event that such
Loan Party shall dispose of all or substantially all of its assets and shall
cease to own any Collateral in a transaction permitted hereunder.
Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty and Security Agreement pursuant to this Section
9.11 and its authority to give the releases set forth in Section 10.21. The
Agent agrees upon the request of the Lead Borrower and at the Borrowers’ expense
to negotiate in good faith and enter into any Intercreditor Agreement or
customary intercreditor agreement permitted under this Agreement in connection
with the incurrence by the Lead Borrower or any Restricted Subsidiary of the
applicable secured Indebtedness.
Notwithstanding anything to the contrary herein, the provisions of this Section
9.11 shall be in addition to, and not a limitation upon, the provisions of
Section 10.21.


-127-



--------------------------------------------------------------------------------





9.12    Notice of Transfer.
The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.
9.13    Reports and Financial Statements.
By signing this Agreement, each Lender:
(a)    agrees to furnish the Agent after the occurrence and during the
continuance of a Cash Dominion Event (and thereafter at such frequency as the
Agent may reasonably request) with a summary of all Other Liabilities due or to
become due to such Lender upon Agent’s request. In connection with any
distributions to be made hereunder, the Agent shall be entitled to assume that
no amounts are due to any Lender on account of Other Liabilities unless the
Agent has received written notice thereof from such Lender and if such notice is
received, the Agent shall be entitled to assume that the only amounts due to
such Lender on account of Other Liabilities is the amount set forth in such
notice;
(b)    is deemed to have requested that the Agent furnish, and the Agent agrees
to furnish, such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Borrowers hereunder;
(c)    is deemed to have requested that the Agent furnish, and the Agent agrees
to furnish, such Lender, promptly after they become available, copies of all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);
(d)    expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy of the Borrowing Base Certificates, financial
statements or Reports, and shall not be liable for any information contained in
any Borrowing Base Certificate, financial statement or Report;
(e)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel;
(f)    agrees to keep all Borrowing Base Certificates, financial statements and
Reports confidential in accordance with the provisions of Section 10.07 hereof;
and
(g)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Person preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Person preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.


-128-



--------------------------------------------------------------------------------





9.14    Agency for Perfection.
Each Credit Party hereby appoints each other Credit Party as agent for the
purpose of perfecting Liens for the benefit of the Credit Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable Law can
be perfected only by possession or control. Should any Credit Party (other than
the Agent) obtain possession or control of any such Collateral, such Credit
Party shall notify the Agent thereof, and, promptly upon the Agent's request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent's instructions.
9.15    Indemnification of Agent. Without limiting the obligations of Loan
Parties hereunder, to the extent that the Loan Parties for any reason fails to
indefeasibly pay any amount required under Section 10.04 to be paid by them to
the Agent (or any sub-agent thereof), the Lenders shall indemnify the Agent, any
sub-agent thereof, the L/C Issuer and any Related Party, as the case may be
ratably according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent, any sub-agent thereof,
the L/C Issuer and their Related Parties in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted to
be taken by the Agent, any sub-agent thereof, the L/C Issuer and their Related
Parties in connection therewith; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Agent’s, any sub-agent’s, the L/C Issuer’s and their Related Parties’ gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
9.16    Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.
ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by any Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders or by the
Agent (with the consent of the Required Lenders) and the Borrowers or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(i)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(ii)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including on the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written consent of such Lender, or (ii) any
scheduled or mandatory reduction or termination of the Aggregate Commitments
hereunder or under any other Loan Document, without the written consent of such
Lender;






-129-



--------------------------------------------------------------------------------





(iii)    as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Obligation held by such Lender, or (subject
to clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to or for the account
of such Lender, without the written consent of such Lender; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;
(iv)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the priorities set forth therein or the pro rata sharing of payments
required thereby without the written consent of such Lender;
(v)    change any provision of this Section 10.01 or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(vi)    except as expressly permitted hereunder or under any other Loan
Document, release or limit the liability of any Borrower, or release all or
substantially all of the value of the Guarantees of the Obligations by the
Guarantors without the written consent of each Lender;
(vii)    except for Permitted Dispositions or as provided in Section 9.10,
release all or substantially all of the Collateral from the Liens of the
Security Documents without the written consent of each Lender;
(viii)    change the definition of the term “Borrowing Base” or any component
definition thereof if, as a result thereof, the amounts available to be borrowed
by the Borrowers would be increased without the written consent of each Lender,
provided that the foregoing shall not limit the discretion of the Agent to
change, establish or eliminate any Reserves;
(ix)    modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as otherwise provided in such definition, the time
period for which a Permitted Overadvance may remain outstanding without the
written consent of each Lender; and
(x)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations to any other Indebtedness, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no


-130-



--------------------------------------------------------------------------------





Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Other Liabilities owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Borrowers without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects, or (iii) to cause
any Loan Document to be consistent with this Agreement and the other Loan
Documents.
(c)    If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each affected Lender, as applicable, and
that has been approved by the Required Lenders, the Borrowers may replace such
Non-Consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
(d)    Notwithstanding and in addition to the foregoing, the Agent may, with the
consent of Borrowers only, amend, modify or supplement any Loan Document to cure
any ambiguity, omission, defect or inconsistency therein, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Credit Party.
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given electronically (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given electronically shall be made to the applicable electronic
mail address, as follows:
(i)    if to a Loan Party, the Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number or electronic mail address specified for such
Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number or electronic
mail address specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications


-131-



--------------------------------------------------------------------------------





sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. Each of the
Agent and the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet.
(d)    Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address,
telecopier or electronic mail address for notices and other communications
hereunder by notice to the Borrowers, the Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in


-132-



--------------------------------------------------------------------------------





order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of the Securities
Laws.
(e)    Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, all Requests for Credit Extensions) purportedly given by or
on behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties (including, without limitation, pursuant to any Requests for Credit
Extensions). All electronic notices to and other electronic and telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, or (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13); and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.






-133-



--------------------------------------------------------------------------------





(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), the L/C Issuer, the Lenders, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the reasonable fees, charges and
out-of-pocket disbursements of one counsel for all Indemnitees, one specialty
counsel and one local counsel in each relevant jurisdiction (which may include a
single counsel acting in multiple jurisdictions) for all indemnified persons
(and, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Lead Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Indemnitee)), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit or the actions of any other Person seeking to enforce
the rights of a Borrower, beneficiary, transferee, or assignee of Letter of
Credit proceeds), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Indemnitee to, a Blocked Account Bank or other Person in connection with or
arising under a control agreement entered into in connection with this Agreement
with any Indemnitee hereunder, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of the Loan Parties’
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (1) the gross negligence, bad
faith, or willful misconduct of such Indemnitee or any of its Related Persons,
(2) disputes solely among Indemnitees (other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an agent or arranger or
any similar role hereunder or under any Loan Document and other than any claims
arising from an act or omission of a Loan Party) or (3) a claim brought by the
Lead Borrower or any other Loan Party against an Indemnitee for a material
intentional breach of such Indemnitee’s (or its Related Persons’) obligations
hereunder. Without limiting the provisions of Section 3.01(c), this Section
10.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.
(d)    Payments. All amounts due under this Section shall be payable on demand
therefor.
(e)    Limitation of Liability. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated


-134-



--------------------------------------------------------------------------------





hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of any Agent, the L/C Issuer or
the Swing Line Lender, the assignment of any Commitment or Loan by any Lender,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the Agent and
each Lender (unless otherwise permitted pursuant to this Agreement), and,
subject to Section 10.07, no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.06(b), (ii) by way of participation in
accordance with the provisions of subsection Section 10.06(d), or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an


-135-



--------------------------------------------------------------------------------





assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
participations in the L/C Obligations and Swing Line Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender; provided that, to the extent the consent of the
Borrowers is required, it shall be reasonable for the Borrowers to withhold
consent based on the nature of the proposed assignee’s business; and provided
further that, to the extent the consent of the Borrowers is required, the
Borrowers shall be deemed to have consented to such assignment if the Borrowers
have been given ten (10) Business Days’ prior notice of such assignment and have
not objected to such assignment within such period; and
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Loan Parties or any of the Loan Parties’ Subsidiaries or Affiliates
(including any Permitted Holder), (B) to any Defaulting Lender or any of its
Subsidiaries or


-136-



--------------------------------------------------------------------------------





Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver Notes to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers and any Lender at any
reasonable time and from time to time upon reasonable prior notice.






-137-



--------------------------------------------------------------------------------





(d)    Participations. (i) Any Lender may at any time, without the consent of,
or notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a Defaulting Lender, a natural person or the Loan Parties or any of
the Loan Parties’ Affiliates or Subsidiaries (including any Permitted Holder))
(each, a “Participant”) in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including such Lender’s participations in L/C Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Loan Parties, the Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under this Agreement. Any Participant
shall agree in writing to comply with all confidentiality obligations set forth
in Section 10.07 as if such Participant was a Lender hereunder.
(i)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(iv) of the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other Obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Loan Parties, to comply with Section 3.01(e) as though it were a Lender.




-138-



--------------------------------------------------------------------------------





(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Any resignation or assignment by Wells Fargo as Agent under this
Agreement shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the appointment by the Lead Borrower of a successor L/C Issuer or
Swing Line Lender hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by Laws or
regulations or by any subpoena or similar legal process; provided that any
Person that discloses any Information pursuant to this clause (c) shall notify
the Borrowers in advance of such disclosure (if permitted by Law) or shall
provide the Borrowers with prompt written notice of such disclosure, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement (including any electronic
agreement contained in any Platform) containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract relating to any Loan Party and its obligations,
(g) with the consent of the Borrowers or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Credit Party or any of their respective Affiliates
on a non-confidential basis from a source other than the Loan Parties not known
by such source to be in breach of any duty of confidentiality with respect to
such Information.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to this Agreement, the
Transactions, the Loans and Commitments hereunder, Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed


-139-



--------------------------------------------------------------------------------





compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with Law,
including Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the other Credit Parties, and (y) the Defaulting Lender
shall provide promptly to the Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans and other Obligations (other than Other
Liabilities not then due and owing) or, if it exceeds such unpaid principal,
refunded to the Borrowers. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.




-140-



--------------------------------------------------------------------------------





10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration of the
Letters of Credit or the termination of the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities and (z) any
Obligations that may thereafter arise under Section 10.04.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.
10.13    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender (if permitted by Law) and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06; provided that the consent of the assigned Lender
shall not be required in connection with any such assignment and delegation),
all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrowers shall have paid to the Agent the assignment fee specified
in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;








-141-



--------------------------------------------------------------------------------





(d)    such assignment does not conflict with Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE L/C ISSUER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY PARTY OR ANY LOAN PARTY’S PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.




-142-



--------------------------------------------------------------------------------





(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.
10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan


-143-



--------------------------------------------------------------------------------





Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Agent, as applicable, to
identify each Loan Party in accordance with the Act. Each Loan Party is in
compliance, in all material respects, with the Act. No part of the proceeds of
the Loans will be used by the Loan Parties, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. The Loan Parties shall, promptly following a request by
the Agent or any Lender, provide all documentation and other information that
the Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
10.18    Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act.
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
10.19    Time of the Essence. Time is of the essence of the Loan Documents.
10.20    Press Releases.
(a)    Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under Law and then, in any event, such Credit Party or Affiliate will
consult with the Agent before issuing such press release or other public
disclosure.
(b)    Each Loan Party consents to the publication by the Agent, any Lender or
their respective representatives of advertising material, including any
“tombstone,” press release or comparable advertising, on its website or in other
marketing materials of Agent, relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo, trademark or other insignia. The Agent or such Lender shall provide a
draft reasonably in advance of any advertising material, “tomb stone” or press
release to the Lead Borrower for review and comment prior to the publication
thereof. The Agent reserves the right to provide to industry trade organizations
and loan syndication and pricing reporting services information necessary and
customary for inclusion in league table measurements.
10.21    Releases.
(a)    Any Lien on any property granted to or held by the Agent under any Loan
Document shall terminate upon termination of the Aggregate Commitments and
payment in full of all Obligations in accordance with Section 1.02(c) of this
Agreement. At the request and sole expense of any Loan Party


-144-



--------------------------------------------------------------------------------





following any such termination, the Agent shall deliver to such Loan Party any
Collateral held by the Agent under any Loan Document, and execute and deliver to
such Loan Party such terminations or other documents as such Loan Party shall
reasonably request to evidence such termination.
(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Loan Party to a Person that is not a Loan Party in a transaction
permitted by this Agreement (including any such transaction approved, authorized
or ratified in writing by the Applicable Lenders in accordance with Section
10.01), then such Collateral shall be automatically released from the Liens
created by the Loan Documents without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert
automatically to such Loan Party or its transferee, as the case may be, and the
Agent, at the request and sole expense of such Loan Party, shall execute and
deliver to such Loan Party all releases or other documents reasonably necessary
or desirable to evidence the release of the Liens created by the Loan Documents
on such Collateral. At the request and sole expense of the Borrowers, the Agent
shall release any Loan Party from its obligations under the Loan Documents,
including the Guaranty and Security Agreement, and shall execute and deliver to
the Loan Parties all releases or other documentation reasonably necessary or
desirable to evidence any release permitted hereunder, in the event that all the
equity interests of such Loan Party shall be sold, transferred or otherwise
disposed of to a Person that is not a Loan Party, or such Loan Party shall
otherwise cease to be a Subsidiary or shall be designated an Unrestricted
Subsidiary, in a transaction permitted by this Agreement.
Notwithstanding anything to the contrary herein, the provisions of this Section
10.21 shall be in addition to, and not a limitation upon, the provisions of
Section 9.11.
10.22    No Strict Construction.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
10.23    Attachments.
The exhibits, schedules and annexes attached to this Agreement are incorporated
herein (including, to the extent incorporated herein, the Perfection
Certificate) and shall be considered a part of this Agreement for the purposes
stated herein, except that in the event of any conflict between any of the
provisions of such exhibits and the provisions of this Agreement, the provisions
of this Agreement shall prevail.
10.24    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


-145-



--------------------------------------------------------------------------------





10.25    Intercreditor Agreement.
The Loan Parties, the Agent, the Lenders and the other Credit Parties agree and
acknowledge that the exercise of certain of the Agent’s rights and remedies
hereunder shall be subject to, and restricted by, the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and the Intercreditor Agreement, the terms of the Intercreditor
Agreement shall govern and control.
10.26    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise (other than the payment in full in cash of the Obligations after the
termination of the Commitments). Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the payment in full in cash
of all the Obligations after the termination of the Commitments).
(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election upon the occurrence and during the continuance of an Event of
Default, foreclose on any security held by one or more of them by one or more
judicial or non-judicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any other Loan Party, or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. To the fullest extent permitted by
applicable Law, each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.






-146-



--------------------------------------------------------------------------------





(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an "Accommodation Payment"), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower's Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the "Allocable Amount" of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower "insolvent" within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
("UFTA") or Section 2 of the Uniform Fraudulent Conveyance Act ("UFCA"),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.
10.27    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Loan Documents in respect of Swap Obligations (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.27 or otherwise under the Guaranty and
Security Agreement voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Aggregate Commitments have been
terminated and the Obligations have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends this Section 10.27 to constitute, and
this Section shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Loan
Party for all purposes of the Commodity Exchange Act.


-147-



--------------------------------------------------------------------------------





10.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)        the effects of any Bail-in Action on any such liability, including,
if applicable;
(i)    a reduction in full or in part or cancellation of any such liability
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[remainder of page intentionally left blank]




-148-



--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
  
 
 
 
 
 
 
 
 
 
 
LANDS’ END, INC., as Lead Borrower and a Borrower
 
 
 
 
 
By:  /s/ James F. Gooch
 
 
 
 
 
Name: James F. Gooch
 
 
 
 
 
Title: Executive Vice President, Chief Operating Officer, Chief Financial
Officer and Treasurer
 
 
 
 
 
 
 
 
 
 
 
LANDS’ END DIRECT MERCHANTS, INC. as a Guarantor


 
 
 
 
 
By: /s/ James F. Gooch
 
 
 
 
 
Name: James F. Gooch
 
 
 
 
 
Title: President, Chief Financial Officer and Treasurer
 
 
 
 
 
 
 
 
 
 
 
LANDS’ END INTERNATIONAL, INC. as a Guarantor


 
 
 
 
 
By:  /s/ James F. Gooch
 
 
 
 
 
Name: James F. Gooch
 
 
 
 
 
Title: President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
LANDS’ END JAPAN, INC. as a Guarantor


 
 
 
 
 
By:  /s/ James F. Gooch
 
 
 
 
 
Name: James F. Gooch
 
 
 
 
 
Title: President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
LANDS’ END PUBLISHING, LLC as a Guarantor
 
 
 
 
 
By: /s/ James F. Gooch
 
 
 
 
 
Name: James F. Gooch
 
 
 
 
 
Title: Executive Vice President, Chief Operating Officer, Chief Financial
Officer and Treasurer
 
 
 
 
 
 
 
 
 
 
 
LEGC, LLC as a Guarantor
 
 
 
 
 
By:  /s/ James F. Gooch
 
 
 
 
 
Name: James F. Gooch
 
 
 
 
 
Title: Executive Vice President, Chief Operating Officer, Chief Financial
Officer and Treasurer
 
 
 
 
 
 



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer, Swing Line Lender
and as a Lender
 
 
 
 
By: /s/ Y. Sonia Anandraj
 
 
 
 
Name: Y. Sonda Anadraj
 
 
 
 
Title: Authorized Officer
 
 
 
 
 













































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






 
 
 
 
CITIZENS BANK, N.A., as a Lender
 
 
 
 
By:  /s/ Christine Scott
 
 
 
 
Name: Christine Scott
 
 
 
 
Title: Senior Vice President
 
 
 
 
 































































































[Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
 
SUNTRUST BANK, as a Lender
 
 
 
 
By:  /s/ Matney Gornall
 
 
 
 
Name: Matney Gornall
 
 
 
 
Title: Vice President
 
 
 
 
 































































































[Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
 
BMO HARRIS BANK N.A., as a Lender
 
 
 
 
By:  /s/ Jason Hoefler
 
 
 
 
Name: Jason Hoefler
 
 
 
 
Title: Managing Director
 
 
 
 
 































































































[Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
 
JPMORGAN CHASE BANK N.A., as a Lender
 
 
 
 
By:  /s/ Robert S. Sheppard
 
 
 
 
Name: Robert S. Sheppard
 
 
 
 
Title: Executive Director
 
 
 
 
 































































































[Signature Page to ABL Credit Agreement]